         IN THE CIRCUIT COURT FOR MONROE COUNTY, TENNESSEE

  CHERYL ANN LEACH and Husband,
  JOHN LEACH, SR.
                                                                         ~ y
      211 Brookside Street
      Sweetwater, Tennessee 37874                                                                  0p
                                                                                                    ~~
                                                                                   ✓~~ ~,

               Plaintiffs,
                                                                                   /T ~4.~~,

  -vs-                                                         No. V20-                      ~ ~' ~0,,

  CIRCLE K STORES, INC.
      Principle Address:
      1130 West Warner Road
      Building B
      Tempe, ANizona 85284

         Registered Agent:
         CoYporation Service Company
         2908 Poston Avenue
         Nashville, Tennessee 37203

  and
                                                             SI•zfiir of 7';.l]i            ~ W
                                                                                             -
                                                             CQPinty of tV1
  MAC'S CONVENIENCE STORES, LLC                              I certify that
      Principal Address:                                     L'op,X of the e                         eantijperfec9
                                                                                      r;r      r     Cr)
      4080 West Jonathan Moore Pike                                                    ~t~•~rj.4,.     ~~


      Columbus, Indiana 47201
                                                                                                            20,f IQ
         Registered Agent:
         Corporation Service Company
         2908 Poston Avenue
         Nashville, Tennessee 37203

                Defendants.


                              COMPLAINT FOR DAMAGES


         The Plaintiffs, Cheryl Ann Leach and husband, John Leach, Sr., sue the
  Defendants, Circle K. Stores, Inc. and Mac's Convenience Stores, LLC, and for their
  cause of action state the following:


Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 1 of 178 PageID #: 5
                                           I. The Parties
         1.      The Plaintiffs, Cheryl Ann Leach and husband, John Leach, Sr. are citizens
   and residents of Monroe County, Tennessee. They reside at 211 Brookside Street,
   Sweetwater, Tennessee.
         2.      The Defendant, Circle K Stores, Inc. is a corporation that conducts business
   in the State of Tennessee, specifically as a convenience store located at 708 South Main
   Street, Sweetwater, Tennessee. Its principal address is 1130 West Warner Road,
  Building B, Tempe, Arizona. Its Registered Agent for service of pro cess is Corporation
                                                                     i
  Service Company, 2908 Poston Avenue, Nashville, Tennessee 37203.
         3.      The Defendant, Mac's Convenience Stores, LLC is a corporation that
   conducts business in the State of Tennessee, and specifically possessed a Tennessee
   Consumer and Industry Services Permit for the gasoline pumps located at 708 South
  Main Street, Sweetwater, Tennessee. Its principal address is 4080 West Jonathan Moore
  Pike, Columbus, Indiana. Its Registered Agent for service of process is Corporation
   Service Company, 2908 Poston Avenue, Nashville, Tennessee 37203.
                                     H. Factual Background
         4.      The incident out of which this lawsuit arose occurred on August 8, 2019 in
   Sweetwater, Monroe County, Tennessee.
         5.      On August 8, 2019, the Plaintiff, Cheryl Ann Leach was on the premises of
  Defendant's Circle K Store #47036271ocated at 708 South Main Street, Sweetwater,
  Tennessee, filling her vehicle with gasoline at pump #4, when the pump did not
  automatically stop pumping when the tank was filled to capacity. This resulted in
  gasoline spilling from the vehicle's gas tank and onto the ground where Mrs. Leach was
  standing. When she took a step, the gasoline on the ground was slippery and caused her
  to slip and fall, sustaining injuries.
                       III. Wrongs Complained of Circle KStores, Inc.
                                            &
                               Mac's Convenience Stores, LLC

         6.      The Defendant, Circle K Stores, LLC was negligent in:




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 2 of 178 PageID #: 6
              a.     Failing to properly inspect its premises to ensure there were
              no dangerous or hazardous conditions existing on its premises that
              could, and in this instance did, cause injury to a member of the
              general public who came upon the premises for the purpose of
              purchasing goods from the Defendant, Circle K;

              b.     Failing to warn the general public of the dangerous conditions
              existing on its premises;

              C.    Failing to take all reasonable steps to assume thdt visitors
              coming upon its premises were not injured;

              d.     Knew or should have known by the exercise of due care that
              the inspections of the areas used by the general public who came upon
              its premises to purchase goods needed to be carried out,frequently to
              ensure there were no dangerous or hazardous conditions existing that
              would, and in this instance did, create a danger to Defendant, Circle K's
              customers, and specifically, Cheryl A. Leach;

              e.     Knew or should have known by the exercise of due care that
              gasoline pump #4 had a broken, defective, or faulty nozzle and thus
              created a dangerous and hazardous condition to customers who were
              not aware of this dangerous and hazardous condition; and

              f.     The Defendant, knowing of the dangerous conditions that
              existed on August 8, 2019, failed to take all necessary steps to protect
              the general public.

        7.    The Defendant, Mac's Convenience Stores, LLC was negligent in:
                                                                        I
              a.     Failing to frequently and properly inspect and mai'ntain its
              gasoline pumps at Circle K Store #4703627 to ensure there were no
              dangerous or hazardous conditions that could, and in this instance
              did, cause injury to a member of the general public who pumped
               and purchased gasoline from Defendant, Circle K;

              b.      Failing to warn the general public of the dangerous conditions
              that existed on Circle K's premises as a result of the broken, defective
              or faulty nozzle on pump #4;


Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 3 of 178 PageID #: 7
                C.     Knew or should have known by the exercise of due care that
                the inspections of the gasoline pumps used by the general public who
                came upon Circle K's premises to pump gasoline needed to be carried
                out frequently by Mac's Convenience Stores to ensure there were no
                dangerous or hazardous conditions existing that would, and in this
                instance did, create a danger to Circle K's customers, specifically
                Cheryl Ann Leach;

                d.    Knew or should have 'known by the exercise of 'due care that
                pump #4 had a broken, defective or faulty nozzle, and thus created a
                dangerous and hazardous condition to Circle K's customers who were
                not aware of this dangerous and hazardous condition; and

                e.     The Defendant, Mac's Convenience Stores, knowing of the
                dangerous conditions that existed on August 8, 2019, failed to take
                all necessary steps to protect the general public.

         8.     The property, as well as the building that contains Circle K Store
  #4703527, is either owned by or leased by the Defendant, Circle K Stores, Inc., and it is
  responsible for the general maintenance and upkeep of the property. Circle K was
  negligent in that it failed to properly inspect its premises in order to ensure that no
  dangerous or hazardous condition existed which could, and in this instance did, cause
  injury or damage to the general public coming upon the premises. By failing to make
  proper inspections and by failing to warn the Plaintiff, Cheryl Ann Leach, which caused
  her injuries and damages as a result of its negligence.
         9.     Circle K and Mac's Convenience Stores had actual knowledge of the
  dangerous and hazardous condition which existed on the Circle K premises on August 8,
                                                                          ~
  2019, and failed or otherwise neglected to take all necessary steps to provide a safe
  environment for those persons coming upon these premises or to verbally warn the
  Plaintiff, Cheryl Ann Leach. The Defendants had a duty to ensure their customers would
  not be injured due to gasoline spills from broken, defective or faulty gasoline pumps, and
  had a duty to train their employees to inspect and maintain their gasoline pumps to avoid
  dangerous and hazardous conditions.



Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 4 of 178 PageID #: 8
          10.      The dangerous and hazardous conditions that existed at Circle K Store
   44703627 located in Sweetwater, Tennessee were reasonably foreseeable to the
   Defendants. Circle K and Mac's Convenience Stores knew or should have known by the
   exercise of due care that broken, defective or faulty gasoline pumps would cause the
   general public, and in this case, Cheryl Ann Leach, to slip and fall due to a gasoline spill.
   The Defendants knew that frequent inspections were required to the gasoline pumps to
   ensure there would be no gasoline spills where customers would be walking to ensure not
  to cause injury to the general public, and in this case, Cheryl Ann Nelson, to slip and fall.
          11.      As a result of the negligence of the Defendants, Circle K and Mac's
   Convenience Stores, their agents, servants and employees, as hereinabove set out, Mrs.
  Leach sustained injuries to her arms and legs, and other parts of her body. These injuries
  are permanent in nature. As a result of these injuries, Plaintiff has experienced pain and
  suffering, and will continue to suffer in the future. As a result of these injuries, Plaintiff
  has incurred medical expenses for treatment and will continue to incur medical expenses.
  As a result of these injuries, Plaintiff, Cheryl Ann Leach has been handicapped in
  carrying out her normal daily routine and will continue to be handicapped. As a result of
  these injuries, the Plaintiff has suffered a loss of enjoyment of life and will continue to
  suffer the same in the future.
          12.      As a result of the negligence of the Defendants, Plaintiff John Leach, Sr.
  has incurred medical expenses for treatment of his wife, Cheryl Ann Leach, and will
  continue to incur same in the future. Further, as a result of these injuries, Plaintiff has
  been deprived of the services and consortium of his wife and will continue to suffer same
  in the future.
          WHEREFORE, Plaintiffs, Cheryl Ann Leach and John Leach, Sr., request a jury
  to try this case, and demand judgment against the Defendants, Circle K Stores, Inc. and
  IVIac's Convenience Stores, LLC, in an amount the jury feels is just and reasonable. The
  Plaintiffs also pray the Court award Plaintiffs all taxable costs of this proceeding.




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 5 of 178 PageID #: 9
'             Respectfully submitted, this ~ day of July, 2020.




                                             ~~ 6WeXr1----
                                         W. Holt Smith (BPR #04557)
                                         AttoYney for Plaintiffs
                                         209 Tellico Street North
                                         Madisonville, Tennessee 37354
                                         (423) 442-4012


                                            COST BOND

              We acknowledge ourselves as surety for all costs, taxes and damages in this case
       in accordance with T.C.A. 20-12-120.                                 '

                                                SURETY


                                                     C'/'
                                                        ~     4, -4,
                                                Cheryl Ann Leach



                                                John Leach, Sr.


                                                PRINCIPAL



                                                W. Holt Smith




    Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 6 of 178 PageID #: 10
                                                                RECEIVED    08/14/2020 10:44AM
Page:   3        08/14/2020         07:             TO: 14234424897         FROM : 423gB869




                          IN THE CIRCUIT COURT FOR MONROE COUNTY. TENNESSEE

            CHERYL ANN LEACH and Husband,
            JOHN LEACH, SR.


                    Plaintiffs,                                                                                           P.
                                                                                                                           u

            v.                                                           No. V20-0187S
                                                                                                                  c

            CIRCLE K STORES, INC. and                                    JURY DEMANDED
            MAC'S CONVENIENCE STORES, LLC,
                                                                                                                      %

                    Defendants.


                                  ANSWER OF MAC'S CONVENIENCE STORES. LLC

                    COMES NOW the Defendant, Mac's Convenience Stores, LLC ("Mac's"), by and through


            counsel, and in answer to the Plaintiffs Complaint, states as follows:


                                                    FIRST DEFENSE


                    In response to the specifically enumerated paragraphs of the Plaintiffs Complaint, Mac's

            states as follows:


                    1.      Mac's is without sufficient information to admit or deny the allegations in

            paragraph 1 of the Plaintiffs Complaint.


                   2.       Mac's admits Circle K Stores, Inc. conducts business in the State of Tennessee, its


            principal place of business is 1 130 West Warner Road, Building B, in Tempe, Arizona, and its


            registered agent for service of process is Corporation Service Company, 2908 Poston Avenue,

            Nashville, Tennessee 37203. The remaining allegations in paragraph 2 of the Plaintiff s Complaint


            are denied.


                   3.       Mac's admits it is a limited liability company conducting business in the State of


            Tennessee with its principal office address at 4080 West Jonathan Moore Pike in Columbus,


            Indiana and registered agent for service of process as Corporation Service Company, 2908 Poston




  Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 7 of 178 PageID #: 11
  Avenue, Nashville, Tennessee 37203, The remaining allegations in paragraph 3 of the Plaintiffs


  Complaint are denied as pled.


          4.      The allegations in paragraph 4 of the Plaintiffs Complaint are admitted.


          5.      Mac's admits the Plaintiff was on the premises located at 708 South Main Street in


  Sweetwater, Tennessee on August 8, 2019. The remaining allegations in paragraph 5 of the


  Plaintiffs Complaint are denied.


          6.     The allegations in paragraph 6, including subparagraphs a. through f., of the


  Plaintiffs Complaint are denied.


          7.     The allegations in paragraph 7, including subparagraphs a. through e., of the


  Plaintiffs Complaint are denied.


          8.     The allegations in paragraph 8 of the Plaintiffs Complaint are denied.


          9.     The allegations in paragraph 9 of the Plaintiffs Complaint are denied.


          10.    The allegations in paragraph 10 of the Plaintiffs Complaint are denied.


          11.    The allegations in paragraph 1 1 of the Plaintiffs Complaint are denied.


          12.    The allegations in paragraph 12 of the Plaintiffs Complaint are denied.


                                        SECOND DEFENSE


         The Plaintiffs Complaint fails to state a claim upon which relief can be granted.


                                         THIRD DEFENSE


         Plaintiff Cheryl Ann Leach so carelessly and negligently conducted herself that she, by her


  own negligence, contributed directly and proximately to her own injuries. The Plaintiffs fault is


  greater than that of Mac's, if Mac's is at fault at all, and therefore the Plaintiff should recover


  nothing from Mac's. In the alternative, the Plaintiffs damages should be reduced in proportion to


  the percentage of negligence attributed to her.




                                                    2


Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 8 of 178 PageID #: 12
                                        FOURTH DEFENSE


          Mac's pleads modified comparative fault in mitigation or bar of any recovery by the


  Plaintiff against Mac's, if any. Specifically, Mac's avers the Plaintiffs own actions and omissions


  were such that they constitute negligence which caused or contributed to cause the accident and


  injuries alleged in the Complaint.


                                         FIFTH DEFENSE


          Mac's did not breach any duty owed to the Plaintiff. Mac's exercised due care and diligence


  in all of the matters alleged.


                                         SIXTH DEFENSE


          No act or omission of Mac's was the proximate cause of any damage, injury, or loss to the


  Plaintiff.


                                       SEVENTH DEFENSE


          The Plaintiff failed to take reasonable steps to minimize or prevent the damages she claims


  to have suffered.


                                        EIGHTH DEFENSE


          The Plaintiff had superior knowledge of any alleged condition, and, as such, Mac's cannot


  be held liable.


                                         NINTH DEFENSE


          The Plaintiffs Complaint fails to specify a dollar amount sought for damages; therefore,


  the Plaintiff is barred from receiving such damages.


                                        TENTH DEFENSE


          Mac's reserves the right to amend its Answer to the Complaint to include such other and


 further defenses that later may become apparent through further investigation and discovery.




                                                  3


Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 9 of 178 PageID #: 13
                                       ELEVENTH DEFENSE


         All allegations not heretofore admitted, explained, or denied are here and now denied as

  set forth as though specifically denied therein.


         WHEREFORE, having answered the Plaintiffs Complaint, Mac's prays to be hence

  dismissed, or in the alternative, demands ajury of twelve to try the issues when joined.

                                                Respectfully submitted,


                                                CARR ALLISON


                                                BY:               —-r-vc

                                                         SEAN W. MARTIN, BPR #020870
                                                         CHANCEY R. MILLER, BPR #036124
                                                         Attorneys for Defendants
                                                         736 Market Street, Suite 1320
                                                         Chattanooga, TN 37402
                                                         (423) 648-9832 / (423) 648-9869 FAX
                                                         swmartin@carrallison.com
                                                         cmiller@carrallison.com



                                    CERTIFICATE OF SERVICE

          I, the undersigned attorney, do hereby certify that the foregoing document has been
  delivered to all counsel for parties in this cause by placing a true and correct copy of same in the
  United States mail, postage prepaid, in a properly addressed envelope, or by hand delivering same
  to each such attorney as follows:

         W. Holt Smith
         209 Tellico Street North
         Madisonville, TN 37354


         This    A/^ day of                                    , 2020.


                                         BY:
                                                SEAN W. MARTIN, ESQ.
                                                CHANCEY R. MILLER, ESQ.




                                                     4


Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 10 of 178 PageID #: 14
                                                                 RECEIVED     09/02/2020 09:02AM
Pag©:   3        09/2/2020         06:06 AM        TO : 14234424897         FROM : 4236489869




                         IN THE CIRCUIT COURT FOR MONROE COUNTY, TENNESSEE

            CHERYL ANN LEACH and Husband,
            JOHN LEACH, SIL

                     Plaintiffs,


            Y.                                                            No. V20-0187S


            CIRCLE K STORES, INC. and                                     JURY DEMANDED
            MAC'S CONVENIENCE STORES, LLC,

                     Defendants.


                              AGREED ORDER TO DISMISS CIRCLE K STORES. INC

                     The parties, by and through counsel, hereby agree Circle K Stores, Inc. is an improperly

            and misjoined defendant and should be dismissed from this matter without prejudice in accordance

            with Tenn. R. Civ. P. 2 1 . By agreement of the parties, it is hereby

                     ORDERED, ADJUDGED, and DECREED that Circle K Stores, Inc. is dismisset^fxomis?

            this matter without prejudice^

                     ENTERED this                of                                 202pr
                                                                                            /


                                                                                                     M
                                                                                                       m        ,7
                                                                                                            s4%r
            APPROVED FOR ENTRY;


            LAW OFFICE OF W. HOLT SMITH                            CARR ALLISON


            BY:        £
                                                                   BY:
                                                                     ..


              W. HOLT SMITH, BPR<#0455                                SEAN W. MAftTlN, BPR #020870
                 Attorney for Plaintiff                               CHANCEY R, MILLER, BPR #036124
                 209 Tellico Street North                             Attorneys for Defendants
                 MadisonvilIe,TN 37354                                736 Market Street, Suite 1320
                 (423) 442-4012                                       Chattanooga, TN 37402
                                                                      (423) 648-9832 / (423) 648-9869 FAX
                                                                      swmartin@carrallison.com
                                                                      cmiller@can,a)iison.cDrn




 Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 11 of 178 PageID #: 15
                                                                RECEIVED     09/02/2020 09:02AM
Page:   4      09/2/2020          06:09 AH         TO: 14234424897         FROM : 4236489869




                                              CERTIFICATE OF SERVICE
                    I, the undersigned attorney, do hereby certify that the foregoing document has been
            delivered to all counsel for parties in this cause by placing a true and correct copy of same in the
            United States mail, postage prepaid, in a properly addressed envelope, or by hand delivering same
            to each such attorney as follows:

                   W.Holt Smith
                   209 Tellico Street North
                   Madisonville, TN 37354

                   This -7^ day of                                     9 2020.

                                                  BY:
                                                         SEAN W. MARTIN, ESQ.
                                                         CHANCEY R MILLER, ESQ.




                                                            2




 Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 12 of 178 PageID #: 16
                        IN THE CIRCUIT COURT FOR MONROE COUNTY, TENNESSEE


    CHERYL ANN LEACH and
                                                       )
    JOHN LEACH, SR.,
                                                       )
                                                       )                                        Sty
                  Plaintiffs,
                                                       )                                   fa                  "fa
    v.
                                                       )       Docket No. V200187S
                                                       )
    CIRCLE K STORES, INC. and
                                                       )
    MAC'S CONVENIENCE STORES, LLC,                     )
                                                       )
                 Defendants.
                                                       )

                                           NOTICE OF APPEARANCE

                 Please be advised that W. Tyler Weiss hereby enters an appearance as attorney
                                                                                               of record

    on behalf of the Plaintiffs, CHERYL ANN LEACH and JOHN LEACH,
                                                                  SR., in the above-

    captioned matter.


                 Respectfully submitted this           day of September, 2020.

                                                              WrtftSHijN         ^ElSSjg.C.

                                                                      (

                                                              WTTylerWsS %FN BPR #028801)
                                                              409 N. Ctimgc Street, Suite 1
                                                              Madisonville, Tennessee 37354
                                                              Office: 423.442.5353
                                                              Fax;   423.442,3866
                                                              Email: tweiss@worthifigtoriweiss.com

                                                              Counselfor Cheryl and John Leach, Sr.

                                          CERTIFICATE OF SERVICE

                 I certify that a true and complete copy ofthis pleading has been delivered by United
                                                                                                      States
   Mail, postage prepaid, Facsimile and/or Hand Delivery to W. Holt Smith, 209 Tellico
                                                                                       Street North,
   Madisonville, Tennessee 37354 and Defendant's counsel, Sean W. Marttnpnd-Ghaiice
                                                                                   y R. Miller,
   736 Market Street, Suite 1 320, Chattanooga, Tennessee 37402 this the / j day of September,
   2020.

                                                              wc            ton & Weiss, p.c.


                                                              W. Tyler Weiss
                                                                                 4^ CL
   Pag? I of I
   Notice of Appearance- Leach
   Monroe Co. Circuit Court
   Docket Mo.V200187S


Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 13 of 178 PageID #: 17
                IN THE CIRCUIT COURT FOR MONROE COUNTY. TENNESSEE


     CHERYL ANN LEACH and Husband,
    JOHN LEACH, SR.
                                                          *
                                                                                                 ;
            Plaintiffs,


    v.                                                            No. V20-0187S


    MAC'S CONVENIENCE STORES, LLC,                                JURY DEMANDED
                                                          *

            Defendant.


                       DEFENDANT'S MOTION FOR SUMMARY JUDGMENT


            COMES NOW the Defendant, Mac's Convenience Stores, LLC ("Mac's"), by and through


    counsel, to move the Court for summary judgment pursuant to Rule 56 of the Tennessee Rules of


    Civil Procedure.


            As grounds, and as discussed in more detail in the contemporaneously filed memorandum

    of law, the Plaintiff created and had superior knowledge of the gasoline spill that caused her fall.


    Mac's did not have actual or constructive notice of the gasoline spill prior to the Plaintiffs fall.


    Therefore, Mac's did not owe the Plaintiff a duty to remove or warn of the gasoline spill.


    Accordingly, summary judgment is appropriate.


           In addition to its memorandum of law and the record as a whole in this matter, Mac's relies


    on the following additional materials in support of its Motion for Summary Judgment:


           Exhibit 1       Excerpts of Plaintiff Cheryl Ann Leach's deposition testimony; and


           Exhibit 2       Photograph of Mac's Premises with Identifying Markings by Plaintiff.


           WHEREFORE, Mac's respectfully requests the Court grant its Motion for Summary


    Judgment and dismiss this matter in its entirety with prejudice.




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 14 of 178 PageID #: 18
                                       NOTICE OF HEARING


          This Motion will be heard on March 2, 2021 in Monroe County Circuit Court at 4500 New

   Hwy 68 in Madisonville, Tennessee.


                                                 Respectfully submitted,


                                                 CARR ALLISON


                                                 BY:
                                                         ^"SEAN W. MARTIN, BPR #020870
                                                          CHANCEY R. MILLER, BPR #036124
                                                          Attorneys for Defendant
                                                          736 Market Street, Suite 1320
                                                          Chattanooga, TN 37402
                                                          (423) 648-9832 / (423) 648-9869 FAX
                                                          swmartin@carrallison.com
                                                          cmiller@carrallison.com



                                     CERTIFICATE OF SERVICE

          I, the undersigned attorney, do hereby certify that the foregoing document has been
   delivered to all counsel for parties in this cause by placing a true and correct copy of same in the
   United States mail, postage prepaid, in a properly addressed envelope, or by hand delivering same
   to each such attorney as follows:

          W. Holt Smith
          209 Tellico Street North
          Madisonville, TN 37354


          W. Tyler Weiss
          409 N. College Street, Suite 1
          Madisonville, TN 37354


          This    /? **** day of                                , 2021.
                                                 7
                                           BY:
                                                 SEAN W. MARTIN, ESQ.
                                                 CHANCEY R. MILLER, ESQ.




                                                     2


Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 15 of 178 PageID #: 19
                     IN   THE   CIRCUIT         COURT    FOR       MONROE         COUNTY,       TENNESSEE




              CHERYL      ANN    LEACH      and
              husband         JOHN    LEACH,      SR.


                                        Plaintiffs
                                                                             )
              vs .                                                           )           No.:     V20-0187S
                                                                             )
              CIRCLE      K    STORES,      INC.      and    MAC'S
              CONVENIENCE            STORES,      LLC                         )
                                                                              )
                                        Defendants                            )




              APPEARANCES :


                                MR.    HOLT     SMITH
                                MR.    TYLER      WEISS
                                Attorneys         for   the       Plaintiffs
                                Cheryl      and    John      Leach


                                MR.    CHANCEY        MILLER
                                Attorney        for the Defendants
                                Circle      K   Stores and MAC'S Convenience                        Stores




                                                        DEPOSITION


                                                                 OF


                                                  CHERYL          ANN      LEACH


                                                  November            2,    2020




                                            DONNA       D.       TOUSEULL,         LCR
                                                  HOOD       &    McMASTERS
                          P.    O.    BOX   894,      SEYMOUR, TN 37865-0894
                                                      865-577-5181




                                                         EXHIBIT


                                                             i
Case 3:21-cv-00159-JRG-HBG Document« 1-1 Filed 04/28/21 Page 16 of 178 PageID #: 20
                                                                                 2


      1                                             INDEX


      2       WITNESS                                                     PAGE


      3       CHERYL    LEACH


      4             Examination        by   Mr.   Miller                    3


      5


      6


      7                                           EXHIBITS


      8       NO.                             DESCRIPTION                 PAGE


      9        1    Goggle      Maps   Photograph     of    the   Scene    86


     10


     11


     12


     13


     14


     15


     16

     17


     18

     19


     20

     21


     22


     23

     24


     25




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 17 of 178 PageID #: 21
                                                                                                                        3


      1                       The    deposition             of    CHERYL          LEACH    taken       for    any


      2       and    all    purposes          allowable          under       the    Tennessee          Rules       of


      3       Civil       Procedure,          before       DONNA       D.    TOUSEULL,          Licensed       Court


      4       Reporter       in    the    State       of    Tennessee,             on    the    2nd    day    of


      5       November       2020,       at    the    law    office of W.                Holt    Smith,       208

      6       Tellico       Street,       Madisonville,                Tennessee.


      7                       It    is    agreed       that       the       reporter       may    swear       the


      8       witness,       take    the deposition                   stenographically ,               and


      9       afterwards          reduce the          same       to    typewritten             form when       the

     10       completed deposition may                      be    used       in the       above-styled


     11       cause .



     12                       All    objections             except          as    to the       form    of    the


     13       question       are    reserved          until       the       time    of    hearing.           All


     14       formalities          are    expressly waived as                      to    caption,

     15       certificate,          transmission,                and    the       reading       and    signing          of

     16       the deposition by the witness.

     17                                               CHERYL          LEACH,


     18               having       been       first    duly       sworn,          was    examined       and


     19               testified          as    follows:


     20                                                EXAMINATION


     21       BY    MR.    MILLER:


     22                       Q                  Ms.       Leach,       my       name's    Chancey          Miller.


     23       I'll    be    taking       your    deposition             today       as    part    of    your


     24       lawsuit .       Could       you    state       your       full       name    for    us.


     25                       A                  Cheryl          Ann    Leach.




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 18 of 178 PageID #: 22
                                                                                                                          49


      1                       Q                     Do    you    remember          the    date       of       your


      2       accident?


      3                       A                     I    think    it    was       August       the    8th.           I


      4       know my daughter's                   birthday       is    August          7th,    and       I    think       it

      5       was    the    day    after          her    birthday.

      6                       Q                    August        8th,       2019?


      7                       A                     It    was    on    Thursday,          yeah.           Yes .


      8                       Q                     Do    you    recall          the    time    of    day?


      9                       A                     I    think    it    was       around       9:00       in       the


     10       morning .


     11                       Q                     What    was       the    weather       like       that         day?

     12                       A                     I    think    the       sun was       shining.

     13                       Q                     Had    it    been       raining       or    anything?

     14                       A                     No,    not    that       I    remember.


     15                       Q                     Do    you remember             where       your       accident

     16       occurred?


     17                       A                     It    was    at    the       Exxon    station,             Circle          K

     18       in    Sweetwater       next          to    Walgreens.


     19                       Q                     Does    708       South Main          Street,

     20       Sweetwater          ring    a       bell?


     21                       A                     I    know    it's       on    Main    Street.              I   don't


     22       know    the    street       number.


     23                       Q                     Let    me    show       you    a    photo,       and       I   have

     24       copies .       This    is       a    Google       photo.           Does    that    resemble                the


     25       gas    station       where          your    accident          occurred?




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 19 of 178 PageID #: 23
                                                                                                                               50


      1                         A                     Yes .


      2                                               MR.     HOLT:         Are     you       going       to make


      3                            that   an     exhibit?


      4                                               MR.     MILLER:             I'll mark          it    in       a    little

      5                         bit .


      6                                               MR.     HOLT:          Okay.


      7                            Q                  You       can    keep       that       one.


      8                         A                     Okay .


      9                            Q                  Does       the       photo    generally             reflect          what


     10       the    gas      station          looked       like       on August             8th,    2019?


     11                         A                     Yes .


     12                            Q                  Other          than    the    vehicles,             are       there


     13       any differences                  that       you    notice       between          that       photo          and


     14       what       the gas        station           looked       like       on the       date       of    the

     15       accident?


     16                         A                     It    looks          about    right,          the    same.


     17                            Q                  Have       you       been    to    that       gas    station


     18       before?


     19                            A                  Yes .


     20                            Q                  How       many       times?


     21                            A                  I    don ' t     know .       I    usually          —     I       usually


     22       try    to       shop     local,     but       the       gas    in    Lenoir          City    is       cheaper,


     23       and    I    usually go to               the       Exxon       right       off    the    Lenoir             City

     24       exit       is   my          is    the       one    I    mainly       go    to    now.


     25                            Q                  Is    that       a    Circle       K    as    well?




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 20 of 178 PageID #: 24
                                                                                                                                       51


      1                             A                 I    don't       know       if    it's          a   Circle             K    or


      2       not .          I've       got    an   Exxon     card.          I    did       have          a    Marathon


      3       card,          but    after       I   got    the    Exxon          card,       I       started             trying         to


      4       go    to       Exxons.


      5                             Q                 Could       you       give       us    an       estimate               of     the


      6       frequency of                   visits   that        you may have               went             to    this


      7       particular                gas    station?


      8                             A                 Well,       I   mainly           went          to       the    one         across


      9       the     street            that    used to be            the    Jiffy,          but          since          I    got      the


     10       Exxon          card,       I    started      going       to    Exxon.              I    got          the       Exxon


     11       card,          I   think,        around      January          of    last       year,             so    that's


     12       when       I       started       going.


     13                             Q                 So    you       got    an    Exxon             card          January


     14       2019.


     15                             A                 Yes .


     16                             Q                 And     that's         when       you          started


     17       frequenting                Exxons .


     18                             A                 Exxons,          yes.


     19                             Q                 And     you      had been             to       this          gas       station


     20       multiple             times       before?


     21                             A                 Yes .


     22                             Q                 Do    you       remember          your          last          visit         to


     23       this       gas       station prior            to     your      accident?


     24                             A                 No,     I    don't         remember.


     25                             Q                 Did     you      always          use       a    particular                  pump




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 21 of 178 PageID #: 25
                                                                                                                                   52


      1       or   just     whichever               was     available?


      2                          A                     Whichever           was       available.


      3                          Q                     Have     you       ever       had    any       problems               out   of


      4       this    gas       station before?


      5                          A                     No .


      6                          Q                     Any     prior          issues       with       the      gas       pump      at


      7       this   particular                 Exxon,        Circle          K?


      8                          A                     No.


      9                          Q                     Have     you       been       back       to    this       gas


     10       station       since          your       accident?

     11                          A                     Yes .


     12                          Q                     Do     you    know          how many          times?


     13                          A                     I    went     last          November          to   take       a


     14       picture .


     15                          Q                     Is     that    the          only    time       you've         been


     16       back    to    this          one?


     17                          A                     I    believe           it    is.     I       don't      think          I've


     18       been    back       since          I    fell.      I    mostly                like       I    said,         I


     19       mostly       go    to       the Exxon           now    in       Lenoir       City.           It ' s    cheaper .


     20                          Q                     Are     there          other       Exxons          in   Sweetwater?


     21                          A                     There        may       be    one.        I    don't       know         if


     22       it's    an    Exxon          or       not,    though.            I    think       it's       the      only


     23       Exxon,       but       if    there       is     one,    I       think       it's       over       next         to    the


     24       Brown    Elementary                   School,     but       I    don't       know       if       that's         an


     25       Exxon    or       not .




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 22 of 178 PageID #: 26
                                                                                                                                 55


      1       to    support         her   at   the          other          one.


      2                         Q                      At    this          one       or    the


      3                         A                      The       other          one,       the       Jiffy       one.


      4                         Q                      What       used to be                the       Jiffy       one.

      5                         A                      Yes .


      6                         Q                      Okay.           When          you       say    support,          does    she

      7       own    it    or   have      some         stake       in          it?

      8                         A                      No,       she       works          there.           She    makes    the


      9       Jiffy       hotdogs.


     10                         Q                      Let's       go to             the    day of          the    accident.

     11                         A                      Yes .


     12                         Q                      Prior       to          the       accident,          where       were


     13       you?


     14                         A                      I    think          I    went       straight          to    get    gas


     15       because       I   was having to                    go to          Knoxville             that       day.

     16                         Q                      So    you       were          at    home?


     17                         A                      I    may    have          been          at    the    office,       but


     18       I'm    not    for      sure.         I       think       I       went       to    go    get    gas    and    then


     19       went    to    the      office.

     20                         Q                      Did you             go    anywhere             else besides

     21       so    you're      just      saying            you woke             up       that       day,    got    in    your


     22       car    and went         to the           gas       station?

     23                         A                      Yes .       I       had       a    doctor's          appointment             in


     24       Knoxville that              day,         so    I    probably got                      in the       car,    saw    I

     25       needed gas before                I       went       to       Knoxville and went                      to    go get




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 23 of 178 PageID #: 27
                                                                                                                                            60


      1       this       direction                (indicating) .                   Daniel          Johnson,                Sweetwater

      2       City       police          officer,             was       at    the    other             pump,       so       I    was

      3       my    pump       is       on       the    passenger             side       of    the          car,       and       I    always


      4       set my          —     I    always          fill          my    car    up with gas.                       I    don't          just


      5       get    $10       or       15,       something             like       that;       I       fill       it       up.


      6                                                      So    I   had the           nozzle             set    for          it    to

      7       fill       up,       and       I    was    talking to Daniel                         Johnson             that          was

      8       getting          gas       on       the    other          side,        We       had National                      Night       Out


      9       two nights before that                               on Tuesday night,                         and we were

     10       talking          about             the National                Night       Out.           Then       I       heard       water


     11       or    liquid,             whatever             you call          it,       and       I    looked,             and the

     12       nozzle          didn't             stop,       and       gas    was    pouring                out    down          the       side


     13       of my       car       and          on    the    ground.

     14                                                      So    I   went        and    got          the    nozzle             and put

     15       it    up and slipped on the                               gas,       and when             I    slipped on the

     16       gas,       my    left          foot       slipped and went                      outward,             and my             left

     17       knee went             inward and hit                      the ground.                    Daniel          saw       me    fall,


     18       and he          came       over          and    helped me             up,       and       he    went          and       got


     19       the stuff that                      you sprinkle on it                      and sprinkled it down,

     20       and he told the guy that was with him to go inside and

     21       get    somebody                inside          the       store,        So       that          woman          came       out


     22       and wrote down                      on    a piece of paper her name and phone

     23       number          to    call          if    there          was    ever       any       issues          and asked                if

     24       I    was    okay.


     25                                                      Then       as    the    day       went          on,       my knee             kept




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 24 of 178 PageID #: 28
                                                                                                                                   64


      1       go    ahead         and        schedule       for me          to    go       ahead       and    come          in    and


      2       see    them         instead        of    saying          it       would       be    next       Wednesday.


      3                             Q                 Okay .


      4                             A                 Because              he   was        asking      why        I   didn't


      5       come       and      see him when              I    had hurt             my    knee,       and       I    said,


      6       "Well,          I   wanted to come                 see       you,       but    you weren't                   going to

      7       be able to                see me until Wednesday,                            and this was                Friday."

      8       You know,             I    hurt    it    Thursday,                but    I    was    needing a Friday

      9       appointment,                   and I    couldn't wait                   that       long,       it       hurt,       and


     10       so he was upset that                         they didn't make an appointment                                        for

     11       me    to       come       in    that    Friday          to    see       him.


     12                             Q                 Let's           go    back       to the          accident.


     13                             A                 Okay .


     14                             Q                 You       can        look       at    the    picture            because           I


     15       have       a    copy       here.


     16                             A                 Okay .


     17                             Q                 Now,        you pull             up    in    your       vehicle;


     18       correct?


     19                             A                  Yes .


     20                             Q                 And was              it    the       Ford Explorer?


     21                             A                 Yes .


     22                             Q                  Do       you    remember             what       pump       number          you


     23       were ?


     24                             A                  I    don't          know       what       the    number             is,    but


     25       it's       the      first        one you          see    in       the picture,             and          my    car    was




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 25 of 178 PageID #: 29
                                                                                                                                      65


      1       facing       the       direction that                  that          car       in that picture                   is,

      2       but     my   gas       tank    is    on the passenger's                              side,       so    I    was       on


      3       the     other      side       of    the       tank                  or    the       pump.


      4                          Q                     So      your       car          was    parked with                the

      5       driver's        side         closest          to      the       highway.

      6                          A                     Yes .


      7                          Q                 And you                were          at    the    pump       that's

      8       closest       to       the    highway            right          there.

      9                          A                     Yes .


     10                          Q                     Closest            to       Main       Street.


     11                          A                     Yes .


     12                          Q                 And your                   car       was       facing,       I    guess

     13                          A                     South        toward              Walgreens.


     14                          Q                     Okay.             Could          you       draw    an    arrow          on


     15       your     picture         just       to    the         pump.


     16                          A                     I ' m     sorry,            I'm going             to    use       my    own


     17       pen .



     18                          Q                     That's            fine,          I    understand.


     19                          A                     Not       that         I    believe          you       have       COVID,

     20       but


     21                          Q                     No,       that's            actually          really          smart.

     22                          A                             it ' s     a       habit .


     23                          Q                     So      if   you           could       just       draw       an    arrow to

     24       which pump             you    were       using.

     25                          A                     Well,         I    thought             I    would use             this       pen.




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 26 of 178 PageID #: 30
                                                                                                                       66


      1                                          MR.      HOLT:          Here,        use     this      one.      This


      2                         is   an     extra       pen.        Just       keep     it.


      3                                            THE    WITNESS:              Okay.         (Witness


      4                         complies         with        request.)


      5                         Q                  Thank          you.        Did    you     use   your     Exxon


      6       card?


      7                         A                  I    certainly             did,    yeah.


      8                         Q                Now,            that    card,       does     it   automatically


      9       connect      to       your    bank       account,          or    do    you     still       have    to


     10       swipe      your       debit    card       as       well?


     11                         A                  No,       it          it    goes     to         it's     an    Exxon


     12       credit      card,       and    I   get      a monthly            bill     with       it    every


     13       month .


     14                         Q                  So     you      inserted          and pulled           out    your


     15       Exxon      card.


     16                         A                  Uh-huh.


     17                         Q                  All       right.           Did you        see    any    stickers


     18       on   the    pump?


     19                         A                  No .


     20                         Q                  You       don't       recall?           Did     you    look    at


     21                         A                  No,       I    didn't       look .


     22                         Q                  Do     you      see    any pictures              on the pump


     23       in   that    picture?


     24                         A                  Oh,       my    gosh.        No.        That's        awful


     25       small,      though.




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 27 of 178 PageID #: 31
                                                                                                                                    67


      1                       Q                 But           just       to    clarify,                you    don't


      2       remember       seeing       any       stickers.


      3                      A                      No .


      4                       Q                     Did       you       read       anything             that      was       on     the


      5       pump?


      6                       A                 No .


      7                       Q                     Did       you       see    any       warning             signage?


      8                       A                 No.               Usually          when       I       get    gas,       I   insert


      9       my    card.     They       want       the       mileage          of       the       vehicle          and       the


     10       driver    ID    number.           So       I    usually          look       at          the    pad,       the


     11       keypad,       and    some       gas     stations,               like,       the          one    in       Lenoir


     12       City,    they       have    a    little             TV that          comes          on,       but    I    don't


     13       even    pay    attention          to       it       when       the    TV    comes             on.


     14                       Q                     So       is    it    fair       to    say          that       you


     15       generally don't             read the                stickers          or    anything                that's         on


     16       the    pump?


     17                       A                     No .


     18                       Q                     Have          you    ever       seen          a    sign       that      says,


     19       "Don't    leave       pump       unattended."


     20                       A                     Yeah,          most       of    them          have       that,          surely


     21       they    do.


     22                       Q                     So       are    you       familiar                that    generally


     23       you    don't    leave       your        pump         unattended?


     24                       A                     Yes,          and    I    never       walk          away       from       it.


     25                       Q                     Do       you    recall          a    sign          on    this       gas      pump




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 28 of 178 PageID #: 32
                                                                                                                           69


      1       occur?


      2                          A                    Oh,     my    goodness,            I   have no        idea,         It


      3       was minutes maybe because                            usually it takes,                   you know,

      4       about       three minutes                or    something to            fill       up the        car.        I 'm


      5       not    for    sure.


      6                          Q                    But     did    it    fill      up      your    car      on    this

      7       date?


      8                          A                    Yeah,        and    overfilled           it.       It    ran       out.


      9                          Q                    Was     the    gas    station           busy?

     10                          A                     I    don't    know.          They      only     have        the    two


     11       pumps,       and you         have        one on each          side on            the two,        so    you



     12       could probably have                      four    vehicles.             I       know    that     no    one


     13       was on       the       other       side where          I    was getting gas,                  but     on    the


     14       other pump,             Daniel Johnson was getting gas                                 over     there.

     15                          Q                     So    Officer       Johnson,           you      said he was

     16       with    the    Sweetwater                City police          department .

     17                          A                    Yes .


     18                          Q                     He    was    at    one   of       the pumps          closest        to


     19       the    store .


     20                          A                     To    be honest,         I    don't          remember        which

     21       one    he    was       at.     I       was    just    standing         there          talking to him.

     22       He had another               gentleman with him.                       He       does     landscaping


     23       on    the    side,       and       I    believe he was            there          getting gas           for

     24       his    lawn mowers             or       something          like   that.           I 'm    not    for


     25       certain,       but       I   think he had his                 lawn service equipment




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 29 of 178 PageID #: 33
                                                                                                                                   70


      1       there       getting             gas    for       it.

      2                          Q                        So    to       clarify,             he    wasn't       directly

      3       across       from          you.


      4                          A                        No,       he    was       at    the       other      pump.


      5                          Q                       At     that       other          pump,       which      would       be


      6       the    one    closest             to       the    building.

      7                          A                        Yes .


      8                          Q                        Is    he       the    only          one    that      saw    the


      9       accident,          Officer             Johnson?


     10                          A                        I    don't       know          if    the    gentleman         with


     11       him    saw    it       or       not,       but    I    know       I    was       talking         to him,       and


     12       he    saw    me    fall .


     13                          Q                        Do    you       know       the       other       gentleman's


     14       name?


     15                          A                       No .


     16                          Q                       Are        you    familiar                with    Officer

     17       Johnson?           Had          you    known          him a       while?

     18                          A                        Yes .          He's       in    charge          of   National


     19       Night       Out.           I    don't       know       if    you're             familiar         with that          or

     20       not,    but       he       does       it    every year                for       Sweetwater City,               and

     21       every       year       I       donate       cheese          nachos,             my    business.           We   do


     22       the National                   Night       Out,       and we          give       out    free       cheese

     23       nachos ,      and          that's          what       we    were       talking          about       was

     24       National          Night          Out       when       it    happened.

     25                          Q                        So    you       had       some      point        of,    I   guess,      a




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 30 of 178 PageID #: 34
                                                                                                                           73


      1       Shelter    My       Sheep.        I       was    on    the       board      with     them,          and    we


      2       built    two    tiny       houses          in    Tellico             Plains,       and we're

      3       building       two    in    Sweetwater.                    The       goal    is    to have          two    in


      4       Madisonville          and two             in    Vonore,          have       them in      each        city       in


      5       Monroe    County          so the kids                that    are       homeless,          they       don't


      6       have    to drive          so far          and    can       stay       in    the    school       that


      7       they're    in.


      8                       Q                     Was       there       anybody         else     there          when    you


      9       fell    besides       Officer             Johnson          and the person                that       was    with


     10       them?


     11                       A                     Those          are    the      only     two    that       I


     12       remember .


     13                       Q                     All       right.           I   want     to    take    you


     14       through    just       step by             step       with this             accident.

     15                       A                     Okay .


     16                       Q                     So       you    pay    for       your       gas,   and        you    put


     17       your    mileage       and your             number          in.


     18                       A                     Uh-huh .


     19                       Q                     You       pull       the       pump    out,    pump       handle


     20       out,    and you put          it       in       your    car;          right?


     21                       A                     Yes .


     22                       Q                     I    assume          you push          a button       to pick


     23       which    grade       of    gasoline             you want.

     24                       A                     Uh-huh .


     25                       Q                     And       then       you       pull    the    handle          to    begin




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 31 of 178 PageID #: 35
                                                                                                                                     74


      1       pumping        your    vehicle          full       of       gas.

      2                        A                 Yeah,           I    always          lock             it    in    the       little


      3       notch     there       so    it    will    run          on    its    own.

      4                        Q                  So    did you             immediately                      engage          the

      5       little        automatic pump mechanism?

      6                        A                  I    usually             do,    so,          yes.


      7                        Q                 But,        like,          did you pump                      for       a    while

      8       and then        you    engaged          it,    or       you       did       it

      9                        A                  I    always             get    it       started,                set       the


     10       little        notch,       the    thing       that          you    lock          it       in    the       notch       so

     11       it   will      pump    on    its    own.           That's          what          I       always          do.


     12                        Q                 Did you              have       any       difficulty                   locking

     13       that     in?


     14                        A                  I    don't          think       so.              I    think          it    was,


     15       you know,        the       same    as    always,             just       hit          the       notch.


     16                        Q                  Did you             have       any       difficulty                   when       you

     17       put the        pump    in your          car    about          getting the gas                            going?

     18                        A                 No .


     19                        Q                 For        example,             sometimes                   when       I    put    gas

     20       in   a   vehicle,          sometimes          it       wants       to       act          like       it's       already

     21       full     of    gas    and you       know       it       isn't.              You          know,       it       won't


     22       keep     going;       it    will    keep       clicking             off.                 Did    that          happen?


     23                        A                 No .


     24                        Q                  Do    you          know       what       I'm          talking             about?


     25                        A                  Yeah,          but,       no,       I    don't                   I    don't




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 32 of 178 PageID #: 36
                                                                                                                                   75


      1       remember           it,    but    I    don't        think          it    did.

      2                           Q                 All        right.            So    did you             stay       right

      3       next    to        the    pump?


      4                           A                 No .         My       gas    tank      is     right          beside       the

      5       back    passenger           side          door.         I    was       right      at     the       front


      6       driver's           side    door       talking           to    Daniel.             So     I    wasn't       right


      7       next    to        it,    standing right there next                             to      it.

      8                           Q                     So    you     went       from      close           to    the    back

      9       passenger           door    where          your       pump        was.


     10                           A                     Uh-huh .


     11                           Q                 And        then        you       walked       to       the    front       of


     12       your     car.



     13                           A                 No,        it     wasn't          to   the       front        of    the

     14       car .        It    was    next       to    the     driver's             side door,                which    is


     15       maybe        from here --             I don't           know how wide doors                         are,       so



     16       maybe        from here to here                   (indicating).

     17                           Q                     So    are     you       signifying about                      four    feet


     18       or    so?


     19                           A                     Yeah .        I'm not          very       good with             the

     20       feet,        but


     21                           Q                     But    you        were       far   enough           away       where

     22       you could see              around the pump                    to where Officer Johnson

     23       was     so    you could communicate?

     24                           A                     Yes.        Well,        if    you      look        at    the


     25       picture,           the back of my car where the pump is,                                            I    usually




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 33 of 178 PageID #: 37
                                                                                                                       76


      1       park     to where           the    gas    tank    is     right      there where              the

      2       nozzle      is    right there             with the tank.                  So    if    you're       going


      3       to use      the       car    in    here    as    an    example,           I'm    assuming          that    I


      4       was probably            from here          to here           (indicating),             to that

      5       side .


      6                         Q                 Okay.         If    you    could,           right       here    where


      7       we    can   see       on the       light part,           could you draw a triangle

      8       where you were               standing talking to Officer                             Johnson.

      9                         A                  I    don't       know.      It       was    probably          right


     10       in    here,      I'm    assuming.            (Witness         complies           with       request.)


     11                         Q                 And that           would have              been    near       the

     12       front passenger side of your                           vehicle.

     13                         A                 Yes .


     14                         Q                 And you           guys    were        just       talking,

     15       chatting         back       and    forth?

     16                         A                  Uh-huh,          and    then     I    heard       the    sound       of


     17       what     sounded        like       water.

     18                         Q                 Now,        what did you              talk       with    Officer

     19       Johnson about,               the    National Night             Out?

     20                         A                  National          Night     Out.

     21                         Q                  So    how did you know that                       the gasoline

     22       was    spilling?

     23                         A                  I    heard       it .


     24                         Q                  Like,       dripping water                 sounds       or    —


     25                         A                  Yeah,       it    sounded        like       a    gushing       of




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 34 of 178 PageID #: 38
                                                                                                                          77


      1       water .


      2                      Q                    Did you        ever       hear       the mechanism click

      3       off?


      4                      A                    No .


      5                          Q                Did the        handle          stay       inside       your       gas


      6       tank?


      7                      A                    Yes .


      8                          Q                Was     it    in    there        all     the     way?


      9                          A                I'm assuming              it     was.


     10                          Q                But     you're          not    sure?


     11                      A                    No.      I mean,          I    usually put             it    all       the

     12       way    in.

     13                          Q                Did you        see       the     gas      spilling?


     14                      A                    Yes.         Well,       after       I    heard    it       and    I


     15       looked       and       it   was   running        down my          car    and    on    the       road.


     16       It    was    running         down   the     side       of    my    car.


     17                          Q                Did     Officer          Johnson          tell    you,       "Hey,


     18       your    gas    is       spilling."


     19                          A                No .     He    was       at    the       other    pump.


     20                          Q                So     you    heard       it .


     21                          A                Yes .


     22                          Q                And     then       you    looked          and    saw    it .


     23                          A                Yes .


     24                          Q                Did anybody              else       know    that       it    was


     25       spilling?




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 35 of 178 PageID #: 39
                                                                                                                             78


      1                        A                  I    don't        think       so.        I    don't       think


      2       anyone     else       was    around.


      3                        Q                  Would        you       say    you    have          the most


      4       knowledge        about       it   spilling?


      5                        A                  Yes .


      6                        Q                  So    where        did       you    see       the       gas?


      7                        A                  It    was        running          down       the    side       of    my

      8       car   on   the       ground.


      9                        Q                  So    you        saw    it    on    the       ground.

     10                        A                  Uh-huh.


     11                        Q                  You     saw       it    on    the    side          of    your       car.

     12                        A                  Yes .


     13                        Q                  Did     it       get    on    the    pump          platform?

     14                        A                  Are     you       talking          about          that    little

     15       island     that       it's    on?

     16                        Q                  The     little          island,          yeah.

     17                        A                  No,     it       was    on    the    ground.


     18                        Q                  Just        on    the    ground          next       to    your


     19       vehicle .


     20                        A                  Yeah.            Well,       I'm assuming it                   was.        I

     21       didn't     really pay attention,                       but       it was          running down the

     22       car   and on the            ground,       so     I'm       assuming it                wasn't       on the

     23       island .


     24                        Q                  Okay.            Was    it    a    lot       of    gas?


     25                        A                  No,     I    think       I    caught          it pretty             quick.




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 36 of 178 PageID #: 40
                                                                                                                                80


      1       heard       it,   I    went    over      and       grabbed               the       nozzle       out.


      2                         Q                Did        you       hurry            over       there       to    try    to


      3       save    some      money?


      4                         A                No,        I   was        trying            to    save       the    gas       from


      5       going       all   over       the   place.             It     didn't            have       anything          to do


      6       with    money.


      7                         Q                But        you       rushed            back       over       there;       is


      8       that    a    fair      way    to   say    it?


      9                         A                Yes .          Yeah,             I    remember          seeing          it,    and


     10       it    was    like,      "Oh, "     and    I       ran      to       go    get       it.     Well,          there


     11       really       wasn't         much   running            because             I    wasn't       that       far.        It


     12       was    maybe,         what,    four      steps          or      five?


     13                         Q                Would          you        characterize                  it    as    a


     14       hustle?


     15                         A                 Yeah .


     16                         Q                 Faster            than          a    walk?


     17                         A                 Yeah,         a     quick           move.


     18                         Q                 But       you      managed                to    get    there.


     19                         A                 Uh-huh.


     20                         Q                And        you       pulled            the       pump,       you    pull       it


     21       out    —     or   you       stopped      it       first,            I    assume.


     22                         A                 Yes .


     23                         Q                And        then         you          pulled       the    handle          —


     24                         A                 Well,         when          you       grab       hold       of    the


     25       nozzle,       when      I    got   it    out,         it,       I       guess,       unlocked.              When       I




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 37 of 178 PageID #: 41
                                                                                                                                       81


      1       grabbed      hold         of    it,       it    loosened          it       or    something                to       where


      2       it wasn't doing automatic anymore,                                         and       so it          stopped when

      3       I    grabbed hold              of    it,       and    it    released it,                   I    guess.

      4                        Q                       So     when       you    grabbed            the pump              handle,

      5       it    stopped pumping.

      6                        A                       Yes,        it    released             from the             latch         or

      7       that      notch or            whatever          you want          to       call       it.

      8                        Q                       And did           you    pull          it   out        of    your         car?

      9                        A                       Yes .


     10                        Q                       Did you put              it       in    the       holder          on      the


     11       pump?


     12                        A                       Yes .


     13                        Q                       And        you    hadn't          fallen          at       that point.


     14                        A                       Well,        it    was    just          about          the       same

     15       time .      After         I    got       it    in    is    when my          foot       hit          the    gas       and

     16       I    slipped.


     17                        Q                       So     I    assume       you       turned             around.

     18                        A                       Well,        it    wasn't          really             a matter            of

     19       turning around                 because,             when    I    got       hold       of       it    and got             it

     20       out,      then   it       was       a matter          of    just       moving the                   nozzle          or

     21       the handle           from here to here                      (indicating)                   because             I

     22       always      park with my                  gas       tank    right          there at the                   nozzle.

     23       So    I   didn't      have          to    turn       around.           I    just       grabbed             hold          of


     24       it    and got        it       out    here       and then          put       it       in.

     25                        Q                       So     if    you       didn't          have       to       turn       around,




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 38 of 178 PageID #: 42
                                                                                                                               84


      1       it or not,           to be perfectly honest,                             because it hurt,                    It


      2       hurt pretty bad,              but       I'm pretty                 sure that             I did get          the

      3       nozzle     back       in.


      4                        Q                  Would           it    be       fair       to       say    that    the    fall


      5       occurred when you were                     going          from the                front       portion       of

      6       your vehicle           to where          the        gas       tank       portion of             your

      7       vehicle     was?


      8                        A                  No .        I    had       already             gotten       to    there


      9       and   gotten         the    nozzle       out        of    the       car.           I    do    remember


     10       getting     it       and getting           it       to    stop       and          just       putting       the

     11       nozzle     —     yeah,       I'm pretty              sure that                I    did reach          it    and

     12       get   it   in    the       tank          or     the       pump.


     13                        Q                  It     was       at       that point                that    you    fell

     14       when you were              kind of putting                    it    in    its          holder.

     15                        A                  Yeah .


     16                        Q                  Okay.            If       you    could,             on the       picture

     17       could you mark              an X where              you       fell.

     18                        A                  I'm guessing                    it    was          right    in    here.


     19       (Witness        complies          with     request.)

     20                        Q                  Okay.            And       that       X


     21                        A                  Is     that          an    island,             or    is    that    a

     22       shadow     (indicating) ?


     23                        Q                  I    believe              that's          a    shadow       from       the

     24       roof .


     25                        A                  Okay .




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 39 of 178 PageID #: 43
                                                                              118


      1                          FURTHER      THE   DEPONENT   SAITH   NOT.


      2                                         CHERYL    LEACH


      3


      4


      5


      6


      7


      8


      9


     10


     11       Sworn   to    before     me    when


     12       taken November          2,    2020.


     13


     14


     15


     16

     17                     Donna     D.    Touseull


     18               Licensed        Court    Reporter


     19       LCR No.      342   /   License    Expires:     06-30-2022


     20


     21


     22


     23


     24


     25




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 40 of 178 PageID #: 44
                                                                                                                            119


                                              REPORTER'S                CERTIFICATE




              STATE       OF    TENNESSEE;


              COUNTY       OF    KNOX


                                                  I,   Donna          D.     Touseull,             Licensed         Court


              Reporter          in    the    State          of    Tennessee,             do       hereby       certify


              that     the      above       testimony             was       reported by me                   and that      the


              foregoing          118    pages          of the          transcript             constitute            a    true


              and    accurate          record          of    the proceedings                      to the      best       of my


              knowledge,             skills,          and    ability.

                                                  I    further          certify         that        I    am not         related


              nor    an    employee          of       counsel          to    any of          the    parties

              connected          with       the       action;          nor    am    I    in       any way


              financially             interested             in       the    outcome          of    this       case.

                                                  I    further          certify          that       I    am duly


              licensed by             the Tennessee                   Board    of       Court       Reporting as            a

              Licensed          Court       Reporter             so    evidenced             by    the       LCR   number


              and expiration                date       following my                name       below.

                                                  IN   WITNESS              WHEREOF,          I    have      hereunto       set


              my    hand and          affixed my             seal       this       12th day             of    November


              2020 .




                                                                            DONNA       D.    TOUSEULL
                                                                      Licensed          Court       Reporter
                                             LCR No.             342    /    License          Expires:             06-30-2022




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 41 of 178 PageID #: 45
10/30/2020                                                                      757 US-11 - Google Maps




       Go gle Maps                    757us-ii




                                   | E%on
                                     *•




       tl




              ]

            * rl                                             ,11
                                              . a i                                                                                —        i




                                          A
                                                                                                                                                            s

                                                                   .

                                                                                                                                                            &
                                                                       .
                                                                                                  -*n


                                                        •>



                                                                                                                                                  \=.;j&6K
                                                                               @30#
                                                                                                                 Image capture: Jun 201 8       © 2020 Google
  Sweetwater, Tennessee


   P        Google

 Street View




                     708 Soutl
 >11




       ©


                                                                                   EXHIBIT
                                                                                                                 EXHIBIT
                                                                           I                              is
                                                                                                          a
                                                                                                          D
                                                                                                          3
                                                                                                                     2
                                 @35.5894944,-84.4704812, 3a, 75y,318.96h,85.18t/data
                                                                                      =!3m6!1e1!3m4!1sDyRP     FSIgtHJWdpRKZDLstQ!2e0!7i13312!8i...
https://www.google.com/maps/                                                                                                                                    1/1
 Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 42 of 178 PageID #: 46
               IN THE CIRCUIT COURT FOR MONROE COUNTY. TENNESSEE


   CHERYL ANN LEACH and Husband,                                                                   1 1
                                                                                                         °Q
   JOHN LEACH, SR.
                                                                                                             O
           Plaintiffs,


   v.                                                             No. V20-0187S


   MAC'S CONVENIENCE STORES, LLC,                                 JURY DEMANDED


           Defendant.


                DEFENDANT'S MEMORANDUM OF LAW IN SUPPORT OF ITS
                              MOTION FOR SUMMARY JUDGMENT


           COMES NOW the Defendant, Mac's Convenience Stores, LLC ("Mac's"), by and through

    counsel, to submit its Memorandum of Law in Support of its Motion for Summary Judgment filed

    pursuant to Rule 56 of the Tennessee Rules of Civil Procedure.

                                     SUMMARY OF ARGUMENT


           The Plaintiff had superior knowledge of the gasoline spill prior to her fall. This superior


    knowledge bars her from recovering against Mac's for the fall as a matter of law. Therefore,

    summary judgment is appropriate.


                                        STATEMENT OF FACTS


           On August 8, 2019, the Plaintiff stopped at the Mac's located at 708 South Main Street in

    Sweetwater, Tennessee doing business as Circle K to get gasoline in her Ford Explorer. (Compl.


    Tf 5; Exhibit l,p.49:l-10, 55:14-19). The Plaintiff had been to this Mac's gas station multiple times


    before this date. (Exhibit 1, p. 5 1:5-21). Prior to August 8, 2019, the Plaintiff had not experienced

    any problems with this gas station or its pumps. (Exhibit 1, p.52:3-8).


           The Plaintiff parked in front of the pump closest to Main Street and furthest from the Mac's


    convenience store building. (Exhibit 1 , p.64:22-66:4; Exhibit 2). The Plaintiff paid for the gasoline




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 43 of 178 PageID #: 47
   at the pump with her Exxon credit card. (Exhibit 1, p. 66:5-7). The Plaintiff selected a grade of

   gasoline and inserted the pump into her vehicle's gasoline tank. (Exhibit 1, p.73: 16-24). The

   Plaintiff pulled the handle to begin pumping the gasoline and engaged the automatic pumping

   mechanism. (Exhibit 1 , p.73 :25-74: 11). The Plaintiff did not have trouble placing the pump in her

   vehicle's tank or engaging the automatic pumping mechanism of the gasoline pump handle.

   (Exhibit 1, p.74: 12-23). The Plaintiff described the process as "the same as always." (Exhibit 1,

   p. 74:12-15).


          The Plaintiff testified she was familiar with "Don't leave pump unattended" signage on

   gasoline pumps and the general principle that a gasoline pump should not be left unattended while

   pumping. (Exhibit 1, p.67:l-24). Specifically, when asked "are you familiar that generally you

   don't leave your pump unattended," the Plaintiff testified, "[y]es, and I never walk away from it."

   (Exhibit 1, p.67:22-24). Nevertheless, on August 8, 2019, after engaging the automatic pump

   mechanism on the handle, the Plaintiff walked toward the front of her vehicle to speak with

   Sweetwater Police Officer Daniel Johnson, who was standing at the pump closest to the Mac's

   convenience store building. (Exhibit 1, p.75:2-76:13; Exhibit 2). When asked, "did you stay right

   next to the pump," the Plaintiff answered, "[n]o." (Exhibit 1, p. 75:2-7). The Plaintiff indicated she

   was approximately four feet away from where the engaged gasoline pump was inserted into her

   vehicle. (Exhibit 1, p.69:8-70:7, 75:17-23; Exhibit 2).


           While talking with Officer Johnson, the Plaintiff heard gasoline spilling. (Exhibit 1,

   p.76: 14-23). The Plaintiff described the sound as "a gushing of water." (Exhibit 1, p.76:25-77:l).

   The Plaintiff looked and saw the gasoline handle still in her vehicle's tank with gasoline running

   down the side of vehicle onto the pavement. (Exhibit 1, p. 60:5-24, 77:5-7, 13-16, 20-23). When

   asked "did you see the gas spilling," the Plaintiff answered, "[y]es. Well, after I heard it and I



                                                     2


Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 44 of 178 PageID #: 48
   looked and it was running down my car and on the road." (Exhibit 1 , p.77: 13-1 6). The Plaintiff


   saw the gasoline on the ground. (Exhibit 1, p. 60:5-24, 78:6-10). The Plaintiff testified she had the


   most knowledge about the spill prior to her fall. (Exhibit 1, p. 78:3-5). She ran back to the gasoline


   handle. (Exhibit 1, p.80:7-17). She grabbed the handle, stopped the gasoline from pumping, and


   fell as she was putting the pump handle back in its holder on the pump. (Exhibit 1 , p.60:5-24, 81 :4-


   16).


          The photograph below and attached as Exhibit 2 to the Motion for Summary Judgment


   provides an illustration of the premises, what pump the Plaintiff used (arrow), where she was


   standing when talking with Officer Johnson while her pump was engaged (triangle), and where


   she fell (X). (Exhibit 1, p.49:23-50:16, 65:14-66:4, 76:6-10, 84:16-19; Exhibit 2).

                                                                                              i




                                                                •r-Vf. .




                             lE*wj
                         *




                                  D




                                        T-m
                                        i




                                                 ©aagfta




                                                     3


Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 45 of 178 PageID #: 49
                                        LAW AND ARGUMENT


           "To establish prima facie proof of negligence in a premises liability claim, a plaintiff must


   prove five essential elements: (1) a duty of care owed by defendant to the plaintiff; (2) conduct by


   the defendant that was below the standard of care, amounting to a breach of a duty; (3) an injury


   or loss; (4) causation in fact; and (5) proximate causation." Cartee v. Morris , 2019 Tenn. App.


   LEXIS 443, at *9 (Tenn. Ct. App. Sept. 6, 2019) (internal citations omitted). The Plaintiffs'

   evidence at the summary judgment stage is insufficient to establish the duty and causation elements


   in this matter. Id. at *7 (citing Rye v. Women 's Care Ctr. of Memphis, MPLLC, All S.W.3d 235,


   264 (Tenn. 2015)).


   I.      The Plaintiff had superior knowledge of the gasoline spill that caused her fall.


           "Business proprietors are not insurers of their patrons' safety." Blair v. West Town Mall,


   130 S.W.3d 761, 764 (Tenn. 2004). "In cases involving premises liability, the premises owner has

   a duty to exercise reasonable care under the circumstances to prevent injury to persons lawfully


   on the premises." Green v. Roberts, 398 S.W.3d 172, 177 (Tenn. Ct. App. 2012). However, "[t]his


   duty is based upon the assumption that the owner has superior knowledge of any perilous condition

   that may exist on the property." Id.\ see Blair, 130 S.W.3d at 764 ("Liability in premises liability


   cases stems from superior knowledge of the condition of the premises.").


           The Plaintiff admitted she had superior knowledge of the gasoline spill prior to her fall.

   (Exhibit 1, p. 78:3-5). The Plaintiff testified she saw the gasoline spill. (Exhibit 1, p.77: 13-23). She


   further testified nobody else knew the gas was spilling. (Exhibit 1, p. 77:25-78:2). Most notably,


   however, when asked "[wjould you say you have the most knowledge about it spilling," the

   Plaintiff answered, "[y]es." (Exhibit 1, p.78:3-5).




                                                      4


Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 46 of 178 PageID #: 50
               The Plaintiffs acknowledgement that she had the most knowledge about the spill prior to

   her fall bars her from recovery as premises liability stems from the owner's superior knowledge

   of the perilous condition on the premises. Blair, 130 S.W.3d at 764; Green, 398 S.W.3d at 177.

   Simply put, the Plaintiff cannot recover because she had greater knowledge of the gasoline spill

   than Mac's. Id.', (Exhibit 1 , p.78:3-5). As such, no duty arose, and summary judgment is warranted

   as a matter of law.


               In Jones v. Exxon Corp., the Tennessee Court of Appeals affirmed summary judgment

   based on similar facts. Jones v. Exxon Corp., 940 S.W.2d 69, 73 (Tenn. Ct. App. 1996). 1 In Jones,

   the plaintiff stopped to purchase gasoline at an Exxon station in Memphis. Id. at 70. The plaintiff

   "parked at a concrete pumping island, got out of her vehicle and walked toward the Exxon shop to

   pay for her gasoline prior to pumping it." Id. " When she stepped out of her vehicle, she noticed

   that gas was spilling rapidly out of a jeep-like vehicle on the opposite side of the concrete

   pumping island         Id. (emphasis added). "In the Exxon shop she announced that gasoline was

   spilling out of someone's vehicle." Id. After paying for her gasoline, the plaintiff "left the Exxon

   shop and, using the same route she had used to enter the shop, walked back to her car." Id. "She

   then    pumped       her gas and,   as   she   was   walking    to   the   driver's   side   door   of her

   automobile, slipped and fell on the concrete which was wet due to the overflowing gasoline." Id.

   She filed suit against Exxon for negligence. Id. at 71. The trial court granted summary judgment.

   Id. On appeal, the Tennessee Court of Appeals found 'ft]he record is clear that Mrs. Jones saw

   the gasoline which caused herfall " Id. at 73 (emphasis added). The Court of Appeals stated, "We

   do not believe that Exxon could or should have foreseen that Mrs. Jones would fall into the very

   gasoline spill of which she made Exxon aware." Id. "/PJersons using ordinary prudence would



   1 Current Tennessee Supreme Court Judge Holly Kirby was a member of this appellate panel and concurred in the
   decision.


                                                        5


Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 47 of 178 PageID #: 51
   not step in gasoline and, knowing that gasoline had been spilled onto the pavement, would have

   been on the lookoutfor the spill " Id. (emphasis added). The Court of Appeals affirmed summary

   judgment, holding "the defendant owed no duty to the plaintiff. Where there is no duty, there is no

   negligence." Id.


          The result of this case should be no different. The Plaintiff knew of the spill, stepped in it

   anyway, and fell. However, unlike Exxon in Jones , Mac's was not made aware of the spill prior to

   the fall. The Court should follow this authority and grant summary judgment.

                                             CONCLUSION


          The Plaintiff cannot establish the duty element of her negligence claim against Mac's

   because she had superior knowledge of the gasoline spill. See Rye v. Women 's Care Ctr. of

   Memphis, MPLLC, All S.W.3d 235, 264 (Tenn. 2015) ("Our overruling of Hannan means that in

   Tennessee, as in the federal system, when the moving party does not bear the burden of proof at

   trial, the moving party may satisfy its burden of production either (1) by affirmatively negating an

   essential element of the nonmoving party's claim — "). Indeed, Mac's did not have any knowledge

   of the spill prior to the Plaintiffs fall. Accordingly, Mac's respectfully requests the Court grant its

   Motion for Summary Judgment.


                                                  Respectfully submitted,


                                                  CARR ALLISON


                                                  BY:     (              m
                                                              SEAN W. MARTIN, BPR #020870
                                                              CHANCEY R. MILLER, BPR #036124
                                                              Attorneys for Defendant
                                                              736 Market Street, Suite 1320
                                                              Chattanooga, TN 37402
                                                              (423) 648-9832 / (423) 648-9869 FAX
                                                              swmartin@carrallison.com
                                                              cmil 1er@carral 1 i son . com




                                                      6


Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 48 of 178 PageID #: 52
                                     CERTIFICATE OF SERVICE

           I, the undersigned attorney, do hereby certify that the foregoing document has been
   delivered to all counsel for parties in this cause by placing a true and correct copy of same in the
   United States mail, postage prepaid, in a properly addressed envelope, or by hand delivering same
   to each such attorney as follows:

          W. Holt Smith
          209 Tellico Street North
          Madisonville, TN 37354


          W. Tyler Weiss
          409 N. College Street, Suite 1
          Madisonville, TN 37354


          This             day of                              , 2021.


                                           BY:
                                                 SEAN W. MARTIN, ESQ.
                                                 CHANCEY R. MILLER, ESQ.




                                                    7


Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 49 of 178 PageID #: 53
                                                                        ••
                 IN THF, CIRCUIT COURT FOR MONROE COUNTY. TENNESSEE


   CHERYL ANN LEACH and Husband,
   JOHN LEACH, SR.


           Plaintiffs,


   v.                                                            No. V20-0187S


   MAC'S CONVENIENCE STORES, LLC,                                JURY DEMANDED


           Defendant.


                 DEFENDANT'S STATEMENT OF UNDISPUTED MATERIAL FACTS
                    IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT


           COMES NOW the Defendant, Mac's Convenience Stores, LLC ("Mac's"), by and through

   counsel, to submit its Statement of Undisputed Material Facts in Support of its Motion for

   Summary Judgment filed pursuant to Rule 56 of the Tennessee Rules of Civil Procedure.


                         STATEMENT OF UNDISPUTED MATERIAL FACTS


           The following is a statement of each undisputed material fact for which Mac's contends


   there is no genuine issue to be tried:


            1.      On August 8, 2019, the Plaintiff stopped at the Mac's located at 708 South Main


    Street in Sweetwater, Tennessee to get gasoline. (Compl. ^ 5; Exhibit 1, p.49:l-10, 55:14-19).


           RESPONSE:


           2.       The Plaintiff parked in front of the pump closest to Main Street and furthest from


    the Mac's convenience store building. (Exhibit 1, p.64:22-66:4; Exhibit 2).


           RESPONSE:


           3.       The Plaintiff paid for the gasoline at the pump with her Exxon credit card. (Exhibit


    1, p.66:5-7).


           RESPONSE:




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 50 of 178 PageID #: 54
          4.      The Plaintiff selected a grade of gasoline and inserted the pump into her vehicle's

   gasoline tank. (Exhibit 1, p.73: 16-24).


          RESPONSE:


          5.      The Plaintiff pulled the handle to begin pumping the gasoline and engaged the

   automatic pumping mechanism. (Exhibit 1, p.73:25-74:l 1).


          RESPONSE:


          6.      After engaging the automatic pump mechanism on the handle, the Plaintiff walked

   toward the front of her vehicle to speak with Sweetwater Police Officer Daniel Johnson. (Exhibit

   l,p.75:2-76:13; Exhibit 2).


          RESPONSE:


          7.      The Plaintiff was approximately four feet away from where the engaged gasoline

   pump was inserted into her vehicle. (Exhibit 1, p.69:8-70:7, 75:17-23; Exhibit 2).

          RESPONSE:


          8.      While talking with Officer Johnson, the Plaintiff heard gasoline spilling. (Exhibit

   1, p.76:14-77:l).


          RESPONSE:


          9.      The Plaintiff looked and saw gasoline running down the side of vehicle onto the

   pavement. (Exhibit 1, p. 60:5-24, 77:5-7, 13-16, 20-23).

          RESPONSE:


           10.    The Plaintiff saw the gasoline on the ground. (Exhibit 1, p.60:5-24, 78:6-10).

          RESPONSE:


           11.    The Plaintiff had the most knowledge about the gasoline spilling. (Exhibit 1 , p.78:3-

   5).




                                                    2


Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 51 of 178 PageID #: 55
          RESPONSE:


           12.    Nobody else knew the gasoline was spilling. (Exhibit 1, p.77:25-78:2).


          RESPONSE:


           1 3.   The Plaintiff fell as she was putting the pump handle back in its holder on the pump.

   (Exhibit 1, p.60:5-24, 81:4-16).


          RESPONSE:


                                                 Respectfully submitted,


                                                 CARR ALLISON


                                                 BY:
                                                        SEAN W. MAftTIN ,BPR         #020870
                                                        CHANCEY R. MILLER, BPR #036124
                                                        Attorneys for Defendant
                                                        736 Market Street, Suite 1320
                                                        Chattanooga, TN 37402
                                                        (423) 648-9832 / (423) 648-9869 FAX
                                                        swmartin@carrallison.com
                                                        cmiller@carrallison.com




                                      CERTIFICATE OF SERVICE

           I, the undersigned attorney, do hereby certify that the foregoing document has been
   delivered to all counsel for parties in this cause by placing a true and correct copy of same in the
   United States mail, postage prepaid, in a properly addressed envelope, or by hand delivering same
   to each such attorney as follows:

          W. Holt Smith
          209 Tellico Street North
          Madisonville, TN 37354


          W. Tyler Weiss
          409 N. College Street, Suite 1
          Madisonville, TN 37354


          This    /ft7 fay of                                  , 2021.


                                           BY:
                                                 SEAN W. MARTIN, ESQ.
                                                 CHANCEY R. MILLER, ESQ.



                                                    3


Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 52 of 178 PageID #: 56
            IN THE CIRCUIT COURT FOR MONROE COUNTY, TENNESSEE


    CHERYL ANN LEACH and Husband,
    JOHN LEACH, SR.,


                  Plaintiffs,


    -vs-                                                   Civil Action No. V20-0187S

    MAC'S CONVENIENCE STORES, INC.


                  Defendant.



                 PLAINTIFFS' MOTION TO CONTINUE HEARING ON
                 DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
                                PURSUANT TO T.R.Civ.P 56.07



           Come the Plaintiffs, pursuant to Tennessee Rule of Civil Procedure 56.07, and

   move the Court to continue the hearing on Defendant's Motion for Summary Judgment

   until such time as discovery is completed.

           As grounds for this Motion, Plaintiffs show to the Court the following:

           1.     Suit was filed on July 9, 2020 in the Circuit Court for Monroe County,

   Tennessee.

           2.    An Answer was filed on August 14, 2020 by the Defendant.

           3.    By agreement, the deposition of the Plaintiff, Cheryl Ann Leach was taken

   on November 2, 2020.

           4.    As of this date, the discovery depositions of the Defendant's employees

   present at the time of Mrs. Leach's fall, or any corporate representative of Defendant have

   not been taken.

           5.    Pursuant to Tennessee Rule of Civil Procedure 56.07, the Court may

   continue a motion for summary judgment until such time as discovery is completed to

   allow the plaintiff to file a response to the motion.




                                                  1


Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 53 of 178 PageID #: 57
          6.      Following the deposition of Mrs. Leach, the Plaintiffs sought dates to set

   the depositions of the Defendant's employees present at the time of Mrs. Leach's fall.

   (See Exhibit 1 and Exhibit 2 - email correspondence concerning the setting ofemployees'

   depositions)

          7.      At the time of filing this Motion, the depositions of Defendant's employees

   have neither been scheduled nor taken.

         WHEREFORE, Plaintiffs respectfully request the Court to continue the

   Defendant's Motion for Summary Judgment until such time as discovery is completed.

         Respectfully submitted, this               day of February, 2021.




                                                    u/^~
                                             W. Holt Smith (BPR #04557)
                                             Attorneyfor Plaintiffs
                                             209 Tellico Street North
                                             Madisonville, Tennessee 37354
                                             (423) 442-4012



                                                      Cif
                                             W. Tyler Weiss (BPR #028801)
                                             Attorneyfor Plaintiffs
                                             WORTHINGTON & WEISS, P.O.
                                             409 North College Street, Suite 1
                                             Madisonville, Tennessee 37354
                                             (423) 442-5353




                                                2

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 54 of 178 PageID #: 58
                             CERTIFICATE OF SERVICE


          I HEREBY CERTIFY a copy of the foregoing has been furnished this
   day of February 2021, by U.S. mail, postage prepaid, to the following:

         Sean W. Martin, Esquire
         Chancey R. Miller, Esquire
         Attorneysfor Mac's Convenience Stores, LLC
         CARR ALLISON
         736 Market Street
         Suite 1320
         Chattanooga, Tennessee 37402




                                               W. Holt Smith




                                           3


Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 55 of 178 PageID #: 59
2/12/2021                                                                             Gmail - Leach v Mac's




               Gmail                                                              Tamara Vanderwerf <tam.holtsmithlaw@gmail.com>




   Leach v. Mac's

   Tamara Vanderwerf <tam.holtsmithlaw@gmail.com>                                                                             Tue, Jan 19, 2021 at 7:49 AM
   To: "Martin, Sean W" <swmartin@carrallison.com>, Chancey Miller <cmiller@carrallison.com>
   Cc: Tyler Weiss <tweiss@worthingtonweiss.com>, Darby Baker <dbaker@worthingtonweiss.com>
   Bcc: Tamara Vanderwerf <tam.holtsmithlaw@gmail.com>


      Sean & Chancey:


      We would like to schedule the depositions of Renee Howell and Laura
     Angell.             Holt would be happy to host.




     Thank you,
     Tarn


     Tamara L. Vanderwerf
     LAW OFFICE OF W. HOLT SMITH
     209 Tellico Street North
     Madisonville, Tennessee 37354
     (423) 442-4012
     (423) 442-1038 - Fax
     My Hours are Monday - Friday, 8 a.m - 2 p.m.


     CONFIDENTIALITY NOTICE: This electronic mail transmission has been sent by a law office. It
     may contain information that is confidential, privileged, proprietary, or otherwise legally exempt
     from disclosure. If you are not the intended recipient, you are hereby notified that you are not
     authorized to read, print, retain, copy or disseminate this message, any part of it, or any
     attachments. If you have received this message in error, please delete this message and any
     attachments from your system without reading the content and notify the sender immediately of
     the inadvertent transmission. There is no intent on the part of the sender to waive any privilege,
     including the attorney-client privilege, that may attach to this communication. Thank you for your
     cooperation.




                                                                                                                                                     EXHIBIT 1

         Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 56 of 178 PageID #: 60
https://mai I .g oog I e.com/mai I /u/0?i k= 70aee800f7&\i ew= pt&search= al I &permmsg i d= msg -a%3Ar- 1 253049223631 864953&si mpl = msg -a%3Ar- 1 253049223631 864. . .   1/1
2/12/2021                                                                          Gmail - Leach v Mac's



         rfs

               Gmail                                                           Tamara Vanderwerf <tam.holtsmithlaw@gmail.com>




   Leach v. Mac's

   Tamara Vanderwerf <tam.holtsmithlaw@gmail.com>                                                                        Wed, Feb 3, 2021 at 9:51 AM
   To: Chancey Miller <cmiller@carrallison.com>t Sean Martin <swmartin@carrallison.com>
   Cc: Tyler Weiss <tweiss@worthingtonweiss.com>, Darby Baker <dbaker@worthingtonweiss.com>, "W.
   Holt Smith (holtsmithlaw@gmail.com)" <holtsmithlaw@gmail,cpm>
   Bcc: Tamara Vanderwerf <tam.holtsmithlaw@gmail.com>


     Much to my chagrin, I misread Chancey's response of January 19 that
     included some February deposition dates. At this point, the only
     dates Chancey gave that Holt is available are February 16 and 17,
     which may be too close to get these depositions set.


     Holt has February 24, 25 and 26 available.
     He is also available March 3, 4, 9-12, 15-19, 22-26, 29-31


     I look forward to hearing from everyone.


     Thanks,
     Tarn




     [Quoted text hidden]




                                                                                                                                               EXHIBIT 2
        Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 57 of 178 PageID #: 61
https ://mai I .g oog le.com/mai l/u/0?i k= 70aee800f7&vi ew= pt&search= al I &permmsg i d= msg - a%3Ar-6370800725593834894&si mpl = msg -a%3Ar-6370800725593834. . .   1/1
                      TN THF. rTRCUlT COURT FOR MONROE COUNTY, TENNESSEE


      CHERYL ANN LEACH and Husband,
                                                                   *
      JOHN LEACH, SR.


                 Plaintiffs,


      v.                                                                   No. V20-0187S
                                                                   *


      MAC'S CONVENIENCE STORES, LLC,                                       JURY DEMANDED

                                                                   *
                 Defendant.


           AGREED ORDER GRANTING PLAINTIFFS' MOTION TO CONTINUE HEARING
                            ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT

                 By agreement of the parties, the Plaintiffs' Motion to Continue Hearing on Defendant's

      Motion for Summary Judgment is GRANTED and the hearing on Defendant's Motion for

      Summary Judgment is continued to April 5, 20                 9:00 a.m.


                 ENTERED this            S>        day of                 , 2021.
                                                                                                     Tim
                                                                                                                     PM


                                                                   E
      APPROVED FOR ENTRY:


      CARR ALLISON                                                 LAW OFFICE OF \V HOLT SMITH

      BY:                                                          BY:   {///
           SEAN W. MARTIN, BPfe #020870                                  W. HOLT SMITH, BFR #04557
           CHANCEY R. MILLER, Bl'R #036124                               Attorney for Plaintiffs .         „ . ...
           Attorneys for Defendant                                       209 Tellico Street North
           736 Market Street, Suite 1320                                 Madisonville, TN 37354
           Chattanooga, TN 37402                                         (423) 442-4012
           (423) 648-9832 / (423) 648-9869 FAX
           swmartin@carrallison.com                                WORTHINGTON & WEISS
           cmiller@carrallison.com
             CERTIFICATE OF SERVICE
The undesigned hereby certifies that a true and exact copy of            W. TYLER WEISS, BPR #028801
    ,h® foreflQ"ifl document has been served upon at! parties of         Attorney for Plaintiff
interest in this case by delivering a true and exact copy to the
                                                                         409 North College Street, Suite 1
                                                                         Madisonville, TN 37354
                                                                         (423) 442-5353
     This [te_g_dayol tY)(Ur_kj                           at
               Marina M. Cook, Circuit Clerk

                        /yjoxtu^ /SonndthjtiJiJUM


Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 58 of 178 PageID #: 62
                                    CERTIFICATE OF SERVICE

          I, the undersigned attorney, do hereby certify that the foregoing document has been
  delivered to all counsel for parties in this cause by placing a true and correct copy of same in the
  United States mail, postage prepaid, in a properly addressed envelope, or by hand delivering same
  to each such attorney as follows:

         W. Holt Smith
         209 Tellico Street North
         Madisonville, TN 37354

         W.Tyler Weiss
           409 N. College Street, Suite 1
    _ .. . Madisonviliei.TN 37354       __     ..   „

         This            day of                               ,2021.


                                         BY:
                                                    SEANW.     ltin, Esq,
                                                    CHANCEY R. MILLER, ESQ.




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 59 of 178 PageID #: 63
                       IN THE CIRCUIT COURT FOR MONROE COUNTY, TENNESSEE .
                                                                        P

   CHERYL ANN LEACH and                               )
                                                                                                      ^o
   JOHN LEACH, SR.,                                   )                                      <-0       'AA4/P/U
                                                                                                   fS «%
                                                      )
                 Plaintiffs,                          )
   v.                                                 )     Docket No. V200187S
                                                      )
   MAC'S CONVENIENCE STORES, LLC,                     )
                                                      )
                 Defendant.                           )

                                               NOTICE OF SERVICE


                 Comes the Plaintiff, CHERYL ANN LEACH, by and through counsel, and gives NOTICE


   that Plaintiffs Responses to Defendant's First Set of Interrogatories and Requests for Production


   of Documents to Plaintiff was served upon MAC'S CONVENIENCE STORES, LLC, (hereinafter


   the "Defendant") by and through their attorneys, Chancey R. Miller and Sean W. Martin, on this


   date. Plaintiff requests that this Notice be placed in the records and filed by the Clerk.


                 Respectfully submitted this     fc   day of February, 2021.


                                                            WORTHINGTCW & WEISS, P.C.



                                                            W. Tylei/weiss (TN BPR #028801)
                                                            409 N. Gbllege Street, Suite 1
                                                            Madisonville, Tennessee 37354
                                                            Office: 423.442.5353
                                                            Fax:   423.442.3866
                                                            Email: tweiss@worthingtonweiss.com


                                                            Counsel for Cheryl and John Leach, Sr.




   Page 1 of 2
   Notice of Service Leach
   Monroe Co. Circuit Court
CaseDocket
      3:21-cv-00159-JRG-HBG
           No. V200187S     Document 1-1 Filed 04/28/21 Page 60 of 178 PageID #: 64
                                    CERTIFICATE OF SERVICE


           I certify that a true and complete copy of this pleading has been delivered by United
                                                                                                 States
    Mail, postage prepaid, Facsimile and/or Hand Delivery to Defendant's counsel, Sean
                                                                                            W. Martin
    and Chancey R. Miller, 736 Market Street, Suite 1320, Chattanooga, Tennessee 37402 this the^
    day of February, 2021.
                                                         WORTHINGTON & WEISS, P.C.



                                                           . Tyler Weiss




  Page 2 of 2
  Notice of Service Leach
  Monroe Co. Circuit Court
  Docket NO.V200587S


Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 61 of 178 PageID #: 65
             IN THE CIRCUIT COURT FOR MONROE COUNTY, TENNESSEE



   CHERYL ANN LEACH and husband,
   JOHN LEACH, SR.,
                                                                                  % /
                                                                                         8 202j
   Plaintiffs,
                                                                                        M.
                                                      Docket No. V20-187S
   v.                                                                                             %
                                                      JURY DEMANDED
   MAC S CONVENIENCE STORES, LLC,


   Defendant.




                       CERTIFICATE OF ELECTRONIC SERVICE



          Pursuant to Tenn. R. Civ. P. 5.02(2)(a), the Plaintiff gives notice that the below-

   signed counsel served the following document(s) electronically on March 18, 2021 at


   1:50 p.m. (EDT):


             1.   Plaintiffs' Response to Motion for Summary Judgment filed on behalf of

   Defendant, Mac's Convenience Stores, LLC (3 pages).


             2.   Plaintiffs' Memorandum in Response to Motion for Summary Judgment (11


   pages).


             3.   Portions of the Deposition of Cheryl Ann Leach (16 pages).


             4.   Affidavit of Daniel Johnson (2 pages).




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 62 of 178 PageID #: 66
         IN THE CIRCUIT COURT FOR MONROE COUNTY, TENNESSEE
                                 AT MADISONVILLE


                                                                                ^ 5o
                                                                         Mar
                                                                   r»ARTU
  CHERYL ANN LEACH and husband,                                    CIPIC(Ji$Ma yVf r
  JOHN LEACH, SR.                                                         TcmfgpK
          Plaintiffs                                                                    R«


  y.                                                                No. V20-0187S
                                                                    Jury Demanded


  MAC'S CONVENIENCE STORES, LLC
          Defendant




        PLAINTIFFS' RESPONSE TO MOTION FOR SUMMARY JUDGMENT
   FILED ON BEHALF OF DEFENDANT, MAC'S CONVENIENCE STORES
                                           LLC


          Come the Plaintiffs, pursuant to Rule 56 and files this Response to the


  Motion for Summary Judgment filed on behalf of Defendant, Mac's Convenience


  Stores, LLC, and in support of the Response filed the following docuemnts:


   1.     Plaintiffs Memorandum in Response to Motion for Summary Judgment;


  2.      Portions of the deposition of Cheryl Ann Leach;


  3.      Affidavit of Daniel Johnson;


  4.      Deposition of Delores Renee Howell (manager of Circle K Convenience


           Store in Sweetwater, Tennessee on the date of the injury, August 8, 2019);




                                             1

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 63 of 178 PageID #: 67
  5.    Three cases setting forth the method of operation theory in the State of


        Tennessee (Hale v. Blue Boar Cafeteria Co., Barrett v. Red Food Stores, Inc.


        and Bledsoe v. Delta Ref. Co.); and


  6.    Plaintiffs' Response to Defendant's Statement of Undisputed Material Facts


        in Support of its Motion for Summary Judgment.




        Plaintiffs contend that there is a genuine issue as to a material fact as to


  whether or not the Defendant by its method of operation created an unsafe


  condition at its store located in Sweetwater, Tennessee. Furthermore, there is a


  genuine issue as to material fact as to whether or not the Plaintiff, Cheryl Ann


  Leach, was guilty of comparative fault as a matter of law.


        Wherefore, the Plaintiffs respectfully request the Court to deny the Motion


  for Summary Judgment and allow the case to proceed to a jury trial.




        THIS the 1 8th day of March, 202 1 .




                                                   W. HOLT SMITH, BPR # 004557
                                                   209 Tellico Street North
                                                   Madisonville, Tennessee 37354
                                                   Phone:      (423)442-4012
                                                   Fax:        (423)442-1038




                                               2

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 64 of 178 PageID #: 68
                                                       il ^
                                                W. TYLER WEISS, BPR # 028801
                                                WORTHINGTON & WEISS
                                                409 N. College Street
                                                Madisonville, Tennessee 37354
                                                Phone:      (423)442-5353
                                                Fax:        (423)442-3866




                          CERTIFICATE OF SERVICE
        The undersigned hereby certifies that on the 18th day of March, 2021 a true
  and exact copy of this document emailed to:


                                 Sean W. Martin - svvmartin@carrallison.com
                                 Chancey R. Miller - cmiller@carrallison.com
                                 CARR ALLISON
                                 736 Market Street, Suite 1320
                                 Chattanooga, Tennessee 37402




                                                W. HOLT SMITH




                                          3

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 65 of 178 PageID #: 69
         CHERYL ANN LEACH



                                            / \

                                                  \

                                      i

                     PLAINTIFF'S
             MEMORANDUM IN
RESPONSE TO MOTION FOR
      SUMMARY JUDGMENT




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 66 of 178 PageID #: 70
       IN THE CIRCUIT COURT FOR MONROE COUNTY, TENNESSEE
                                AT MADISONVILLE

                                                                 time. f,Ud
                                                                                $M/Pm
                                                                         j fj pgpj


  CHERYL ANN LEACH and husband,
  JOHN LEACH, SR.                                              ClRcS'!T%tvjCL§>K
         Plaintiffs


  v.                                                               No. V20-0187S
                                                                   Jury Demanded


  MAC'S CONVENIENCE STORES, LLC
         Defendant




                          PLAINTIFFS' MEMORANDUM
           IN RESPONSE TO MOTION FOR SUMMARY JUDGMENT



                                        FACTS


         Ms. Cheryl Leach was injured on August 8, 2019 at the Circle K market


   located in Sweetwater, Tennessee, when the automatic shut-off device for the


   pump malfunctioned and caused gasoline to spill on the ground.      Ms. Leach saw


   the gas spilling and hurried over to replace the nozzle.     When she did so she


   slipped causing injury to her knee. Ms. Leach states the cause of the gasoline spill


   was when the tank in her car got full and the pump did not automatically stop like


   it normally does. (Deposition Cheryl Leach p. 60, 74, 89). Thus, the cause of Ms.


   Leach's fall was the malfunction of the gasoline pump automatic shut-off device

                                            1

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 67 of 178 PageID #: 71
  which should shut off the pump when the gas tank is full.       When the customer

  wants to fill the gas tank he or she can automatically place the pump on a fill-up

  position and when the customer's gas tank is full the device automatically shuts off

  preventing the spill of gasoline. However, on this day, when Ms. Leach's gas tank


  got full, for some reason, the pump did not automatically stop the gas from

  pumping and the gas spilled on the ground causing a slick condition resulting in


  injury to Ms. Leach.




                                        ISSUE


        Is the Defendant entitled to judgment as a matter of law on the issues of


  notice and comparative fault on the part of Ms. Leach?




                             NOTICE REQUIREMENT
              AND THE METHOD OF OPERATION EXCEPTION


        Ordinarily, a Plaintiff must show that the owner of property had either


  constructive or actual knowledge of a dangerous or unsafe condition or the


  Defendant created the unsafe condition.       If the Defendant created the unsafe


  condition, no notice is required. As a corollary, the Courts have found it is logical


  not to require notice of a hazardous or unsafe condition created by the method by


  which the person operates its business. Hale v. Blue Boar Cafeteria Co., 1980


  Tenn.App. Lexis 321. (See attached copy of opinion); Barrett v. Red Food Stores,

                                            2

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 68 of 178 PageID #: 72
  Inc., APP NO. 01-A-01-9108-CV-00302 (Tenn.App. 1992) (See attached copy of

  opinion); Bledsoe v. Delta Refining Co., 1983 Tenn.App. Lexis 694 (See attached


  copy of opinion). As the Court stated in Delta Refining, with the advent of self-

  service merchandising Courts began to recognize certain hazards were created by

  this method of doing business which were not normally associated with the

  operation of the business before self-serving merchandising became prevalent. For


  this reason, the Courts have backed away from the strict application of the actual or

  constructive notice requirement. These cases have been described as an exception


  to the notice requirement.


        However,    with   the    advent   of self-service    merchandising,     first
        evidenced in the retail food industry, the courts began to recognize
        that certain hazards were created by this method of doing business
        that were not normally associated with food stores that were non-self-
        service.   Therefore, the courts have backed away from a strict
        application of the actual or constructive notice requirement.           This
        trend of cases, which has been described as either expanding the
        notice   requirement     or   representing   an   exception   to the   notice
        requirement.
                                                      Bledsoe v. Delta Refining Co., p. 4.



        The notice requirement is met if the Plaintiff can prove that the Defendant's


  method of operation created a hazardous condition foreseeably harmful to others.


  Martin v. Washmaster Auto Center, USA, 946 S.W.2d 314 (Tenn.App. 1996). The


  requirements of the method of operation theory are as follows: (1) whether the


  condition created by the chosen method of operation constitutes a hazardous



                                              3

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 69 of 178 PageID #: 73
  situation foreseeably harmful to others, (2) whether the proprietor used reasonable


  and ordinary care towards its invitees under these circumstances, and (3) whether


  the condition created was a direct and proximate cause of the Plaintiffs injury.


  Martin , Id at 320.


          It is not disputed that the condition created by the malfunction of the


  automatic shut-off device caused Ms. Leach to fall. As Ms. Leach stated, the cause


  of the gasoline leak was a failure of the automatic shut-off valve to work on the


  pump.     This is a condition created by the Defendant, Circle K.     Knowing the


  hazardous situation created by the failure of the automatic shut-off valve to


  function properly, Circle K, had a duty to assure that the automatic shut-off valve


  was operating correctly to prevent injury to its customers.

          Employees of the Defendant were responsible for inspecting the pumps as


  part of their duties. In fact, they were charged with the responsibility of checking

  the pumps every day.     The employees acknowledge that the automatic shut-off

  valve will from time to time malfunction. (Deposition Delores Renee Howell p.

  22-29).




                   MS. LEACH'S INJURY WAS FORESEEABLE


          The Defendant, Circle K, chose to operate in a self-service manner allowing


  the customer to pump the gasoline. As part of the process, as convenience to the



                                            4

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 70 of 178 PageID #: 74
  customers, Circle K allowed an automatic pumping system to be used at the pump.


  The failure of the automatic pumping system to operate correctly allowed the


  gasoline tanks to be overfilled causing a dangerous condition.


        The issue of negligence, ie, foreseeability, is particularly an issue for the


  trier of fact, not the Court. Brookins v. The Round Table, Inc., 624 S.W.2d 547


  (Tenn. 1981).   The mere fact that no one can point to a previous episode of the


  automatic fill-up mechanism having failed at this location does not relieve Circle K


  of responsibility. Actual notice is not required.


        Although the facts as to Ms. Leach's fall are virtually undisputed, the


  inference to be drawn from the facts and circumstances must be construed in the


  light most favorable to the non-moving party.       "Reasonable" inferences need not


  be necessarily more probable or likely than other inferences that might tilt in the


  moving party's favor.     Instead, so long as more than one inference creates a


  genuine dispute of material fact, the trier of fact is entitled to decide which


  inference to believe and summary judgment is not appropriate. Hunt v. Cromartie,


  526 U.S. 541,552, 119S.Ct. 1545, 1552(1999).

        In Tennessee facts may be inferred from circumstantial evidence, and an


  inferred fact may be the basis of a further inference to the ultimate or sought-for


  fact. Stinson v. Daniel, 414 S.W.2d 7 (Tenn. 1967). In a civil case depending on


  circumstantial evidence, it is sufficient for a party having the burden of proof to



                                            5

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 71 of 178 PageID #: 75
  make out a more probable hypothesis, and the evidence need not arise to that


  degree of certainty which will exclude every other reasonable conclusion. Benson


  v. H.G. Hill Stores, Inc., 699 S.W.2d 560 (Tenn. App. 1985). The Plaintiff need


  only present proof, which if believed by the jury, makes Plaintiffs theory of the


  case more probable than not. Browder v. Pettigrew, 541 S.W.2d 402 (Tenn. 1976).


            The Plaintiff met her burden of proof that a dangerous condition existed, and


  the Defendant had constructive notice when the Plaintiff testified she was in the


  store late one night, she slipped and fell on a wet wax floor, that the wax stained


  her white pants, and that the area where she fell was in plain view of two store


  employees. Benson v. H.G. Hill Stores, Inc., 699 S.W.2d 560, at 561 (Tenn.App.


   1985).


            A customer who slipped and fell when she stepped on a soap like substance


  proved constructive notice because both the manager and the front store supervisor


  had passed the scene of the fall shortly before the customer fell.     The front store


  supervisor admitted it was her duty to inspect the floors.           Henson v. F.W.


   Woolworth's Co., 537 S.W.2d 923 (Tenn. App. 1974).


            Where a lady who was entering the City Hall of Savannah tripped and fell


  over a three-eighths of an inch hole between brick pavers and the sidewalk, the


  Tennessee Supreme Court agreed with the trial court that this hole made the




                                              6

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 72 of 178 PageID #: 76
  sidewalk defective, unsafe or dangerous. Coin v. City ofSavannah, 966 S.W.2d 34

  (Tenn. 1998).


         In Moon v. SCOA Industries , Inc., 764 S.W.2d 550 (Tenn. App. 1988), the

  Court upheld a jury verdict for Moon who fell while walking down a store aisle


  due to a slippery substance on the floor. The Court found evidence of constructive


  notice because the location of the accident was in close proximity to the security


  guard and the sales personnel of SCOA.               It could thus be inferred that SCOA's


   employees could have and should have seen the actual spilling of the liquid or the


   liquid on the floor after the spill in time to remove it or alert others to its existence.


   The Court noted that actual or constructive notice may be proven by circumstantial

   evidence. Id, at 553.


         Here, a reasonable jury could draw the following inferences:


          1.    The Defendant, Circle K, decided to use the automatic fill system for

                 its convenience and the convenience of the customers;

          2.     As   part   of this     process       the   automatic   pumping    system     was


                 incorporated into the pump;


          3.     From time to time the automatic pumping system would not work


                 correctly   and   the    tank     would      overflow   allowing   gasoline    to


                  accumulate on the ground;




                                                   7

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 73 of 178 PageID #: 77
          4.    As a direct result of the gasoline having been spilled on the ground

                and a slippery substance of the gasoline on the surface, Ms. Leach fell

                and was injured; and


          5.    Ms. Leach is not more than fifty percent (50%) at fault as a matter of

                law.




               MS. LEACH WAS NOT MORE THAN 50% AT FAULT
                          AS A MATTER OF LAW


          Whether Ms. Leach left the gas pump unattended is a question of fact for the


  jury.   After she had started the process of filling up her tank, Ms. Leach walked


   one or two steps to the front right side passenger door and started talking to Officer

   Johnson. According to her, she was less than four (4) feet away from the pump at


   the time this occurred.   Once Ms. Leach saw that the gas was running down the


   side of her car and onto the ground she quickly stepped one or two steps and


   stopped the pumping of the gas and replaced the nozzle in the pump.        When she


   did, her foot slipped on the gas causing her injury. (Deposition Cheryl Leach pp.

   75-84, 87). Whether her actions constitute more than fifty percent (50%) fault is a


   question of fact for the jury.


          This issue should be submitted to the jury.




                                             8

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 74 of 178 PageID #: 78
                 MOTION FOR SUMMARY JUDGMENT STANDARD

          The Tennessee Supreme Court reinstated the federal standard for a Motion


  for Summary Judgment in Rye v. Women 's Care Center ofMemphis, MPLLC, All

  S.W.3d 235 (Tenn. 2015).        However, even using the federal standards, the trial


  court should be hesitant to grant a Motion for Summary Judgment.

          The trial Court should act with caution in granting summary judgment and


  should deny summary judgment in a case in which there is reason to believe that


  the better course would be to proceed to a full trial. Anderson v. Liberty Lobby,

  Inc., All U.S. 242, 255 (1986). In ruling on a Motion for Summary Judgment the

  Court will never weigh the evidence or find the facts. Logan v. Denny 's, Inc., 259


  F.3d 558 (6      Cir. 2001).   A Court may not make credibility determinations nor


  weigh the evidence when reviewing a Motion for Summary Judgment; rather, the


  evidence must be viewed in the light most favorable to the nonmoving party,


  where    all   reasonable   inferences   inure to that parties benefit. Id.,   at   570.


  "Reasonable" inferences need not be necessarily more probable or likely than other


  inferences that might tilt in the moving party's favor. Instead, so long as more than

  one inference creates a genuine dispute of material fact, the trier of fact is entitled


  to decide which inference to believe and summary judgment is not appropriate.


  Hunt v. Cromartie, 526 U.S. 541, 552, 119 S.Ct. 1545, 1552 (1999).         Finally, the


  Court will not weigh the credibility of witnesses or other evidence in ruling on a



                                               9

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 75 of 178 PageID #: 79
  Motion for Summary Judgment.       Evaluating credibility, weighing evidence and


  drawing factual inferences are all functions reserved for the jury. Anderson v.


  Liberty Lobby, Inc., All U.S. 242, 255, 106 S.Ct. 2505, 2513 (1986).




        THIS the 18th day of March, 2021.




                                                 W. HOLT SMITH, BPR # 004557
                                                 209 Tellico Street North
                                                 Madisonville, Tennessee 37354
                                                 Phone:      (423)442-4012
                                                 Fax:        (423)442-1038




                                                 W. TYLER WEISS, BPR # 028801
                                                 WORTHINGTON & WEISS
                                                 409 N. College Street
                                                 Madisonville, Tennessee 37354
                                                 Phone:      (423)442-5353
                                                 Fax:        (423)442-3866




                                            10

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 76 of 178 PageID #: 80
                          CERTIFICATE OF SERVICE


        The undersigned hereby certifies that on the 18th day of March, 2021 a true
  and exact copy of this document emailed to:


                                 Sean W. Martin - swmartin@carrallison.com
                                 Chancey R. Miller - cmiller@caiTallison.com
                                 CARR ALLISON
                                 736 Market Street, Suite 1320
                                 Chattanooga, Tennessee 37402




                                                W. HOLT SMITH




                                          11

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 77 of 178 PageID #: 81
         CHERYL ANN LEACH



                                            f \




                                      1


            PORTIONS OF THE
  DEPOSITION OF CHERYL
                       ANN LEACH




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 78 of 178 PageID #: 82
                       IN   THE    CIRCUIT        COURT        FOR      MONROE        COUNTY,      TENNESSEE




                CHERYL      ANN    LEACH      and                                 )
                husband         JOHN    LEACH,      SR.
                                                                                  )
                                          Plaintiffs                              )
                                                                                  )
                vs .                                                                        No.:    V20-0187S


                CIRCLE      K    STORES,      INC.      and MAC'S                 )
                CONVENIENCE            STORES,      LLC                           )
                                                                                  )
                                          Defendants                              )




                APPEARANCES:

                                                                                                                *>
                                  MR.    HOLT     SMITH
                                                                                                     Ma$
                                  MR.    TYLER      WEISS                                              r'   9
                                  Attorneys         for    the       Plaintiffs                             <021
                                  Cheryl      and    John       Leach


                                  MR.    CHANCEY        MILLER
                                                                                                      Q°^xr9pK
                                  Attorney        for     the      Defendants
                                  Circle      K   Stores        and MAC'S             Convenience      Stores




                                                          DEPOSITION


                                                                   OF


                                                    CHERYL         ANN       LEACH


                                                    November            2,    2020




                                              DONNA       D.       TOUSEULL,          LCR
                                                    HOOD       &   McMASTERS
                            P.    0.    BOX   894,      SEYMOUR,             TN   37865-0894
                                                        865-577-5181

J




    Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 79 of 178 PageID #: 83
                                                                                                                                 60


    1       this       direction             (indicating) .                   Daniel          Johnson,             Sweetwater

    2       City police officer,                         was       at    the other pump,                   so       I was   —

    3       my pump          is       on the passenger                   side of the car,                      and    I   always

    4       set my —              I    always          fill my car up with gas.                                I    don't just

    5       get    $10       or       15,    something like that;                         I    fill       it up.

    6                                                   So    I    had the nozzle                   set    for it to

    7       fill       up,    and I was                talking to             Daniel          Johnson that was

    8       getting          gas       on the          other       side.        We had National Night                           Out

    9       two    nights             before       that       on Tuesday night,                      and we were


   10       talking          about          the National                Night       Out.        Then       I       heard water


   11       or    liquid,             whatever you call                   it,       and I       looked,             and the

   12       nozzle didn't                   stop,       and gas was pouring out down the                                     side

   13       of my car             and on the             ground.

   14                                                   So    I went          and got the nozzle and put

   15       it    up and          slipped on the                   gas,       and when          I    slipped on the

   16       gas,       my left          foot       slipped and went                   outward,             and my left

   17       knee went             inward and hit                   the    ground.              Daniel          saw me       fall,


   18       and he       came          over       and helped me                up,    and he          went          and got


   19       the    stuff that                you       sprinkle          on    it    and sprinkled it                     down,

   20       and he       told the             guy that             was    with him to                go    inside and

   21       get    somebody             inside          the       store.        So    that          woman          came   out


   22       and wrote             down on          a   piece        of paper her name                      and phone


   23       number       to       call       if    there          was    ever       any       issues       and asked            if


   24       I    was    okay.

   25                                                  Then as           the    day went             on,       my    knee    kept




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 80 of 178 PageID #: 84
r                                                                                                                                  68


        1       that       said that?

        2                          A                      No,    but I'm assuming it has                        it.

        3                          Q                      But you would agree you're generally

        4       familiar with that principle?

        5                          A                      Yeah,       I   know they should have them on

        6       there .


        7                          Q                       So you start pumping.                       Let's     go back.

        8       You hit       your button.                   Unleaded,           I    assume?


        9                          A                      Uh-huh.         Well,        no — yeah.               Well,

       10       when I       first put the Exxon card in,                                  — and this           is    just

       11       overall       general             —       I have to put my mileage                       in.

       12       Sometimes          I    forget            and have to walk back to the driver's

       13       side       and get       the mileage,                 sometimes            I    remember before                I

       14       get    out    of       the    car.          So    I   don't      even          remember what          I   did


       15       that       time,       but    I    enter the mileage,                      and then they want

       16       the driver             ID number,            and      I   enter my             ID number       in.

       17                                                  Then when        it       says       it's    okay,    then          I


       18       usually       insert          the         gas pump into              the       car,    the nozzle          into


       19       the    car,       and then            I    select what           kind of gas             that    I want,

       20       but    I    always       set       it      for    it to     click on that                little       notch

       21       for    it    to    fill       up because              I   always       fill       up my    car.           It


       22       usually       stops          automatically when a                      car       is    full,    but       for


       23       some       reason,       it       didn't         stop that           time.


       24                          Q                      How     long after you                 inserted the pump


       25       into       your    tank,          how      long after         that         did the       accident
!




    Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 81 of 178 PageID #: 85
r                                                                                                                       74


        1       pumping your vehicle                  full    of gas.

        2                      A                  Yeah,       I always         lock it in the                    little

        3       notch there         so    it will       run on its          own.


        4                       Q                 So did you immediately engage the

        5       little automatic pump mechanism?

        6                      A                  I    usually do,          so,      yes.

        7                       Q                 But,       like,   did you pump for a while

        8       and then you engaged it,                     or you did it               —

        9                      A                  I    always get         it       started,          set the


       10       little notch,            the thing that            you lock it                in the notch              so


       11       it will pump on its               own.        That ' s what          I       always       do .

       12                       Q                 Did you have            any difficulty locking
/
       13       that    in?

       14                      A                  I    don't      think     so.          I    think       it     was,


       15       you    know,    the      same    as    always,       just      hit       the notch.


       16                       Q                 Did you have any difficulty when you

       17       put the pump in your car about getting the gas                                            going?

       18                       A                 No.


       19                       Q                 For    example,         sometimes when                   I     put    gas


       20       in    a vehicle,         sometimes       it wants         to       act       like    it's        already

       21       full    of    gas   and you       know       it   isn't.           You       know,    it       won't


       22       keep going;         it    will    keep clicking             off.             Did that          happen?


       23                       A                 No.


       24                       Q                 Do you          know what         I'm talking about?


       25                       A                 Yeah,       but,    no,      I    don't             I    don ' t
\




    Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 82 of 178 PageID #: 86
                                                                                                                    75


    1       remember          it,    but    I don't think it did.

    2                          Q                     All right.          So did you stay right

    3       next    to       the pump?

    4                          A                     No.     My gas      tank is    right beside the

    5       back passenger             side          door,     I   was    right    at    the       front


    6       driver's          side door talking to                  Daniel,        So    I    wasn't       right

    7       next to it,             standing right there next to it.

    8                          Q                     So you went         from close to the back

    9       passenger door where                      your pump was.


   10                          A                     Uh-huh.


   11                          Q                     And then you walked to the                     front of

   12       your    car.



   13                          A                     No,    it wasn't      to the       front       of the

   14       car.        It    was    next       to    the    driver's      side    door,       which       is


   15       maybe       from here          —     I    don't    know how wide            doors       are,       so

   16       maybe       from here          to    here       (indicating) .

   17                          Q                     So are    you signifying about                     four    feet

   18       or    so?


   19                          A                     Yeah.     I'm not      very good with the


   20       feet,       but

   21                          Q                     But    you were      far   enough        away where

   22       you could          see    around the pump to where Officer                              Johnson

   23       was    so    you       could    communicate?


   24                          A                     Yes.     Well,      if you    look at          the

   25       picture,          the back of my car where                     the pump          is,    I   usually




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 83 of 178 PageID #: 87
                                                                                                 76


        1       park to where the gas tank is right there where the

        2       nozzle is right there with the tank.                    So if you're going

        3       to use the car in here as an example,                   I'm assuming that I

        4       was probably from here to here                (indicating) ,     to that

        5       side .

        6                    Q            Okay.       If you could,        right here where

        7       we can see on the light part,             could you draw a triangle

        8       where you were      standing talking to Officer                Johnson.

        9                    A            I don't       know.     It was probably right

       10       in here,     I'm assuming.        (Witness      complies with request.)

       11                    Q            And that would have been near the

       12       front passenger      side of your vehicle.

/
\      13                    A            Yes .


       14                    Q            And you guys were             just   talking,


       15       chatting back and       forth?


       16                    A            Uh-huh,       and then    I    heard the      sound of


       17       what     sounded like   water.


       18                    Q            Now,    what    did you talk with Officer


       19       Johnson    about,   the National        Night    Out?


       20                    A            National Night Out.

       21                     Q           So how did you          know that      the    gasoline


       22       was    spilling?

       23                    A            I   heard     it.


       24                     Q           Like,    dripping water          sounds      or   —


       25                    A            Yeah,    it    sounded like a         gushing     of




    Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 84 of 178 PageID #: 88
                                                                                                      77


        1       water.


        2                     Q            Did you ever hear the mechanism click

        3       off?


        4                     A            No.


        5                     Q            Did the handle             stay inside your gas

        6       tank?


        7                     A            Yes .


        8                     Q            Was     it    in there all the way?


        9                     A            I'm assuming           it was.


       10                     Q            But     you're       not   sure?


       11                     A            No.      I mean,       I usually put it all the

       12       way in.

(                                          Did you see the gas                   spilling?
\
       13                     Q

       14                     A            Yes.         Well,    after      I   heard it     and I


       15       looked and it was        running down my car and on the                      road.

       16       It was    running down the         side of my car.

       17                      Q           Did Officer           Johnson tell you,            "Hey,


       18       your    gas   is   spilling."


       19                      A           No.      He was       at   the       other pump.


       20                      Q           So you heard it.

       21                      A           Yes .


       22                      Q           And then you           looked and         saw   it.


       23                      A           Yes.


       24                      Q           Did anybody else              know that         it was


       25       spilling?




    Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 85 of 178 PageID #: 89
r                                                                                                                  78


        1                    A                      I    don't    think so.          I    don't       think


        2       anyone     else was          around.


        3                        Q                  Would you        say you have the most


        4       knowledge about              it   spilling?

        5                        A                  Yes .


        6                        Q                  So where        did you        see     the      gas?


        7                        A                  It    was    running down the                side      of my


        8       car   on   the       ground.


        9                        Q                  So    you saw it          on the       ground.


       10                        A                  Uh-huh.


       11                        Q                  You     saw it       on the     side       of     your car.


       12                        A                  Yes .


       13                        Q                  Did it get on the pump platform?

       14                        A                  Are you talking about that                         little


       15       island that           it's    on?


       16                        Q                  The     little       island,         yeah.


       17                        A                  No,     it was       on the      ground.


       18                        Q                  Just        on the    ground next            to    your


       19       vehicle .

       20                        A                  Yeah.         Well,       I'm assuming            it was.       I


       21       didn't really pay attention,                        but       it was      running down the

       22       car   and on the         ground,          so     I'm assuming            it wasn't         on the


       23       island.


       24                        Q                  Okay.         Was    it    a   lot    of   gas?


       25                        A                  No,     I    think I       caught      it pretty quick.
t
K




    Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 86 of 178 PageID #: 90
                                                                                                                            79
f
        1       I   don't     think it was               a       lot,    but       it was    a pretty big

        2       puddle,       but       it   wasn't          a    lot.

        3                          Q                 So did it puddle,                      or did it       kind of

        4       spread out?


        5                          A                 It was             kind of       spread out.

        6                          Q                 But          did it          form any deepness?

        7                          A                 I       don't       think       so.


        8                          Q                 Could you estimate?                       I mean,          was    it

        9       just    completely flat,                     or did it puddle up at all?

       10                          A                 I       really don't             know.     I    didn't pay

       11       attention          to    it,    I'm sorry.


       12                          Q                 So what             did you do then?                 You    see       it.

\                                                    I       got       the nozzle,          and I    put the
       13                          A


       14       nozzle       up,       and when I was putting the nozzle up,                                    my foot

       15       hit    the    gas.           I didn't            even    know until          that    instant that

       16       gas was       slippery like that.                         I       thought    gas would have

       17       been    like water,            but       it was          really slippery,             and then my

       18       foot    just       slid out         from underneath it.                       When    I    fell,       my


       19       left    foot       went      out,    and my knee hit the                      ground.

       20                          Q                 So did you rush back over to stop it?

       21       I   mean,     did you          —


       22                          A                 No,          I    had gotten the nozzle                in.

       23                          Q                 But          you were up here             at    the    front          of

       24       your    car    or       at   the    front             passenger       door;    correct?

       25                          A                 Oh,          okay,       I    see.     Yeah,    as    soon       as    I
1




    Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 87 of 178 PageID #: 91
r                                                                                                                  80


        1       heard it,     I went over and grabbed the nozzle out.

        2                     Q              Did you hurry over there to try to

        3       save   some   money?


        4                     A             No,      I   was        trying to          save the        gas    from


        5       going all     over    the place.              It didn't have                anything to do


        6       with money.

        7                     Q              But you rushed back over there;                                 is


        8       that   a   fair way to      say it?


        9                     A              Yes .       Yeah,           I   remember        seeing it,           and


       10       it was     like,    "Oh,"   and I        ran to go get                it.     Well,        there


       11       really wasn't much running because I wasn't                                   that     far.        It


       12       was maybe,        what,   four   steps         or    five?

(      13                     Q              Would you characterize                          it   as   a


       14       hustle?


       15                     A              Yeah.


       16                     Q              Faster than a walk?


       17                     A              Yeah,        a    quick move.


       18                     Q              But     you managed to get there.


       19                     A              Uh-huh .


       20                     Q              And you pulled the pump,                             you pull        it

       21       out    — or you stopped it               first,          I    assume.

       22                     A              Yes.


       23                     Q              And then you pulled the handle —

       24                     A              Well,        when you grab hold of the

       25       nozzle,     when I    got   it   out,         it,    I       guess,    unlocked.            When       I




    Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 88 of 178 PageID #: 92
                                                                                                              81


        1       grabbed hold of it,              it loosened it or something to where

        2       it wasn't doing automatic anymore,                        and so it stopped when

        3       I    grabbed hold of it,               and it      released it,           I   guess.

        4                       Q                So when you grabbed the pump handle,

        5       it    stopped pumping.

        6                       A                Yes,       it released from the                latch or

        7       that notch or whatever you want to call                               it.

        8                       Q                And did you pull              it out of your car?

        9                       A                 Yes.


       10                       Q                 Did you put          it in the holder on the

       11       pump?


       12                       A                 Yes.


t      13                       Q                And you hadn't fallen at that point.

       14                       A                Well,        it was     just about the             same

       15       time.      After I       got     it    in is when my foot' hit the                   gas   and

       16       I    slipped.


       17                       Q                 So    I    assume     you turned around.

       18                       A                 Well,       it wasn't        really a matter of

       19       turning around because,                     when   I   got hold of it and got               it

       20       out,      then it was          a matter of just moving the nozzle or

       21       the handle from here to here                       (indicating)           because      I

       22       always     park with my gas                 tank right        there    at     the   nozzle.


       23       So    I   didn't     have      to turn around.            I    just    grabbed hold of


       24       it    and got       it   out    here    and then put           it   in.


       25                       Q                 So    if you didn't have to                  turn around,
i




    Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 89 of 178 PageID #: 93
f                                                                                                                                       82


               1       did you have to take                      a    step?

               2                      A                     To be honest,                   I don't remember.

               3                      Q                     At what point,                      I guess,       did you fall?

               4       Did the     fall     occur           after a            step?


               5                      A                      I       don ' t    remember .             I   just    —     I   think


               6       if I    thought       I was          going to be here today I probably

               7       would have paid more                      attention,            but       I don't       remember,                I


               8       just    remember my foot hitting it,                                 and it was            just


               9       instant .      As     soon as my foot                     it,       it    just      slipped.          So     I


              10       don't    remember         if     I    took a            step    or not.


              11                      Q                      So when you come back over                               from the

              12       front portion of your vehicle to the pump,                                            to the gas

(             13       tank part,          did you have to go through any gasoline to get

              14       there?

              15                      A                      Well,           the gas was              there.


              16                      Q                      The gas was               on the ground.

              17                      A                      Uh-huh .


              18                      Q                      Did you have                  to go through the gas to


              19       get    to the pump?


              20                      A                      I think the gas — yeah,                              it was

              21       there,    so    I    think maybe when —                         I    just thought              of

              22       something.           You was          asking about where                        I went afterwards.

              23       I   did have to go home because                               I had gas on my pants                     and

              24       my shoes,       so    I    had to go home                     and    change,         so    I   do


              25       remember       that       now.        When        I     got    it,       got    the nozzle            out,       I

I   -v..




           Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 90 of 178 PageID #: 94
r.                                                                                                                      83


         1       just remember putting it in,                        and I don't remember if the

         2       gas was right there or not or — I really don't remember.

         3                        Q                  Okay.         But    you do         —


         4                        A                   I    just    remember my           foot,    my left


         5       foot,   is what touched the gas and slipped.

         6                        Q                   But       if I heard you correctly,                     you


         7       said you did walk or hustle through the gasoline                                         spill on

         8       your way to the pump.


         9                        A                   I don't       know about           through        it.     I


        10       mean,   the       gas was       on the          ground.        It ran down the side of

        11       my car,         and it was          on    the    ground.        I   don ' t        I    didn't


        12       run through the gas,                     but exactly where it was,                     it was

(       13       right   in front            of the pump,           I do       know that,         because


        14       that's where my gas                  tank was because               I   park evenly from


        15       the   gas       tank to      the     car.        So the gas was             in   front of the


        16       pump.



        17                         Q                  And you saw it when you were going

        18       back to put           the    pump        up;    right?


        19                         A                  I    saw    the    gas    on   the     ground,      yes.


        20                         Q                  Right.        Then did you manage                  to get


        21       the pump back in its handle before you                                  fell,     in the


        22       holder?


        23                         A                  Well,       I'm assuming           I did because              I


        24       don't   remember            —   I    don't       remember       falling with            it    in my


        25       hand.       I    don't      know     if    Daniel             if he     came     over and did
i




     Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 91 of 178 PageID #: 95
                                                                                                     84
r
        1       it or not,       to be perfectly honest,       because            it hurt,      It


        2       hurt pretty bad,       but I'm pretty sure that               I did get the

        3       nozzle back in.

        4                    Q            Would it be fair to say that the                      fall


        5       occurred when you were going from the                front portion of

        6       your vehicle to where          the   gas tank portion of your

        7       vehicle    was?


        8                    A            No.        I had already gotten to there


        9       and gotten the       nozzle    out   of the   car.       I   do    remember


       10       getting it and getting it to stop and just putting the

       11       nozzle — yeah,        I'm pretty sure that           I did reach it and

       12       get   it   in the tank —       or the pump.

(
V      13                    Q             It was at that point              that    you fell


       14       when you were       kind of putting it        in its holder.

       15                    A             Yeah.


       16                    Q             Okay.       If you could,          on the picture

       17       could you mark an X where you fell.

       18                    A             I'm guessing       it was         right    in here.


       19        (Witness    complies   with    request.)


       20                     Q            Okay.       And that X


       21                    A             Is that      an island,       or is       that   a


       22       shadow     (indicating)?


       23                     Q            I   believe    that's     a   shadow       from the


       24       roof.


       25                    A             Okay.
i
\




    Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 92 of 178 PageID #: 96
f                                                                                                          87


        1       you remember at         all?

        2                      A               I   don ' t       remember .      Like   I   said,

        3       Daniel may be a better one because he                            sprinkled the       stuff

        4       on    it,   so he may be better at                 knowing how much of an area

        5       it was.

        6                      Q               How do you           know that       the gasoline was

        7       what    you   slipped in?

        8                      A               How do        I    know    it was    gasoline      that     I

        9       slipped in?

       10                      Q               Uh-huh.


       11                      A               Because           it was    on the    ground,      and

       12       that 1 s what my       foot    hit .

i
\
       13                      Q               Did you see your               foot hit      it?

       14                      A               No,     I   felt it.         My foot     just      slipped

       15       out    from underneath         it.

       16                      Q               I   know you've mentioned this before:

       17       You    fell   or you slipped forward;                    is that    —

       18                      A               No,     I didn't          slip forward.         I think

       19       when    I   slipped,   my left         foot gave          out,   went outward,           and

       20       my knee went inward and hit the ground.                             The inside of my

       21       knee hit      the   ground.        Do they have a             camera there?          I

       22       wish they had a camera there                      so you could see          it,    and

       23       that    would probably answer                it    all.

       24                      Q               I   can't         answer the       questions.

       25                      A               Okay.
t




    Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 93 of 178 PageID #: 97
f                                                                                                                  89


         1                        Q               Do    you remember which arm?

         2                        A               No,    I    don't       remember.

         3                        Q               Was    there much             space between your car

         4       and the pump?

         5                        A               Yeah,       I    usually have          enough to get             —

         6       enough room to              get the nozzle out                and to get       it    in the

         7       tank.


         8                        Q               Did you lose consciousness                         in any

         9       way?


        10                        A               No.


        11                        Q              What would you                 say caused the

        12       gasoline     to       spill?
 /

        13                        A               When       it    got    full,    for      some     reason,

        14       the notch didn't automatically stop it                             like      it normally

        15       does .

        16                        Q               Have you ever had an issue with your

        17       vehicle,     it       not    stopping before?

        18                        A              No,     that's          the   first     time      it's     ever

        19       happened .


        20                        Q               Is    it possible that               it    could be        an

        21       issue with your             vehicle?


        22                        A               It's       never       happened before             or   after,


        23       so,    I mean,        I've had it       for       five         almost       five     and    a

        24       half     years       now,   and that's           the only time          it's      ever

        25       happened.
i.
v




     Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 94 of 178 PageID #: 98
         CHERYL ANN LEACH




                                      1


      AFFIDAVIT OF DANIEL
                         JOHNSON




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 95 of 178 PageID #: 99
                      IN THE CIRCUIT COURT FOR MONROE COUNTY, TENNESSEE


  CHERYL ANN LEACH and Husband,                      )
  JOHN LEACH, SR.,                                   )
                                                     )
                Plaintiffs,                          )
                                                     )
  v.
                                                     )       Docket No. V20Q187S
                                                     )
  MAC'S CONVENIENCE STORES, LLC,                     )
                                                     )
                Defendant.                           )
                                                                                     MAR ^ 2021
                                       AFFIDAVIT OF DANIEL JOHNSON                             CpO^


  STATE OF TENNESSEE                    )
  COUNTY OF MONROE                      )


                Comes Affiant, Daniel Johnson, who, after being first duly sworn, makes oath as follows


  based on his personal knowledge:


                1.      My name is Daniel Johnson. I am over eighteen (18) years of age and have personal


                knowledge of the matters contained in this Affidavit.


                2.      On August 8, 2019, at approximately 9:00 a.m., I was at the Circle K Gas Station


  in Sweetwater, Tennessee, getting gasoline for my vehicle.


                3.      Cheryl Leach was pumping gasoline into her vehicle at pump number four (4),


  which is on the other side of the same gas pump that I was using.


                4.      Mrs. Leach began to talk, and soon after, I noticed that the gas nozzle failed to


  automatically shut off when her car gas tank was full and gasoline began to spill out of her gas


 tank down her car and onto the ground. I told Mrs. Leach that gasoline was coming out of her gas


  tank.


                5.      After Mrs. Leach stopped the gas nozzle from continuing to pump gasoline, she


  slipped and fell in the spilled gasoline that was on the ground between her car and the gas pump.



  Page 1 of 2
  Affidavit of Daniel Johnson- Leach
  Monroe Co. Circuit Court
Case   3:21-cv-00159-JRG-HBG
  Docket No. V200187S        Document 1-1 Filed 04/28/21 Page 96 of 178 PageID #:
                                      100
                6.      I picked up Mrs. Leach from the ground and assisted in the cleanup of the gasoline


  spill.


                Further the Affiant saith not.




                Respectfully submitted this Q_ day of March, 202 1 .




                                                       m
                                                 DANIEL JOHNSON


                Sworn to and subscribed before me this U^~ day of March, 2021 .


                                                 NOTARY PUBLIC
                                                 My Commission Expires: jO -1^.7/1




  Page 2 of 2
  Affidavit of Daniel Johnson- I.cach
  Monroe Co. Circuit Court
Case  3:21-cv-00159-JRG-HBG
  Docket No. V200187S       Document 1-1 Filed 04/28/21 Page 97 of 178 PageID #:
                                     101
       CHERYL ANN LEACH



                                            \




                                     I


DEPOSITION OF DELORES
              RENEE HOWELL




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 98 of 178 PageID #:
                                    102
                                                                                                           Page 1




       IN    THE    CIRCUIT    COURT       FOR    MONROE       COUNTY,             TENNESSEE




 CHERYL       ANN    LEACH    and   Husband,                   )
 JOHN       LEACH,    SR. ,                                    )
                                                               )
                                                               )
                                                               )
                          Plaintiffs ,                         )
                                                               )
 v .                                                           )       No.     V20-0187S
                                                               )
                                                               )
 MAC'S       CONVENIENCE       STORES,       INC.,             )
                                                               )
                                                               )
                                                               )
                          Defendant .                          )




                      ***********                          *       *   *   *   *




                    DEPOSITION      OF     DELORES      RENEE          HOWELL




                                 February         24,   2021
                                                                                        !        D
                                                                                            ——/.A/j/plVf

                                                                                    *AR / s




                                Allison      L.    Gossett
                              Licensed      Court       Reporter
                                    P.O.    Box    50182
                         Knoxville,         Tennessee          37950
                                    (865)    696-6323
                              tennreporter@gmail . com




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 99 of 178 PageID #:
                                    103
                                                   DELORES RENEE HOWELL - February 24, 2021
CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES
                                                                        Page 2                                                                   Page 4
      APPEARANCES :                                                              1                  DEPOSITION
 2
                                                                                 2           The deposition of DELORES RENEE HOWELL, taken
  3   FOR THE PLAINTIFF:
                                                                                 3    at the request of the Plaintiffs, for purposes of
      W.    Holt Smith,    Esq.

      209 Tellico Street North
                                                                                 4    Discovery, pursuant to the Tennessee Rules of Civil
  5   Madisonville,       Tennessee      37354                                   5    Procedure, on the 24th day of February, 2021 , at the
  6                                                                              6    offices of W. Holt Smith, 209 Tellico Street,
      W.    Tyler Weiss,    Esq.
                                                                                 7    Madisonville, Tennessee, before Allison L. Gossett,
      Worthington & Weiss
                                                                                 8    Licensed Court Reporter.
      409 North College Street,            Suite 1
      Madisonville,       Tennessee      37354
                                                                                 9           It is agreed that the deposition may be taken
                                                                                 10   in machine shorthand by Allison L. Gossett, Licensed
 10   FOR THE DEFENDANT:                                                         11   Court Reporter, and that she may swear the witness and
 11
                                                                                 12   thereafter transcribe her notes to typewriting and sign
      Chancey R.    Miller,       Esq.
                                                                                 13   the name of the witness thereto, and that all
 12   Carr Allison

      736 Market Street,          Suite 1320
                                                                                 14   formalities touching caption, certificate, filing,
 13   Chattanooga,      Tennessee 37402                                          15   transmission, etc., are expressly waived.
 14                                                                              16          It is further agreed that all objections except
 15
                                                                                 17   as to the form of the questions are reserved to on or
 16
                                                                                 18   before the hearing.
 17

 18
                                                                                 19
 19                                                                              20
 20                                                                              21
 21
                                                                                 22
 22
                                                                                 23
 23

 24
                                                                                 24
 25                                                                              25

                                                                        Page 3                                                                   Page 5
  1                           INDEX TO EXAMINATION                               1                DELORES RENEE HOWELL,
      Examination:                                                      Page
                                                                                 2    called as a witness at the instance of the Plaintiffs,
  3   By Mr.    Smith                                                    5
                                                                                 3    having been first duly sworn, was examined and deposed
                                                                                 4    as follows:
                                   INDEX TO      EXHIBITS
                                                                                 5            (Deposition commenced at 9:57 a.m.)
  6

      No.               Description                                     Page     6                    EXAMINATION
                                                                                 7    BY MR. SMITH:
      Exhibit 1         Incident report                                  36      8           Q      Will you give us your full name,
  8                                                                              9    please, ma'am.
      Exhibit 1A        Incident report,          enlarged on   .   .    36
                                                                                 10          A       Delores Renee Howell.
  9                     posterboard
                                                                                 11          Q       Now, Ms. Howell, I'm Holt Smith and
 10   Exhibit 2         Google Maps      image                           42
                                                                                 12   this is Tyler Weiss and we represent Ms. Leach, Cheryl
 11   Exhibit 3         Photograph                                       44
                                                                                 13   Leach. I'm going to ask you some questions. I have a
 12

 13
                                                                                 14   mask on; you have a mask on. If you don't understand
 14                                                                              15   my question, please ask me to repeat it, okay —
 15                                                                              16          A       Okay.
 16                                                                              17          Q       -- before you answer?
 17
                                                                                 18                 And also it's better if you speak out
 18
                                                                                 19    loud and say yes and no and not huh-uh or uh-huh. You
 19
                                                                                 20    understand that, don't you?
 20
                                                                                 21          A       Yes.
 21

 22
                                                                                 22          Q       If there's any question you don't

 23                                                                              23    understand, please have me repeat it before you answer
 24                                                                              24    it.
 25                                                                              25          A       Okay.


                                                                 Allison L. Gossett, LCR                                                     Pages 2..5
                                                                tennreporter@gmail.com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 100 of 178 PageID #:
                                     104
                              DELORES RENEE HOWELL - February 24, 2021
CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES
                                                             Page 6                                                               Page 8

 1         Q       Now, we won't be here too long. If                 1    everything is in order.
 2    you need to take a break, just go ahead and take a              2         Q      How many employees do you usually have
 3    break at any time.                                              3    on duty on a particular day?
 4         A       Okay.                                              4         A      Through the day, one with me, one on
 5         Q       But it's better if you wait until                  5    seconds, and one on thirds.
 6    after a question has been answered. It's better not to          6         Q      What's your hours of working? What
 7    take a break while a question is pending. Do you see            7    hours do you work?
 8    what I'm saying?                                                8         A      Usually 6:00 to 4:00 or 6:00 to 6:00.
 9         A       Yes.                                               9         Q      6:00 a.m. to 4:00 p.m.?
 10         Q      Okay. Where do you live, Ms. Howell?               10         A      Yes.               '
 11         A      Sweetwater.                                        11         Q      And back on August the 8th, 2019, what
 12         Q      What's your street address, in case we             12   shift were you working that day?
 13   have to subpoena you?                                           13         A      I was working first shift.
 14         A      172 County Road 312, Sweetwater.                   14          Q     And what time had you gotten there
 15         Q      How long have you lived there?                     15   that morning?
 16         A      Six years.                                         16          A     What time did I get in that morning?
 17         Q      And you don't plan to move, do you?                17          Q     Yes, ma'am.
 18         A      No.                                                18         A      I would probably say 6:00. That's
 19         Q      You've been there six years?                       19   what time I usually —
 20         A      Yes.                                               20          Q     Okay. And who else was working that
 21         Q      Where do you work, ma'am?                          21   day?
 22         A      Circle K.                                          22          A     Laura.
 23         Q      How long have you worked there?                    23          Q     Laura who?
 24         A      Five years.                                        24          A     Angell.
 25         Q      And where did you work before that?                25          Q     Was she the only one that worked

                                                             Page 7                                                               Page 9

 1    Where did you work?                                             1    during the day?
 2         A       I didn't. I stayed home.                           2         A       Yeah. She usually works with me.
 3          Q      With your children?                                3         Q       Okay. How long have you been manager
 4         A       Do what?                                           4    there at the Circle K in Sweetwater?
 5         Q       You stayed at home with your children?             5         A       About two years.
 6         A       Yeah.                                              6         Q       Two years before August of 2019 or two
 7          Q      About how long did you do that?                    7    years from today?
 8    18 years?                                                       8         A       It will be two years in March,
 9         A       Probably 20.                                       9    Marcli 16, I think. It might have been a little longer.
 10         Q       Have you worked anywhere else besides             10    I'm not for sure.
 11    Circle K?                                                      11          Q     Who was the manager before you?
 12         A       No.                                               12          A     Terry. I don't remember her last
 13         Q       All right. Who hired you over there?              13    name.
 14         A       Lisa Wallace was the first store -                14          Q     Okay. Now, when did you take over
 15         Q       What was her job?                                 15    being manager there? Two years ago?
 16         A       She was a manager at a different                  16          A     Give or take. I can look it up.
 17    store.                                                         17          Q     I mean, how would you know?
 18         Q       And what's your job over there now?               18          A     My Workday.
 19    What's your position?                                          19          Q     Do what, ma'am?
 20         A       Manager.                                          20          A     My Workday.
 21         Q       What does a manager do?                           21          Q     What do you mean by that? I don't
 22         A       What does she do?                                 22    understand. I'm sorry.
 23         Q       What do you do as a manager?                      23          A     It's like an app that we have that
 24         A       Take care of paperwork. Make sure my              24    shows the day that you start at the store or how long
 25    people do what they're supposed to. Make sure                  25    you've been at the store, who all my people are, all


                                                       Allison L. Gossett, LCR                                               Pages 6.. 9
                                                   tennreporter@gmail. com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 101 of 178 PageID #:
                                     105
                                             DELORES RENEE HOWELL - February 24, 2021
CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES
                                                                Page 10                                                              Page 12

 1     thatjunk.                                                           1    it's called a five-minute walk.
 2           Q        So Circle K had an app saying that?                  2         Q       Okay.
 3           A        It's Workday.                                        3         A       We walk through the store. Make sure
 4           Q        It's called Workday, the app is?                     4    all the lights work. Make sure all - there's no
 5           A        Uh-huh.                                              5    debris anywhere or anything outside.
 6                   (Nods head up and down.)                              6         Q       Five-minute walk, it's called? Can
 7            Q       Does each employee have one?                         7    you print that too, ma'am?
 8           A        Yes.                                                 8         A       Yeah. I have one.
 9            Q       Do you have your own?                                9         Q       You have one?
 10           A        Yes.                                                10         A      Uh-huh.
 11           Q        How do you access it?                               11                (Nods head up and down.)
 12           A        On the computer and my phone.                       12         Q      Where do you have it?
 13           Q        On your phone?                                      13         A      It's at work.
 14           A        Uh-huh.                                             14         Q       On the computer?
 15           Q        Can you print that out?                             15         A      No. It's a daily routine that we do.
 16           A        Can I print it out?                                 16         Q      The five-minute walk is?
 17           Q        Yes, ma'am. Not right now, but I mean               17         A      Uh-huh.
 18     later?                                                             18         Q       You have to do it every day?
 19           A        Yeah, I'm sure I can.                               19         A      Uh-huh.
 20             Q      What will it show?                                  20                THE COURT REPORTER: Can you answer
 21           A        It will just show my name, my address,              21   yes or no.
 22     phone number, how long I've been there, who all my                 22                THE WITNESS: Oh.
 23     employees are, what my insurance is, ask for time off.             23         A      Yes.
 24             Q      Any personal information on there?                  24   BY MR. SMITH:
 25           A        (Nods head up and down.)                            25         Q       When you do the five-minute walk, do

                                                                 Page 11                                                             Page 13

 1           Q       Okay. Well, you can delete that,                      1    you inspect outside, too?
 2     okay? Can you delete that?                                          2         A       Yes.
 3          A        I can probably mark it out. I can't                   3         Q       What all do you inspect outside?
 4     delete it.                                                          4         A       Make sure there's not anything on the
 5           Q       Mark it out with a pen or pencil,                     5    ground to trip you, no spills, no nothing.
 6     okay, if you print it.                                              6         Q       How often do you check to make sure
 7                  All right, let's talk about your                       7    there's no spills?
 8     training. You went to work as a manager two years ago.              8         A       Yes.
 9     What training did you receive?                                      9         Q       How often? Every day?
 10          A       It's usually all on the computer. Or                  10          A      We're usually in and out all day
 1 1   when we worked with the other manager when I was                    11   checking trash, taking trash out to the dumpster.
 12    assistant manager.                                                  12          Q      How often do you inspect the pumps?
 13          Q       What did you find out on the computer?                13          A      We inspect those daily.
 14    What training did you receive on the computer?                      14          Q      Yeah, but when you're in and out that
 15          A       How to handle situations. How to do                   15   five minute - is that part of your five-minute walk?
 16    paperwork. There's all kinds of stuff. It's just all                16          A      Yes.
 17    kinds of stuff.                                                     17          Q      How often do you do the five-minute
 18          Q       Is part of your duties to inspect the                 18   walk, how often every day?
 19    store every day?                                                    19          A      Every morning I get there.
 20          A       Yes.                                                  20          Q      More than once a day or just once a
 21          Q       Tell us about that. Do you have a                     21   day?
 22    form you fill out?                                                  22          A      I do it once a day, yes.
 23          A       A form to fill out?                                   23          Q      What time? 6:00?
 24          Q       Yeah.                                                 24          A      Sometimes 6:00. Sometimes when I —
 25          A       Usually not. You just — we have a —                   25   it's actually when it's daylight out. I'm not going to


                                                           Allison L. Gossett, LCR                                           Pages 10.. 13
                                                           tennreporter@gmail. com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 102 of 178 PageID #:
                                     106
                              DELORES RENEE HOWELL - February 24, 2021
CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES
                                                              Page 14                                                            Page 16

 1    lie. You can't see much in the dark.                              I    with the pump, who do you call?
 2           Q    I understand. And I appreciate that.                  2          A    If you what?
 3    But when you do the five-minute walk, do you make check           3          Q    If you have a problem with the pump,
 4    marks or say yes and no or how is that? How do you                4    who do you call?
 5    know you've completed it?                                         5          A    We put a work order in.
 6           A   You usually put your initials on it.                   6          Q    Where are the work orders kept? On
 7           Q    So it has like a checklist and you put                7    the computers?
 8    initials after it asks you to do something?                       8          A    Where are they kept?
 9           A   Yes.                                                   9          Q    Yeah.
 10          Q    Did you do one on August the 8th,                     10         A     I would guess the people that I send
 11   2019?                                                             II   them to keep them.
 12          A    I'm sure I did, yeah.                                 12                  Do you have a copy of your work
                                                                                   Q
 13          Q    Would it still be available?                          13   orders?
 14          A    We usually throw stuff away after six                 14         A     Do I have a copy of the work orders?
 15   months. I'm not going to lie.                                     15         Q        Yeah.
 16          Q    Would it be on a computer?                            16         A     Usually not.
 17          A    No, we don't put it in the computer.                  17                  Are they on paper or do you go through
                                                                                   Q
 18          Q    It's just a paper form?                               18   the computer and do it?
 19          A    Yes.                                                  19         A     We send it through the computer.
 20          Q    Where do you keep that paper form?                    20         Q        It would be on the computer, wouldn't
 21          A    In my office, in a filing cabinet.                    21   it?
 22          Q    But you have access to just the form                  22         A     Not my end, it will not, no, more than
 23   itself, though, don't you?                                        23   likely.
 24          A    Uh-huh.                                               24         Q        Do you send it to the main office or
 25              (Nods head up and down.)                               25   something?

                                                              Page 15                                                            Page 17

 1                Yes.                                                  1          A    I send it to maintenance.
 2           Q     Can you give us a copy of that, the                  2          Q    Maintenance? Okay.
 3    form?                                                             3              Who's the head of maintenance? Do you
 4           A     Yes.                                                 4    know who you send it to in maintenance, the person's
 5           Q     Without any check marks or anything?                 5    name?
 6           A     Yeah.                                                6          A    I know Richard is the head of
 7           Q     It's on paper, right?                                7    maintenance.
 8           A     Uh-huh.                                              8          Q    Richard?
 9                (Nods head up and down.)                              9          A    I don't remember his last name. I
 10          Q      Well, give it to Mr. Chancy there, and              10   just know him by Richard.
 11    he'll give it to - let me have it, okay? Is that                 11         Q    Where does he live? Do you know?
 12    okay?                                                            12         A    No.
 13          A      Okay.                                               13         Q     Does he live in Tennessee?
 14          Q      All right, anything else you use to                 14         A    Oh, I'm sure, yeah.
 15    make your inspections besides the five-minute walk?              15         Q    Do you call him or you just send him a
 16          A      You're in and out all day at the                    16   notice?
 17    no.                                                              17         A    We send in a work order.
 18          Q      What I'm trying to ask you, were there              18         Q    Send a what? I'm sorry.
 19    any other forms that you filled out?                             19         A    Work order.
 20          A      Forms for what?                                     20         Q    Work order?
 21          Q      Inspections.                                        21             And how long does it take him to gel
 22          A      No.                                                 22   there, usually? Does he come the very day?
 23          Q      Just the five-minute walk?                          23         A    If it's a pump issue, yes. It's
 24          A      Yes.                                                24   usually within 24 hours.
 25          Q      All right. Now, if you have a problem               25         Q    Does he do the repair, or does someone


                                                         Allison L. Gossett, LCR                                          Pages 14.. 17
                                                        tennreporterdPgmail. com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 103 of 178 PageID #:
                                     107
                                            DELORES RENEE HOWELL - February 24, 2021
CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES
                                                               Page 18                                                              Page 20

 1    else do the repair when there's a pump issue?                      1        A       Tear-away.
 2         A      He's the head of maintenance. He                       2        Q       Tear-away. What does a tear-away —
 3    sends people out.                                                  3        A       Break-away. Tear-away.
 4         Q      If it's a simple repair, can he do it                  4        Q       Where is that?

 5    himself?                                                           5        A       It's at the top.
 6         A      Would he do it himself?                                6        Q       All right. Have you ever had an
 7         Q      Yes.                                                   7    occasion where somebody's pulled away from the pump?
 8         A      I have no idea.                                        8        A       Huh?
 9         Q       You don't know his last name?                         9        Q       Have you ever had an occasion where

 10        A       (Shakes head from side to side.)                      10   someone pulled away from the pump with the tear-away?
 11        Q       Would you have a document showing his                 11        A      Yes.
 12   last name?                                                         12        Q       Have you ever had one tear away on

 13        A       I guess I could look. I don't — I                     13   Number 4?
 14   really don't know his last name. I just know him as                14        A      On Pump 4?
 15   Richard.                                                           15        Q      Yeah.
 16        Q       On the computer does it show where                    16        A      No.
 17   he's located?                                                      17        Q       Never on 4?
 18        A       Where he's located?                                   18        A      No.
 19        Q       Yeah.                                                 19        Q       Okay. Other pumps you have?

 20        A       I have no idea.                                       20        A      I have four.
 21         Q      Well, just tell me - you're trying to                 21        Q       Do you have people tear away on other

 22   get something repaired. Walk me through how you do it.             22   pumps, is what I'm asking you? I'm sorry I'm kind of
 23        A       Excuse me?                                            23   hard to —
 24         Q      Say you need something repaired and                   24        A      Oh, yeah, but I don't remember which
 25   you've got to get ahold of Richard, what would you do?             25   pump it was.

                                                               Page 19                                                              Page 21

 l         A       Call him.                                             l         Q       Okay. Tell me how a pump works about
 2         Q       Do you have a phone number for him?                   2    automatic filling. You know, like where you set the
 3         A       Yeah. It's at work.                                   3    pump and it automatically fills your car. Do you
 4         Q       Okay. Can you get that phone number                   4    understand my question?
 5    and give it to Mr. Miller?                                         5         A       Do I understand it, yes.
 6         A       Yes.                                                  6         Q       Well, explain that, would you, please?
 7         Q       This is a phone number for Richard.                   7         A       You put the hose in. You turn it on.
 8    He's the head of maintenance, right?                               8    And it fills up.
 9         A       Yeah.                                                 9         Q       Does it have an automatic, where you
 10           Q    Okay. Tell us what you do to check                    10    don't have to stand there and you can just fill it and
 11    the pumps every day. Do you check the pumps out every             11    it will do it on its own?
 12    day?                                                              12         A        Does it have a shut-off valve?
 13           A    Yes. You lift the handle. Make sure                   13         Q        Yeah.
 14    it's connected. There's not — make sure the tape is               14         A        Is that what you're asking?
 15    on there. And that's about it.                                    15         Q        No. I'm asking you, can you
 16           Q    All right. Lift the handle, make                      16    automatically - can you do it without standing there
 17   sures it's connected to where? What do you mean                    17    and holding the nozzle?
 18    "connected"?                                                      18         A        You should never leave a pump
 19           A    To the little — make sure it's                        19    unattended.
 20    connected at the top.                                             20         Q        I understand. I'm asking you can you
 21           Q    Okay. Now, it has like a thing that                   21    do it without standing there filling the pump - I'm
 22    if a person drives away, then it comes apart, right,              22    sorry. Let me start all over again, okay?
 23    automatically?                                                    23               And if you don't understand me, please
 24           A    Yes.                                                  24    let me know, okay? I know I sometimes slur, but what
 25           Q    What's that called?                                   25    I'm trying to ask you is:


                                                          Allison L. Gossett, LCR                                             Pages 18.. 21
                                                       tennreporter@gmail. com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 104 of 178 PageID #:
                                     108
                                                DELORES RENEE HOWELL - February 24, 2021
CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES
                                                                   Page 22                                                                  Page 24

 1                   Is there a device on that pump where                    1     what I'm saying.
 2    you can - on Pump Number 4 where you can set the                       2          Q        I'm just asking questions. I'm not
 3    nozzle and it will automatically go ahead and fill your                3     trying to get at anything. I'm just asking you
 4    car up?                                                                4     questions, okay?
 5           A        I still don't understand what you're                   5          A        Yes.
 6    trying to                                                              6          Q        I'm trying to ask you how this works.
 7           Q         I'm sorry. Let's talk about a pump.                   7               And you don't know why it stops,
 8    Have you ever used a gasoline pump at a self-service                   8     though, right?
 9    store? Have you ever used one?                                         9          A        I would say it's full and it flips
 10              A     Yeah.                                                 10    a -- I'm never got inside of one. They don't teach us
 11              Q      Can you set it and click it and let                  1 1   about the guts.
 12   your hand go and it fills the gas tank?                                12         Q        That's not your thing?
 13              A     Can you?                                              13         A        (No response.)
 14              Q     What do you call that? Is there a                     14         Q        That's not your responsibility, right?
 15    word for that?                                                        15         A        Yeah, it's our responsibility to know
 16              A     That, honestly, I don't know.                         16    the pump, but not the guts.
 17              Q      Okay.                                                17         Q        All right. What do you mean you need
 18              A     You're talking about the little lock-y                18    to know the pump? I'm sorry. What do you mean you
 19    thing?                                                                19    need to know the pump?
 20              Q      Yeah, the lock-y thing.                              20         A        Excuse me?
 21              A     Uh-huh.                                               21         Q        You said it's your responsibility to
 22              Q     Well, explain that to me, the little                  22    know the pump. What do you mean by that?
 23    lock-y thing. Explain it, if you can.                                 23         A        The break-away, the lever itself, make
 24              A     I don't use it.                                       24    sure everything's connected. That's what I check every
 25              Q     You never use it?                                     25    day. Make sure things are connected. Make sure it's

                                                                   Page 23                                                                  Page 25

 1           A       No.                                                      1    connected at the top.
 2           Q       You stand there?                                        2          Q         Do you have to do any anything to make
 3           A       I will hold it, yes.                                    3     sure that lock-y thing works you're talking about?
 4           Q       But it's for the convenience of the                     4          A         The lock-y thing?
 5    customer; you can do it if you want to, can't you?                     5          Q         Yeah. That's what you've called it.
 6           A       You can, yeah.                                          6          A         Yeah. I know what I called it.
 7           Q       And explain how that works, the lock-y                  7          Q         Do you ever check it out and make sure
 8    thing, you called it.                                                  8     it works? That's all I asked.
 9           A       You pull up the gas pump lever and you                  9          A         I don't pump gas every day.
 10   lock the little lock on it.                                            10          Q         I'm sorry, ma'am?
 11          Q       And then you can put it in there and                    11          A         I don't pump gas every day.
 12   it will automatically fill your -                                      12          Q         Do you have a diagram or something to
 13          A       Let it fill your car.                                   13     show you how the pump works, something from the
 14          Q       Does it shut off by itself?                             14     company?
 15          A       It should, yes.                                         15          A         Do we have diagrams?
 16          Q       Okay. Have you had an occasion where                    16                    Of the pump, of the gas pump?
                                                                                         Q
 17   a customer complained about Pump Number 4 not shutting                 17          A        We have classes on it in our Workday.
 18   off?                                                                   18          Q         Who teaches you classes?
 19          A       No. sir.                                                19          A        The computer teaches us. It's called
 20          Q       Never?                                                  20     a Class C.
 21          A       No.                                                     21          Q         A class what?
 22          Q       How about any other pumps?                              22          A        Class C.
 23          A       I'm sure there is, but there's no                       23          Q         Okay. Can you tell us about the
 24   guarantee it's going to stop. And 1 don't      - I don't               24     Class C. Is that on the computer?
 25   know. I don't know what you're trying to get at. is                    25          A         It tells us to check the lever, the


                                                              Allison L. Gossett, LCR                                                 Pages 22.. 25
                                                             tennreporter@gmail. com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 105 of 178 PageID #:
                                     109
                                           DELORES RENEE HOWELL - February 24, 2021
CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES
                                                            Page 26                                                                Page 28

 1    handle, and the break-aways, is what it teaches. And            1    hit your car and not scratch it.
 2    if those aren't working, we're supposed to turn a work          2           Q       Okay. Now let me ask you this: Do

 3    order in. And that's what you do.                               3    you have any products you can place on the ground to
 4                THE COURT REPORTER: He asked "Is it                 4    absorb a leak?
 5    on the computer?"                                               5           A       Excuse me?
 6              THE WITNESS: What's on the computer?                  6           Q       Do you have a product that you can put
 7                THE COURT REPORTER: That training.                  7    on the ground to absorb a leak?
 8                THE WITNESS: Yeah.                                  8           A       Powder?
 9    BY MR. SMITH:                                                   9           Q       Products. Any kind of products?

 10       Q    Is that training on the computer?                      10          A       Yeah. It's in the tin outside. By

 11          A      Yeah. Uh-huh.                                     11   pump -- there's 1 and 2. You've got the tin right
 12          Q      And you described what it is, right?              12   there that's got like a Dry Spill in it.
 13          A      Describe what what is?                            13          Q       What's Dry Spill?

 14          Q      What the training is, what it tells               14          A       It soaks up the product that's been
 15   you --                                                          15   seeped on the ground.
 16          A      It's called a Class C training.                   16          Q       And how often do you check and see if

 17          Q      Okay. The Class C training, do you do             17    there's anything -- any -
 18   that every day?                                                 18          A       Oh, I make sure there's always some in

 19          A      No.                                               19    it.
 20                 How often do you do it?                           20          Q       All right.
             Q
 21       A         We usually do them -- it all depends              21          A       Not unless I'm on vacation.

 22   which one it is. That Class C, I believe, is a yearly.          22          Q       Do you make a report and report it to

 23               Okay. I'm asking you, what do you                   23   your supervisor every time there's a leak of gas?
          Q
 24   check on a pump every morning?                                  24          A       Every time there's a leak? Only a

 25          A      I told you.                                       25    certain amount. If there's a huge amount, I have to,

                                                            Page 27                                                                Page 29

 1           Q     I'm sorry.                                          1   yes. If not, I clean it up and we go on.
 2           A     The handle. And to make sure the                   2           Q       The spill from Mrs. Leach's case, did
 3    break-away is good. And where the handle is connected           3    you clean it up yourself or did somebody else do it?
 4    to the hose at the side and at the break-away.                  4           A       I cleaned it up.
 5           Q     Okay. If you find a defect, what do                5           Q       Tell us about that. What did you do
 6    you do? If something is wrong, what do you do?                  6    to clean it up?
 7           A     Turn a work order in. And put a bag                7           A       Sprinkled the product that's in the
 8    on it. If it's a bad defect.                                    8    white tin.
 9           Q     If it's a what? Now, tell me again                 9           Q        Do you sweep that up once you do that?
 10    I'm sorry. I spoke instead of listening. Excuse me.            10          A        Yeah.
 11          A      Defect. If there's a defect you have              11          Q        And where do you —
 12    to turn a work order in.                                       12          A        It like soaks it up like a — like a
 13          Q      And what do you do? Put a bag over                13    big sponge.
 14    it?                                                            14              Q    All right, now let me ask you about
 15          A      If it's broken, yes.                              15    Mrs. Leach's case, okay?
 16          Q      What does that mean, put a bag over               16                  When were you first aware that
 17    it? Out of order?                                              17    Mrs. Leach had fallen at the Circle K store?
 18          A      Yes.                                              18              A    Excuse me?
 19          Q      Is that a yellow -                                19              Q    When were you first aware that she had
 20          A      It's a big yellow bag.                            20     fallen?
 21          Q      Now, let me ask you this: If a pump               21              A    Someone come in, said someone had fell
 22    has a torn rubber covering, is that a defect?                  22     on Pump 4. So I go out.
 23          A      No.                                               23              Q    Do you know who told you that she had
 24          Q      Why not?                                          24     fallen at Pump 4?
 25          A      It's just to protect from the pump to             25              A    I don't remember. My store was full.


                                                      Allison L. Gossett, LCR                                               Pages 26.. 29
                                                      tennreporter@gmail. com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 106 of 178 PageID #:
                                     110
                                        DELORES RENEE HOWELL - February 24, 2021
CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES
                                                         Page 30                                                                 Page 32


 1    And they said, "Renee, someone fell on Pump 4." I             1    wouldn't it?
 2    said, "Okay." So I went outside.                              2                  MR. MILLER: Object to the form.
 3          Q     What did you do at that point?                    3    BY MR. SMITH:
 4          A    I asked her if she was all right. She              4         Q         Is that true?
 5    said yes.                                                     5                  MR. MILLER: Object to the form.
 6            Q    Where was she located at that point?             6                  You can answer.
 7            A    At that point she was in between 4 and           7    BY MR. SMITH:
 8    2.                                                            8         Q         You can answer.
 9            Q    Was she walking or laying - or                   9         A         Okay. What was the question?
 10   sitting down or what, do you know?                            10         Q        If it was working properly, it would

 11         A    She was finishing her conversation, I              11   have shut off in time for it not to spill, wouldn't it?
 12   would guess, with Daniel.                                     12                 MR. MILLER: Object to the form.
 13       Q      Do you know Daniel Johnson?                        13                 But you can answer.
 14           A     Yes, I do.                                      14   BY MR. SMITH:
 15           Q     How do you know him?                            15         Q        Go ahead and answer.
 16           A     He comes in the store every day.                16         A        If it was working properly? You
 17           Q     Is he a police officer in Sweetwater?           17   leave - well, I'm not going to say that. Was her car
 18           A     Yes.                                            18   working right? Was the little flap in there working
 19           Q     Did you ask him what happened?                  19   right? It's 50/50.
 20           A     Honestly I don't remember.                      20         Q        What do you mean "50/50"?
 21           Q     Okay.                                           21                 MR. MILLER: Object to the form.
 22           A     I'm not going to lie.                           22         A        Well, there's, I'm sure, a device in
 23               1 asked her.                                      23   her car just as well as in my pumps. Which one wasn't
 24        Q    What did she tell you about what had                24   working? I have no idea. I'm not a mechanic. I'm not
 25    happened? Did you talk to --                                 25   a gas . . .


                                                          Page 31                                                                Page 33

 1            A   She was over talking to Daniel                    1    BY MR. SMITH:
 2    Johnson, left her pump unattended, and it overflowed,         2         Q         Are you saying that half the time it
 3    and she ran over there to try to stop it.                     3    doesn't work? Is that what you're saying?
 4            Q   And what happened then?                           4         A         No.
 5            A   I guess when she ran over there she               5                  MR. MILLER: Object to the form.
 6    fell.                                                         6    BY MR. SMITH:
 7            Q    Okay. Did she say what had caused the            7         Q         What are you saying?
 8    spill? Did she say?                                           8         A         I've never had an issue with that
 9            A   Excuse me?                                        9    pump. Never.
 10           Q    Did she say what had caused the spill?           10         Q        Did you talk with Daniel Johnson that
 11           A    She left her pump unattended. That's             11   day about what happened?
 12   what she said. She said, "I was talking to Daniel.            12         A        Yes, I did.
 13   Left my pump unattended."                                     13         Q        What did he say?
 14               And that's when I asked her, "Do you              14         A        As well as I did her.
 15   need an ambulance?"                                           15         Q        What did he say?
 16             "No."                                               16         A        He said she was over there talking to
 17               I asked her several times.                        17    him, left her gas pump unattended. Which you should
 18           Q    Did she say she thought that it would            18    never do. Number one, it could fall out, gas go
 19   cut off automatically?                                        19   everywhere. Number two, she was over there talking to
 20           A    Excuse me?                                       20    him, gas overflows, she runs back, she falls.
 21           Q    Did she say she thought it would cut             21         Q        Is there a camera located at your
 22   off automatically?                                            22   store in Sweetwater Circle K on Main Street?
 23           A    I don't remember.                                23         A        Yes, there is. But at that time,
 24           Q    I mean, had it been working properly,            24   eight days later, they had moved — removed the DVR.
 25   it would have cut off automatically before it spilled,        25   She didn't call me until two weeks later.


                                                   Allison L. Gossett, LCR                                                 Pages 30.. 33
                                                   tennreporter@gmail. com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 107 of 178 PageID #:
                                     111
                                           DELORES RENEE HOWELL - February 24, 2021
CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES
                                                            Page 34                                                                  Page 36


 1         Q       Where is the video located? Where is               l             Q    All right, once you fill out the
 2    the camera located? I'm sorry.                                  2    incident report, is it printed out and kept somewhere
 3         A       The front of the store. Points                     3    or does it stay on the computer?
 4    towards the road.                                               4             A    It stays on the computer.
 5         Q       Would it show where she fell?                      5             Q    All right. Do you have access to
 6         A       Yeah, if I had the same DVR.                       6    that?
 7         Q       Okay. But it's been erased, right?                 7             A    Probably the main office.
 8         A       No, it wasn't erased.                              8             Q    Have you seen the incident report?
 9         Q       What happened?                                     9             A    Excuse me?
 10        A       They switched systems.                             10            Q     Have you seen it?
 li        Q        Changed -                                         11            A     Have I seen it?
 12        A       We got a -- yeah, we got new DVRs. We              12            Q     Yes, ma'am.
 13   had an old 1902 DVR. Now we've got the newer model.             13            A     When I wrote it out.
 14        Q      When did they change out the DVR?                   14            Q     Have you seen it since then?
 15        A       Excuse me?                                         15            A     No.
 16        Q        When was the DVR changed out, ma'am?              16                MR. SMITH: Let's mark this Exhibit 1.
 17   I'm sorry.                                                      17                (Exhibit 1 marked.)
 18        A        It was like -- I honestly don't                   18   BY MR. SMITH:
 19   remember the day, but it was changed out before she had         19            Q     Exhibit 1 is the incident report.
 20   called. And my boss called and asked, and I was like,           20   Now, Ms. Howell, I can do this, but it's really small.
 21    "I'm sorry, but it's gone."                                    21   It's hard to read. Can you read that? Maybe with a
 22         Q       Your boss called and asked -- who is              22   magnifying glass.
 23   your boss?                                                      23                I've got an enlargement.
 24         A       Lisa.                                             24                 MR. SMITH: Let's mark it 1 A.

 25         Q       Lisa?                                             25                 (Exhibit 1A marked.)

                                                            Page 35                                                                  Page 37


 1         A        Norris.                                           1             A    Can I see that one?
 2         Q        Lisa Norris called and wanted to know             2    BY MR. SMITH:
 3    if you had the video, and you said it was gone?                 3             Q    Yeah.

 4         A        Yeah.                                             4             A    Because that is no way.

 5                  Did you fill out an incident report in            5             Q    I know. That was what I was supplied,
           Q
 6    this case?                                                      6    Ms. Howell. I'm not trying to be difficult, but that's
 7         A        Yes.                                              7    what they gave me.

 8                  When did you fill it out?                         8                 Let's look at the left side, all the
           Q
 9         A        I don't remember.                                 9    way to the left side. Can you see where there's an
 10         Q       Was it two weeks later or that day?               10   incident date? On the left-hand side, ma'am. Incident
 11         A       I don't remember.                                 11   date. Can you read that? Could I come around and
 12            Q     How do you do an incident report?                12   point it out to you?
 13    Tell me about that.                                            13                MR. SMITH: You point it out to her,
 14         A       You go on the computer.                           14   Chancey.

 15            Q     Do you have to freestyle it, just type           15                MR. MILLER: He's referring to the top
 16    it up yourself?                                                16   left.

 17            A     Everything is on the computer.                   17    BY MR. SMITH:
 18            Q     I understand that. I'm asking you,               18            Q     Can you read that?

 19    can you just freestyle it, just type in what happened 19                     A     It looks like 5/8. I can't hardly sec
 20    yourself, or is there boxes or something to check?    20             that.
 21            A     I don't know. That's - I really                  21            Q     I'm sorry. But it's 8/8/2019. I
 22    don't remember. I don't fill out incident reports very         22   think so. It looks like 9:00. Does that seem right to
 23    often. I believe she is the first one, maybe the               23   you? Can I walk around there and show you, ma'am?
 24    second one, that I've ever filled out the whole time           24       A     (No response.)
 25    I've ever been a manager, or an associate.                     25                THE COURT REPORTER: He said can he


                                                       Allison L. Gossett, LCR                                                 Pages 34.. 37
                                                      tennreporter@gmail. com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 108 of 178 PageID #:
                                     112
                              DELORES RENEE HOWELL - February 24, 2021
CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES
                                                            Page 38                                                              Page 40

 1    walk around there and show you.                                 1        Q          I don't want you to lie. I'm just
 2          A         Oh, I'm sorry. I was trying to read             2    asking you why.
 3    it.                                                             3              Did you fill out an incident report or
 4    BY MR. SMITH:                                                   4    make any notes the day this happened?
 5          Q         See right there? It looks like 8/8,             5        A          Yes, I did make notes that day.
 6    is what it looks like. Does that seem right?                    6        Q          Do you have your notes?
 7         A       I don't remember when the incident                 7        A          No, I do not.
 8    happened, no.                                                   8        Q          What did you do with them?
 9          Q         You don't know when it happened?                9        A          From a year ago, I have no idea.
 10          A        Yeah, the day she fell.                         10        Q         Okay. That's fine. Did you ever look
 11          Q         What day did she fall?                         11   at the video before you destroyed it or —
 12          A         I'm not — I don't remember. I really           12              MR. MILLER: Object to the form.
 13    don't remember.                                                13   BY MR. SMITH:
 14          Q         You filled this form out, didn't you?          14        Q         Did you ever look at the video?
 15          A         Yeah.                                          15        A         Did I look at it?
 16          Q         When did you fill it out?                      16        Q         Yeah.
 17                   Created. Do you see where it says               17        A         My associate and I did that day, yes.
 18    "created"?                                                     18        Q         Who is your associate?
 19          A         Uh-huh.                                        19        A         Laura.
 20          Q         When was it created? 9/13, wasn't it?          20        Q         And what did it
 21          A         Yeah.                                          21        A         It showed her talking to Daniel and
 22          Q         Is that correct?                               22   she ran over to the pump and slid in her own gas that
 23          A         Yeah. I would say, I guess. That's             23   she spilled.
 24    what the computer says.                                        24        Q         Okay. Well, but that video is not
 25          Q         Was it right or wrong?                         25   here now, is it?

                                                            Page 39                                                              Page 41

 1          A      Well, that's what the computer says,               1        A          No, sir.
 2    so it looks like it's right.                                    2         Q         And sometime it was -- well, tell me
 3          Q      And you did it, right?                             3    exactly what happened. I don't understand what
 4          A      I created it, yeah.                                4    happened to it. I'm sorry.
 5          Q       You created this whole file, right,               5        A          Happened to what?
 6    this whole report, right?                                       6         Q         The video.
 7          A      Yes.                                               7        A          We had an old system. They updated
 8          Q       Can you read what you said?                       8    everybody to a new system.
 9          A       "She was at Pump 4 pumping gas and                9         Q         All right. Would there be a record at
 10   walked over to Pump 2 to talk to Daniel Johnson and gas         10   Circle K as to when they updated everybody?
 11   started to overflow and she went back to stop it and            11        A     Huh?
 12   then she slipped and fell I went over and asked if she          12        Q         Would there be a record about that
 13   was okay. She said yes she was fine. And then a week            13   somewhere?
 14    later she called and said went to doctor, had something        14        A         That they updated my video system?
 15   wrong with knee."                                               15   Oh, I'm sure.
 16         Q         Okay. And if you look right above the           16        Q      And it will show the date? Was it
 17   end of that, it looks like this was created on 9/13,            17   before September 13th, 2019?
 18    right?                                                         18        A         I don't remember.
 19         A         Uh-huh.                                         19        Q          All right.
 20         Q         Is that a "yes"?                                20        A         I don't recall.
 21         A         Yes. Sorry.                                     21        Q         All right.
 22         Q         Okay. Now, why did you wait until               22        A         It was before that, I guarantee you,
 23    almost a month, more than a month, to fill it out?             23   because it wasn't shortly after.
 24         A         Honestly, I don't remember. I'm not             24       Q      Okay. This helped (referring to
 25   going to lie.                                                   25   Exhibit 1A)? This was bigger, wasn't it?


                                                     Allison L. Gossett, LCR                                           Pages 38.. 41
                                                    tennreporter@gmail. com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 109 of 178 PageID #:
                                     113
                                          DELORES RENEE HOWELL - February 24, 2021
CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES
                                                               Page 42                                                              Page 44

 1           A    Hull?                                                  1         A       Yes.
 2           Q    This is easier to read than this one,                  2         Q       The lock, that's the lock that locks
 3    right?                                                             3    it when --
 4           A    Yeah.                                                  4         A       Uh-huh.
 5           Q     Did that help you?                                    5                 (Nods head up and down.)
 6           A    Yeah.                                                  6         Q        — in your tank, right?
 7           Q     Thank you.                                            7         A       Yeah. Yes.
 8               MR. SMITH: This is 1 and 1A. Thank                      8         Q        And if that thing is working properly,
 9    you.                                                               9    it should cut off before —
 10               Let's make this Exhibit 2.                             10                MR. MILLER: Object to the form.
 11                (Exhibit 2 marked.)                                   11        A        I'm not an expert on that part.
 12   BY MR. SMITH:                                                      12   BY MR. SMITH:
 13          Q      This is Google Earth. Is that the                    13        Q        All right, then. Thank you.
 14   store we're talking about?                                         14                Let me show you this photograph.
 15          A      Yes.                                                 15                MR. SMITH: Make this Exhibit
 16          Q      What's the number for that store?                    16   Number 3.
 17   What do you call that store? Has it got a number for               17                 (Exhibit 3 marked.)
 18   Circle K?                                                          18   BY MR. SMITH:
 19          A      3627.                                                19        Q        I'll show you the photograph of Pump
 20          Q      3627?                                                20   Number 4. Now, there's a -- you can see there's a
 21          A      Yes.                                                 21   plastic bag that says, "Sorry out of service." Do you
 22          Q      And where is Pump 4? Can you draw it?                22   see that?
 23          A      Where that X is.                                     23        A        Yeah, I see it.
 24          Q      The X shows Pump 4?                                  24        Q        Did you do that, put a bag on that,
 25          A      You have the X in front of Pump 4.                   25   that day, that very day?

                                                               Page 43                                                              Page 45

 1           Q    Where is the video camera located, if                  1         A        Yes, I'm sure I did. I'm not for
 2    you can tell me?                                                   2    sure. I'm not - I was just upset that she fell, plain
 3           A    (Indicating.)                                          3    and simple.
 4           Q    Can you draw a circle around where the                 4         Q         But do you remember if you put a
 5    video camera would be? Let's get some pens where you               5    tell me about this bag. "Sorry out of service" bag.
 6    can see it. Let's do it with this (hands the witness a             6    You were talking about earlier -
 7    green marker), if you don't mind, Ms. Howell. Don't                7         A        That means don't touch the pump.
 8    get it on you, now. It will stain your -                           8         Q         Okay.
 9           A    (Makes a green circle on the exhibit.)                 9         A        I mean, it's simple: Don't touch the
 10          Q     The video camera was there, right?                    10    pump.

 11          A     Uh-huh. Yes.                                          11         Q        Where do you get those bags from?
 12          Q     Is that a "yes"?                                      12         A        We order them.
 13               After Mrs. Leach fell and you went out                 13         Q        When do you put that bag over the
 14   there, did you check the pump out?                                 14    pump, the handle?
 15          A     Yes. I put a bag on it and checked it                 15         A        Huh?
 16   out. I even made sure - everything seemed to work                  16         Q        When do you do it?
 17   properly to me.                                                    17         A        When do I do it?
 18          Q     Describe to me what you did, if you                   18         Q        Yes, ma'am.
 19   don't mind.                                                        19         A        Either when it's not reading right,
 20          A     I went out there and checked the                      20    when it — the card reader is not working. Could be a
 21   handle, checked the little Happy thing.                            21    gazillion things.
 22          Q     Now, when you say "flappy thing," I                   22         Q        Do you do it when there's something
 23   don't know what you mean.                                          23    wrong with the pump; is that right?
 24          A     The lock.                                             24         A        I
 25          Q     Oh, the lock?                                         25                 MR. MILLER: Object to the form.


                                                       Allison L. Gossett, LCR                                                Pages 42.. 45
                                                      tennreporter@gmail. com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 110 of 178 PageID #:
                                     114
                                              DELORES RENEE HOWELL - February 24, 2021
CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES
                                                                 Page 46                                                               Page 48

  1    BY MR. SMITH:                                                        1         A      I'm sure he sits -- I don't know.
 2         Q        Subject to his objection.                               2    I -- we do what we do on -- what - we do what was —
 3         A       What do you mean if there's something                    3    we do what is put on the computer for us to do, our
 4     wrong?                                                               4    training.

 5         Q        Well, why do you put it on there?                       5         Q      Our training? That's right.
 6     Because there's something wrong with the pump                        6         A      Yes.
 7         A       There could be a million reasons.                        7         Q      And can you access all that training
 8         Q        But something, right?                                   8    on the computer?
 9                 MR. MILLER: Object to the form.                          9         A      Yes. Through Workday.
 10         A          Yeah.                                                10         Q      Workday.

 1 1   BY MR. SMITH:                                                                         And Workday is how you get the
 12         Q          All right. Thank you.                                12   training, right?
 13                Now, again, did you put a bag, an                        13         A      Yes.
 14    "Out of service" bag, on the pump on August the 8th,                 14         Q      And you're going to try to get that
 15    2019 after Ms. Leach fell?                                           15   printed off for us, again, right?
 16         A          I don't remember. I really don't                     16         A      Yes.
 17    remember.                                                            17         Q      Thank you.
 18         Q          Was that in your incident report?                    18               I'm going to ask you just a few more
 19         A          What?                                                19   questions about the video, if I could, ma'am.
 20         Q          Was that in your incident report,                    20               You've already marked where the video
 21    whether you put a bag on there or not?                               21   is located here on Exhibit Number 2. The green circle
 22         A          I didn't write it on there, didn't                   22   is where the video is located, right?
 23    look like it.                                                        23         A      Yes.
 24         Q          All right.                                           24         Q      Okay. Now, where is that — is that
 25         A          But that don't mean I didn't put one                 25   recorded inside the store or how does that work?

                                                                  Page 47                                                              Page 49

  1    on there.                                                            1         A      What recorded inside the store?
  2         Q          So it might be in your notes, right?                 2         Q      The video. You said it had a DVD or

 3          A          Yeah. If you -                                       3    DVR or something where it was stored?
  4                MR. MILLER: Object to the form.                          4         A      I have one, yes.

  5         A          I don't remember if I - I don't — I                  5         Q      Is that in the store? Now, I'm
  6    don't remember. Plain and simple, I don't remember if                6    talking about August the 8th, 2019 that I'm talking
  7    I put the bag on there or not. I was worried about her               7    about.

  8    leg because she said it hurt. I asked her.                           8         A      Do what? I couldn't hear you.
  9    BY MR. SMITH:                                                        9         Q      I'm sorry. I'm asking you about
 10        Q    Do you know a Scott Scharfenberg?                           10   August the 8, 2019, okay?
 11          A          No.                                                 11               Okay, so on that date where was the

 12          Q          He's over — the director of HR and                  12   video?
 13    training.                                                            13         A     Where was the video?
 14          A          (Shakes head from side to side.)                    14         Q      Yeah. The video camera was here, but

 15          Q          Do you know him?                                    15   where was the monitor? Where was the monitor?
 16          A         What's the name again?                               16         A      It's in my office.

 17                     I'll show you.                                      17         Q      Okay. And the recording, is there a
             Q
 18                    (Indicating.)                                        18   DVR in there, a DVD in there, on August the 8th, 2019?
 19          A          Yeah, he's the man with the real loud               19         A     The system is gone.

 20    voice. Yes, I know who he is. Not personally, but,                   20         Q      I'm talking about what was it like

 21    yes. He is very loud.                                                21   then. What was it like then?
 22          Q          Does he teach any — does he train the               22         A      Was the what?
 23    employees?                                                           23         Q      What was it like then, on August 8th,
 24          A          We do all that on the computer.                     24    2019?
 25          Q          All right. All right.                               25         A      Was it what -- like what?


                                                             Allison L. Gossett, LCR                                             Pages 46. .49
                                                            tennreporter@gmail.com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 111 of 178 PageID #:
                                     115
                                          DELORES RENEE HOWELL - February 24, 2021
CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES
                                                            Page 50                                                                Page 52

 1          Q      What was the system like? Describe it               1         Q       Did you store anything on a DVD ever?
 2    to me, if you would.                                             2         A       No. Like I said, she didn't call
 3          A      Dinosaur.                                           3    until after they had taken the DVD player.
 4          Q      Well, I understand dinosaur, but that               4         Q       If she had, you would have saved that,
 5    doesn't tell me anything. Explain it to me.                      5    right?
 6          A      You go on there. You pick a day, a                  6         A       Oh, yeah. In a heartbeat. In a
 7    time, and it plays the video for that day.                       7    heartbeat.
 8          Q      On a monitor in your office?                        8         Q       Your boss called and asked you if you
 9          A      Yes.                                                9    had a recording, right, Lisa did?
 10           Q     Is there a box there, like an old DVR              10        A       Do what?
 11   box, a DVD box, or what?                                         11        Q        Lisa Norris called you and asked you
 12           A     Yeah, there was. They took it, yeah.               12   if it was recorded, right?
 13           Q     What happened to that box?                         13        A        No. She asked if I still had the
 14           A     Huh?                                               14   recorder, because she knew everyone was getting new
 15           Q     Do you know what happened to that box? 15               ones. I said, "No. Mine's done gone."
 16           A     No.                                                16        Q        I guess that's all the questions.
 17           Q     Okay.                                              17   Thank you, Ms. -
 18           A     No. They upgraded everybody's                      18                Wait just a minute. Today I was
 19   systems.                                                         19   wearing a mask and you couldn't see my lips, so I want
 20           Q     And you don't know when that was, but              20   to make sure: Did you understand all of my questions?
 21   it happened shortly after this, right?                           21        A        Yes.
 22           A     Yes.                                               22         Q       If you get a chance to read the
 23           Q     Okay. And there will be a record of                23   deposition, if there's any changes you would like to
 24   that.                                                            24   make, if there's something that I said that you didn't
 25                MR. SMITH: Let me talk to Tyler.                    25   understand, you're going to change your testimony, just

                                                             Page 51                                                                Page 53

 1    Just a minute.                                                   1    review your deposition and you can change it, okay?
 2    (Pause in proceedings from 10:39 a.m. to 10:41 a.m.)             2          A       Okay.
 3    BY MR. SMITH:                                                    3          Q       Because I know sometimes I'm hard to
 4          Q      Ms. Renee Howell, you're looking at a               4    understand. And with this mask, it makes it worse.
 5    dinosaur here. I'm a dinosaur. Help me understand                5          A       Okay.
 6    about this recorder, okay?                                       6          Q       Do you have any questions of me right
 7                All right ~                                          7    now?
 8          A      They just upgraded everybody's.                     8        A          (Shakes head from side to side.)
 9          Q      I understand. Did it record on a DVD                9          Q       Thank you.
 10   or?                                                              10             (Deposition concluded at 10:43 a.m.)
 11         A      No. They had taken it before she had                11              FURTHER THIS DEPONENT SAITH NOT.
 12   called.                                                          12
 13         Q       I'm sorry?                                         13
 14         A      They had already taken it before she                14
 15   called and said she was hurt.                                    15
 16           Q     Well, I understand. But listen to me.              16
 17   Here is my question. My question is, when the machine            17
 18   was working in August of 2019, did it record an image            18
 19   on a DVD disc or an eight-track -                                19
 20         A      It just recorded on the black ~ it's                20
 21   like a black box, I would -- I'm guessing. You know,             21
 22   what I'm saying? If we needed to download a DVD, we              22
 23   stuck it in there and it would record it.                        23
 24           Q     It would store it on a DVD, right?                 24
 25           A    Yeah.                                               25


                                                       Allison L. Gossett, LCR                                                Pages 50..53
                                                      tennreporter@gmail. com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 112 of 178 PageID #:
                                     116
                              DELORES RENEE HOWELL - February 24, 2021
CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES
                                                                      Page 54
  1                         CERTIFICATE

 2    STATE OF TENNESSEE

 3    COUNTY OF   KNOX

 4

  5                 I,   Allison L.   Gossett,     Licensed Court

  6   Reporter,   do hereby certify that I reported in machine

  7   shorthand the foregoing proceedings;              that the foregoing

  8   pages,   numbered 1    to 54,   inclusive,       were typed by me

  9   using computer-aided transcription and constitute a

 10   true and accurate record of said proceedings.

 II                 I    further certify that      I    am not an attorney

 12   or counsel of any attorney or counsel connected with

 13   the action,   nor financially interested in the action.

 14                 Witness my hand this         date,    March 8,   2021.

 15

 16

 17

                               Allison L.   Gossett,       LCR

 18                            LCR 028,   Exp.    06/30/2022

 19

 20

 21

 22

 23

 24

 25




                                                               Allison L. Gossett, LCR   Page 54
                                                              tennreporter@gmail.com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 113 of 178 PageID #:
                                     117
                              DELORES RENEE HOWELL - February 24, 2021
CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES

                                                    Allison 4:7,10          break 6:2,3,7          Cheryl 5:12
       Exhibits                       4
                                                    almost 39:23            break-away 20:3        children 7:3,5
                                                                             24:23 27:3,4
                          4 20:13,14,17 22:2        ambulance 31:15                                circle 6:22 7:11 9:4
 Exhibit 1 3:7 36:16,
   17.19                   23:17 29:22,24 30:1,                             break-aways 26.1        10:2 29:17 33:22
                                                    amount 28:25
                                                                                                    41:10 42:18 43:4,9
                           7 39:9 42:22,24,25                               broken 27:15
 Exhibit 2 3:10                                     Angell 8:24                                     48:21
                           44:20
   42:10,11 48:21
                                                    answer 5:17,23                                 Civil 4:4
                          4:00 8:8,9                                                   C
 Exhibit 3 3:11                                      12:20 32:6,8,13,15
                                                                                                   Class 25:20,21,22,
   44:15,16,17
                                                    answered 6:6            cabinet 14:21           24 26:16,17,22
                                      5

             1                                      app 9:23 10:2,4         call 16:1,4 17:15      classes 25:17,18
                          5/8 37:19                                          19:1 22:14 33:25
                                                    asks 14:8                                      clean 29:1,3,6
                                                                             42:17 52:2
 1 28:11 36:16,17.19      50/50 32:19,20
                                                    assistant 11:12                                cleaned 29:4
   42:8                                                                     called 5:2 10:412:1,
                                                    associate 35:25          619:25 23:8 25:5,6,   click 22:11
 10:39 51:2                           6
                                                     40:17,18                19 26:16 34:20,22
                                                                                                   commenced 5:5
 10:41 51:2                                                                  35:2 39:14 51:12,15
                          6:00 8:8,9,18 13:23,      August 8:11 9:6
                                                                             52:8,11               company 25:14
 10:43 53:10               24                        14:10 46:14 49:6,10,
                                                     18,23 51:18            camera 33:21 34:2      complained 23:17
 13th 41:17
                                                                             43:1,5,10 49:14
                                      8             automatic 21:2,9                               completed 14:5
 16 9:9
                                                                            caption 4:14
                                                    automatically                                  computer 10:12
 172 6:14
                          8 49:10                    19:23 21:3,16 22:3     car 21:3 22:4 23:13     11:10,13,14 12:14
 18 7:8                                              23:12 31:19,22,25       28:1 32:17,23          14:16,17 16:18,19,
                          8/8 38:5
                                                                                                    2018:16 25:19,24
 1902 34:13                                         available 14:13         card 45:20
                          8/8/2019 37:21                                                            26:5,6,10 35:14,17
  1A 36:24,25 41:25                                 aware 29:16,19          care 7:24               36:3,4 38:24 39:1
                          8th 8:11 14:10 46:14
   42:8                                                                                             47:24 48:3,8
                           49:6,18,23               away 14:14 19:22        case 6:12 29:2,15
                                                     20:7,10,12,21           35:6                  computers 16:7
             2
                                      9                                     caused 31:7, 10        concluded 53:10
                                                                B
  2 28:11 30:8 39:10                                                        certificate 4:14       connected 19:14,
                          9/13 38:20 39:17
   42:10,11 48:21                                                                                   17,18,20 24:24,25
                                                    back 8:11 33:20         chance 52:22            25:1 27:3
                          9:00 37:22
  20 7:9                                             39:11
                                                                            Chancey 37:14          convenience 23:4
                          9:57 5:5
  2019 8:11 9:6 14:11                               bad 27:8
                                                                            Chancy 15:10           conversation
   41:17 46:15 49:6,10,
                                      A             bag 27:7,13.16,20                                30:11
   18,24 51:18                                                              change 34:14 52:25
                                                     43:15 44:21,24 45:5,
                                                                             53:1                  copy 15:2 16:12,14
  2021 4:5                                           13 46:13,14,21 47:7
                          a.m. 5:5 8:9 51:2
                                                                            changed 34:11,16,      correct 38:22
  209 4:6                  53:10                    bags 45:11
                                                                             19
  24 17:24                                          big 27:20 29:13                                County 6:14
                          absorb 28:4,7
                                                                            check 13:614:3
  24th 4:5                                          bigger 41:25             15:5 19:10,11 24:24   Court 4:8,11 12:20
                          access 10:11 14:22
                                                                             25:7,25 26:24 28:16     26:4,7 37:25
                           36:5 48:7
                                                    black 51:20,21
                                                                             35:20 43:14
             3            address 6:12 10:21                                                       covering 27:22
                                                    boss 34:20,22,23
                                                                            checked 43:15,20,      created 38:17,18,20
                          agreed 4:9,16              52:8
                                                                             21
  3 44:16,17                                                                                         39:4,5,17
                          ahead 6:2 22:3            box 50:10,11,13,15
  312 6:14                                                                  checking 13:11         customer 23:5,17
                            32:15                     51:21

  3627 42:19,20                                                             checklist 14:7         cut 31:19,21,25 44:9
                          ahold 18:25               boxes 35:20




                                                   Allison L. Gossett, LCR
                                                  tennreporter@gmail.com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 114 of 178 PageID #:
                                     118
                              DELORES RENEE HOWELL - February 24, 2021
CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES

                         doctor 39:14              exhibit 36:16,17,19,     32:2,5,12,21 33:5       hands 43:6
             D                                      25 41:25 42:10,11       38:14 40:12 44:10
                         document 18:11                                                             happened 30:19,25
                                                    43:9 44:15,17 48:21     45:25 46:9 47:4
                                                                                                     31:4 33:11 34:9
 daily 12:15 13:13       down 10:6,25 12:11
                                                   expert 44:11            formalities 4:14          35:19 38:8,9 40:4
                          14:25 15:9 30:10
                                                                                                     41:3,4,5 50:13,15,21
 Daniel 30:12,13          44:5                     explain 21:6 22:22,     forms 15:19,20
  31:1,12 33:10 39:10                               23 23:7 50:5                                    hard 20:23 36:21
  40:21                  download 51:22                                    four 20:20
                                                                                                     53:3
                                                   expressly 4:15
                         draw 42:22 43:4                                   freestyle 35:15,19
 dark 14:1                                                                                          he'll 15:11

 date 37:10,11 41:16     drives 19:22                                      front 34:3 42:25
                                                                F                                   head 10:6,25 12:11
   49:11                 Dry 28:12,13                                      full 5:8 24:9 29:25       14:25 15:917:3,6
                                                                                                     18:2,1019:8 44:5
 day 4:5 8:3,4,12,21                               fall 33:18 38:11
                         duly 5:3                                                                    47:14 53:8
   9:1,24 11:19 12:18                                                                  G
                                                   fallen 29:17,20,24
   13:9,10,18,20,21,22   dumpster 13:11                                                             hear 49:8
   15:1617:2219:11,                                falls 33:20
                         duties 11:18                                      gas 22:12 23:9 25:9,     hearing 4:18
   12 24:25 25:9,11
                                                   February 4:5             11,16 28:23 32:25
   26:18 30:16 33:11     duty 8:3                                                                   heartbeat 52:6,7
                                                                            33:17,18,20 39:9,10
   34:19 35:10 38:10,                              fell 29:21 30:1 31:6
                         DVD 49:2,18 50:11                                  40:22
   11 40:4,5,17 44:25                               34:5 38:10 39:12
                                                                                                    help 42:5 51:5
                          51:9,19,22,24 52:1,3
   50:6,7                                           43:13 45:2 46:15       gasoline 22:8            helped 41:24
                         DVR 33:24 34:6,13,
 daylight 13:25                                    few 48:18               gave 37:7                hired 7:13
                          14,16 49:3,18 50:10

 days 33:24                                        file 39:5               gazillion 45:21          hit 28:1
                         DVRS 34:12
 debris 12:5                                       filing 4:14 14:21       give 5:8 9:16 15:2,      hold 23:3
                                                                            10,11 19:5
 defect 27:5,8.11.22                E              fill 11:22,23 21:10                              holding 21:17
                                                    22:3 23:12,13 35:5,    glass 36:22
 delete 11:1,2,4                                                                                    Holt 4:6 5:11
                         earlier 45:6               8,22 36:1 38:16
                                                                           good 27:3
 Delores 4:2 5:1,10                                 39:23 40:3                                      home 7:2,5
                         Earth 42:13
                                                                           Google 42:13
  depends 26:21                                    filled 15:19 35:24                               honestly 22:16
                         easier 42:2
                                                    38:14                  Gossett 4:7,10            30:20 34:18 39:24
  DEPONENT 53:11
                         eight-track 51:19
                                                   filling 21:2,21         green 43:7,9 48:21       hose 21:7 27:4
 deposed 5:3
                         employee 10:7
                                                   fills 21:3,8 22:12      ground 13:5 28:3,7,      hours 8:6,7 17:24
 deposition 4:2,9
                         employees 8:2                                      15
   5:5 52:23 53:1,10                               find 11:13 27:5                                  Howell 4:2 5:1,10,
                          10:23 47:23
                                                                           guarantee 23:24           11 6:10 36:20 37:6
  Describe 26:13                                   fine 39:13 40:10
                         end 16:22 39:17                                    41:22                    43:7 51:4
   43:18 50:1
                                                   finishing 30:11
                         enlargement 36:23                                 guess 16:10 18:13        HR 47:12
  described 26:12
                                                   first 5:3 7:14 8:13      30:12 31:5 38:23
                         erased 34:7,8                                       52:16                  huge 28:25
  destroyed 40:11                                   29:16,19 35:23
                         everybody's 50:18                                 guessing 51:21           huh-uh 5:19
  device 22:1 32:22                                five 6:24 13:15
                          51:8
  diagram 25:12                                    five-minute 12:1,6,     guts 24:11,16            hurt 47:8 51:15
                         everything's 24:24
                                                     16,25 13:15,17 14:3
  diagrams 25:15
                         exactly 41:3                15:15,23                                                    I
                                                                                       H
  difficult 37:6
                         EXAMINATION 5:6           flap 32:18
  dinosaur 50:3,4                                                          half 33:2                idea 18:8,20 32:24
                         examined 5:3              flappy 43:21,22
   51:5                                                                                              40:9
                                                   flips 24:9              hand 22:12
                         Excuse 18:23 24:20                                                         image 51:18
  director 47:12
                          27:10 28:5 29:18                                 handle 11:15 19:13,
                                                   follows 5:4
  disc 51:19              31:9,20 34:15 36:9                                 16 26:1 27:2,3 43:21   incident 35:5,12,22
                                                   form 4:17 11:22,23        45:14                   36:2,8,19 37:10 38:7
  Discovery 4:4
                                                     14:18,20,22 15:3                                40:3 46:18,20




                                                  Allison L. Gossett, LCR
                                                 tennreporter@gmail. com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 115 of 178 PageID #:
                                     119
                              DELORES RENEE HOWELL - February 24, 2021
CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES

 Indicating 43:3         left-hand 37:10            28:18,22 40:4,5      newer 34:13               outside 12:513:1,3
  47:18                                             42:10 44:15 52:20,                              28:10 30:2
                         leg 47:8                                        nods 10:6,25 12:11
                                                    24
 information 10:24                                                          14:25 15:9 44:5        over 7:13,18 9:14
                         lever 23:9 24:23
                                                   makes 43:9 53:4                                  21:22 27:13,16 31:1,
 initials 14:6,8          25:25                                          Norris 35:1,2 52:11
                                                                                                    3,5 33:16,19 39:10,
                                                   man 47:19
 inside 24:10 48:25      Licensed 4:8,10                                 notes 4:12 40:4,5,6        12 40:22 45:13
  49:1                                             manager 7:16,20,         47:2                    47:12
                         lie 14:1,15 30:22
                                                    21,23 9:3,11,15
 inspect 11:18 13:1,      39:25 40:1                                     nothing 13:5              overflow 39:11
                                                    11:8,11,12 35:25
  3,12,13
                         lift 19:13,16                                   notice 17:16              overflowed 31:2
                                                   March 9:8,9
 inspections 15:15,
                         lights 12:4                                     now 5:11 6:1 7:18         overflows 33:20
  21                                               mark 11:3,5 36:16,
                                                                            9:14 10:17 15:25
                         lips 52:19                 24
 instance 5:2                                                               19:21 27:9,21 28:2
                                                                                                               P
                         Lisa 7:14 34:24,25        marked 36:17,25          29:14 34:13 36:20
 insurance 10:23
                          35:2 52:9,11              42:11 44:17 48:20       39:22 40:25 43:8,22
                                                                                                   p.m. 8:9
 issue 17:2318:1                                                            44:20 46:13 48:24
                         listen 51:16              marker 43:7
  33:8                                                                      49:5 53:7              paper 14:18,20 15:7
                         listening 27:10           marks 14:4 15:5                                  16:17
                                                                         nozzle 21:17 22:3
             J           live 6:1017:11,13         mask 5:14 52:19                                 paperwork 7:24
                                                                         number 10:22 19:2,
                                                    53:4                                            11:16
                         lived 6:15                                         4,7 20:13 22:2 23:17
 job 7:15,18                                       may 4:9,11               33:18,19 42:16,17      part 11:18 13:15
                         located 18:17,18
                                                                            44:16,20 48:21          44:11
 Johnson 30:13 31:2                                means 45:7
                          30:6 33:21 34:1,2
  33:10 39:10
                          43:1 48:21,22                                                            pause 51.2
                                                   mechanic 32:24
                                                                                        O
 junk 10:1               lock 23:10 43:24,25                                                       pen 11:5
                                                   Miller 19:5 32:2,5,
                          44:2
                                                    12,21 33:5 37:15     Object 32:2,5,12,21       pencil 11:5
             K                                      40:12 44:10 45:25
                         lock-y 22:18,20,23                                 33:5 40:12 44:10
                                                                                                   pending 6:7
                          23:7 25:3,4               46:9 47:4               45:25 46:9 47:4
 keep 14:2016:11                                                                                   pens 43:5
                         locks 44:2                million 46:7          objection 46:2
 kept 16:6,8 36:2                                                                                  people 7:25 9:25
                         long 6:1,15,23 7:7        mind 43:7,19          objections 4:16
                                                                                                    16:1018:3 20:21
 kind 20:22 28:9          9:3,24 10:22 17:21
                                                   Mine's 52:15          occasion 20:7,9
                                                                                                   person 19:22
 kinds 11:16,17          longer 9:9                                         23:16
                                                   minute 13:15 51:1
 knee 39:15                                         52:18
                                                                                                   person's 17:4
                         loud 5:19 47:19,21                              Office 14:21 16:24
                                                                            36:7 49:16 50:8        personal 10:24
 knew 52:14                                        model 34:13
                                    M                                    officer 30:17             personally 47:20
                                                   monitor 49:15 50:8
             L                                                           offices 4:6               phone 10:12,13,22
                         machine 4:10 51:17        month 39:23
                                                                                                    19:2,4,7
                                                                         once 13:20,22 29:9
 Laura 8:22,23 40:19     made 43:16                months 14:15
                                                                            36:1                   photograph 44:14,
 laying 30:9             Madisonville 4:7          morning 8:15,16                                  19
                                                                         one 8:4,5,25 10:7
                                                     13:19 26:24
 Leach 5:12,13 29:17     magnifying 36:22                                   12:8,9 14:10 20:12     pick 50:6
  43:13 46:15                                      move 6:17                22:9 24:10 26:22
                         main 16:24 33:22                                                          place 28:3
                                                                            32:23 33:18 35:23,
 Leach's 29:2,15          36:7                     moved 33:24
                                                                            24 37:1 42:2 46:25     plain 45:2 47:6
 leak 28:4,7,23,24       maintenance 17:1,                                  49:4
                                                                N                                  Plaintiffs 4:3 5:2
                          2,3,4,7 18:219:8
 leave 21:18 32:17                                                       order 8:1 16:5
                                                                            17:17,19,20 26:3
                                                                                                   plan 6:17
                         make 7:24,25 12:3,4
 left 31:2,11,13 33:17                             needed 51:22             27:7,12,17 45:12
                          13:4,6 14:3 15:15                                                        plastic 44:21
  37:8,9,16
                          19:13,14,16,19           new 34:12 41:8
                                                                         orders 16:6,13,14         player 52:3
                          24:23,25 25:2,7 27:2       52:14




                                                  Allison L. Gossett, LCR
                                                 tennreporter@gmail. com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 116 of 178 PageID #:
                                     120
                              DELORES RENEE HOWELL - February 24, 2021
CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES

 plays 50:7               45:4,13 46:5,13,21,      report 28:22 35:5,12    seconds 8:5              Smith 4:6 5:7,11
                          25 47:7 48:3              36:2,8,19 39:6 40:3                              12:24 26:9 32:3,7,14
 please 5:9,15,23                                                          seeped 28:15
                                                    46:18,20                                         33:1,6 36:16,18,24
  21:6,23
                                                                           self-service 22:8         37:2,13,17 38:4
                                   Q               Reporter 4:8,11
 point 30:3,6,7 37:12,                                                                               40:13 42:8,12 44:12,
                                                    12:20 26:4,7 37:25     send 16:10,19,24
  13                                                                                                 15,18 46:1,11 47:9
                         question 5:15,22                                    17:1,4,15,17,18
                                                   reports 35:22                                     50:25 51:3
 Points 34:3              6:6,7 21:4 32:9                                  sends 18:3
                          51:17                    represent 5:12                                   soaks 28:14 29:12
 police 30:17
                                                                           September 41:17
                         questions 4:17            request 4:3                                      somebody's 20:7
 position 7:19
                          5:13 24:2,4 48:19                                service 44:21 45:5
                                                   reserved 4:17                                    sorry 9:22 17:18
 Powder 28:8              52:16,20 53:6                                      46:14
                                                                                                     20:22 21:22 22:7
                                                   response 24:13
 print 10:15,16 11:6                                                       set 21:2 22:2,11          24:18 25:10 27:1,10
                                                    37:24
  12:7                             R                                                                 34:2,17,21 37:21
                                                                           several 31:17
                                                   responsibility                                    38:2 39:21 41:4
 printed 36:2 48:15                                                                                  44:21 45:5 49:9
                                                    24:14,15,21            shakes 18:10 47:14
                         ran 31:3,5 40:22
 problem 15:25 16:3                                                          53:8                    51:13
                                                   review 53:1
                         read 36:21 37:11,18
 Procedure 4:5                                                             Shift 8:12,13            speak 5:18
                          38:2 39:8 42:2 52:22     Richard 17:6,8,10
 proceedings 51:2                                   18:15,25 19:7          shorthand 4:10           spill 28:12,13 29:2
                         reader 45:20
                                                                                                     31:8,10 32:11
 product 28:6,14                                   right 7:13 10:17        shortly 41:23 50:21
                         reading 45:19
  29:7                                              11:7 15:7,14,25                                 spilled 31:25 40:23
                                                                           show 10:20,21
                         real 47:19                 19:8,16,22 20:6
 products 28:3,9                                                             18:16 25:13 34:5       spills 13:5,7
                                                    24:8,14,17 26:12
                         reasons 46:7                                        37:23 38:1 41:16
 properly 31:24                                     28:11,20 29:14 30:4                             spoke 27:10
                                                                             44:14,19 47:17
  32:10,16 43:17 44:8    recall 41:20               32:18,19 34:7 36:1,5
                                                                                                    sponge 29:13
                                                    37:22 38:5,6,25        Showed 40:21
 protect 27:25           receive 1 1:9,1 4
                                                    39:2,3,5,6,16,18                                Sprinkled 29:7
                                                                           showing 18:11
 pull 23:9               record 41:9,12             41:9,19,21 42:3
                                                                                                    stain 43:8
                          50:23 51:9,18,23          43:10 44:6,13 45:19,   Shows 9:24 42:24
 pulled 20:7,10                                     23 46:8,12,24 47:2,                             Stand 21:10 23:2
                         recorded 48:25                                    shut 23:14 32:11
 pump 16:1,3 17:23                                  25 48:5,12,15,22
                          49:1 51:20 52:12                                                          standing 21:16,21
  18:1 20:7,10,14,25                                50:21 51:7,24 52:5,    Shut-Off 21:12
  21:1,3,18,21 22:1,2,   recorder 51:6 52:14        9,12 53:6                                       Start 9:24 21:22
                                                                           shutting 23:17
  7,8 23:9,17 24:16,                               road 6:14 34:4
                         recording 49:17                                                            started 39:11
  18,19,22 25:9,11,13,                                                     side 18:10 27:4
                          52:9
  16 26:24 27:21,25                                routine 12:15             37:8,9,10 47:14 53:8   Stay 36:3
  28:11 29:22,24 30:1    referring 37:15
                                                   rubber 27:22            sign 4:12                stayed 7:2,5
  31:2,11,13 33:9,17      41:24
  39:9,10 40:22 42:22,                             Rules 4:4               Simple 18:4 45:3,9       stays 36:4
                         remember 9:12
  24,25 43:14 44:19                                                          47:6
                          17:9 20:24 29:25         runs 33:20                                       stop 23:24 31:3
  45:7,10,14,23 46:6,
                          30:20 31:23 34:19                                sir 23:19 41:1            39:11
  14
                          35:9,11,22 38:7,12,
                                                                s          sits 48:1                stops 24:7
 pumping 39.9             13 39:24 41:18 45:4
                          46:16,17 47:5,6                                  sitting 30:10            Store 7:14,17 9:24,
 pumps 13:12 19:11                                 SAITH 53:11
                                                                                                     25 11:19 12:3 22:9
  20:19,22 23:22         removed 33:24                                     situations 11:15
                                                   saved 52:4                                        29:17,25 30:16
  32:23
                         Renee 4:2 5:1,10                                   Six 6:16,1914:14         33:22 34:3 42:14,16,
                          30:1 51:4                Scharfenberg
 purposes 4:3                                                                                        17 48:25 49:1,5
                                                     47:10                  Slid 40:22
                                                                                                     51:24 52:1
 pursuant 4:4            repair 17:2518:1,4
                                                   Scott 47:10             slipped 39:12
                                                                                                    stored 49:3
 put 14:6,7,17 16:5      repaired 18:22,24
                                                   scratch 28:1             Slur 21:24
  21:7 23:11 27:7,13,                                                                               Street 4:6 6:12
                         repeat 5:15,23
  16 28:6 43:15 44:24                              second 35:24             small 36:20              33:22




                                                  Allison L. Gossett, LCR
                                                 tennreporter@gmail. com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 117 of 178 PageID #:
                                     121
                              DELORES RENEE HOWELL - February 24, 2021
CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES

 Stuck 51:23            testimony 52:25           Tyler 5:12 50:25
                                                                                    W                       Y
 Stuff 11:16,1714:14    Thank 42:7,8 44:13        type 35:15,19
                         46:12 48:17 52:17
 Subject 46:2                                     typewriting 4:12        wait 6:5 39:22 52:18    year 40:9
                         53:9
 subpoena 6:13                                                            waived 4:15             yearly 26:22
                        thereto 4:13
                                                            U
 supervisor 28:23                                                         walk 12:1,3,6,16,25     years 6:16,19,247:8
                        thing 19:21 22:19,
                                                                           13:15,18 14:315:15,     9:5,6,7,8,15 11:8
 supplied 37:5           20,23 23:8 24:12         uh-huh 5:19 10:5,14
                                                                           23 18:22 37:23 38:1
                         25:3,4 43:21,22 44:8      12:10,17,19 14:24                              yellow 27:19,20
 supposed 7:25
                                                   15:8 22:21 26:11       walked 39:10
   26:2                 things 24:25 45:21
                                                   38:19 39:19 43:11
                                                                          walking 30:9
 sures 19:17            think 9:9 37:22            44:4
                                                                          Wallace 7:14
 swear 4:11             thirds 8:5                unattended 21:19
                                                   31:2,11,13 33:17       wanted 35:2
 sweep 29:9             thought 31:18,21
                                                  understand 5:14,        wearing 52:19
 Sweetwater 6:1 1,      throw 14:14
                                                   20,23 9:22 14:2
   14 9:4 30:17 33:22                                                     week 39:13
                        time 6:3 8:14,16,19        21:4,5,20,23 22:5
 switched 34.10          10:2313:23 28:23,         35:18 41:3 50:4        weeks 33:25 35:10
                         24 32:11 33:2,23          51:5,9,16 52:20,25
 sworn 5:3                                                                Weiss 5:12
                         35:24 50:7                53:4
 system 41:7,8,14                                                         white 29:8
                        times 31:17               up 9:1610:6,25
   49:19 50:1
                                                   12:11 14:25 15:9       Whole 35:24 39:5,6
                        tin 28:10,11 29:8
 systems 34:10                                     21:8 22:4 23:9 28:14
                                                                          word 22:15
   50:19                today 9:7 52:18            29:1,3,4,6,9,12
                                                   35:16 44:5             work 6:21,25 7:1 8:7
                        told 26:25 29:23
                                                                           11:8 12:4,13 16:5,6,
             T                                    updated 41:7,10,14
                        took 50:12                                         12,14 17:17,19,20
                                                  upgraded 50:18           19:3 26:2 27:7,12
 taking 13:11           top 19:20 20:5 25:1
                                                   51:8                    33:3 43:16 48:25
                         37:15
 talk 11:7 22:7 30:25                             upset 45:2              Workday 9:18,20
   33:10 39:10 50:25    torn 27:22
                                                                           10:3,4 25:17 48:9,
                                                  use 15:14 22:24,25
 talking 22:18 25:3     touch 45:7,9                                       10,11

   31:1,12 33:16,19                               used 22:8,9
                        touching 4:14                                     worked 6:23 7:10
   40:21 42:14 45:6                               usually 8:2,8,19 9:2     8:25 11:11
   49:6,20              towards 34:4
                                                   11:10,25 13:10 14:6,
                                                                          working 8:6,12,13,
  tank 22:12 44:6       train 47:22                14 16:16 17:22,24
                                                                           20 26:2 31:24 32:10,
                                                   26:21
  tape 19:14            training 11:8,9,14                                 16,18,24 44:8 45:20
                         26:7,10,14,16,17                                   51:18
  teach 24:10 47:22      47:13 48:4,5,7,12                  V
                                                                          Works 9:2 21 :1 23:7
  teaches 25:18,19      transcribe 4:12                                    24:6 25:3,8,13
   26:1                                           vacation 28:21
                        transmission 4:15                                 worried 47:7
  tear 20:12,21                                   valve 21:12
                        trash 13:11                                       worse 53:4
  tear-away 20:1,2,3,                             video 34:1 35:3
   10                   trip 13:5                  40:11,14,24 41:6,14    write 46:22
                                                   43:1,5,10 48:19,20,
  Tellico 4:6           true 32:4                                         wrong 27:6 38:25
                                                    22 49:2,12,13,14
                                                                            39:15 45:23 46:4,6
  tells 25:25 26:14     turn 21:7 26:2 27:7,        50:7
                          12                                              wrote 36:13
  Tennessee 4:4,7                                 voice 47:20
   17:13                two 9:5,6,8,15 11:8
                          33:19,25 35:10
  Terry 9:12




                                                 Allison L. Gossett, LCR
                                                tennreporter@gmail. com
Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 118 of 178 PageID #:
                                     122
[ncidenl Review


                                                                                                                                                                   Store:470JS:7                                                      Bennett Unll: 4160                                      Marke 1:4163
 Incident Dale:JJtaMI9 9 00 CO am                                            niQ:«29l=

                                                                                                                                                                   Store AdOem "05 3 IJam 51 SimtrraWe Til J7874                                                                              Created On:9/IJC01S 7 It 05 AM
 Store: 470JM7                                                               Store Pnone: <i;Ji 337-SOIO

                                                                             Report Wn Created By: R tree HaweJ                                                    loeallon or The Pericn Wha Creircd TIM Deport: 470J637
 Srere Manager: tiD.el Re rep


 Initial Statement: We uaa at pump -I pur.prj Sn and nailed ever to pump? to tall to DAIIiEl JOIrllSOtl and gat Halted lo over ton and :re went oaci to Hop it and Den me Hped and lea and I went out to ail Her it We not c» ard the iad yee taw was Sne Den a week later me t a ltd and tad We Pad nert to or and had lometKrog ».ronj mtn nef knee

                                                                                                                                                                   now llaiard Wat Addict ted:                                        llaeora Correction Plan:                                 5Td Prevention Plan:
 SMInvetlipanon:                                                             SM ilaaard Deicnption:


 AM Inveitigation:




People Involved
There are no inroied ndnettet conratti o- turned! associated vnD D« nolml




Injury Review
There are rvc injur/ ee!>*»




                     Exhibit              1
                  RENEE HOWELL
                         02-24-21
                    Leach v. Mac's                                                                                                                                                                                                                                                                           Mac's 000013
               Allison L. Gossett. LCR                Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 119 of 178 PageID #:
                                                                                           123
10.n0/2020                                                                               757 US-11 - Google Maps




      Go gleMaps                          757US-11




                                                                                           m                   & iisri
                                                                                                               i
                                                                 :o                                                                                      v;
                                                                                                                                                                                         S&                 juL'"

                                                         \ • '                                                                                                         ss
                                                                                                                                                                                         -if                             c
                                                                                                                    \
          •n
                                                                                               1       .       •.    :
                                                                       i2                  •               - .      **
                 j
                                         - *'   <> A                                                                                                                                                    a


                                                                                                                    ;»•
                                                                      I!
                                                                                          * U k
                                                                                     Usm
                                                                                                                           I    -
                                                                                                                           i
                                                       - • '- fe            bgSi
                                                                                                                                    '           •   -•
                                                                                               kJbsk


                                                                                 *_
                                                                                                                                                         •&
                                                                           i "   •
                                                                                               is •                                                                                                 'T'*.

      M
                                                                                                           V
                                                                                                                          »::
                                                                                                                           '•
                                                                                                                                        -
                                                                                                                                                                      .......   ..   ,   .     ..       .-4<l




                                                                                                                          pWb^^&M                                                                                       :^y
                                                                                                                                t                                                        ' *
                                                                                                                                                                                         . .    .   .


                                                                                                                                                                                                                    \



                                                                                         @®a#                                                                                                       v




                                                                                                                                                         Image capture: Jun 201 8                               © 2020 Google

  Sweetwater, Tennessee

      P        Google

  Street View




                  /            fK
 ;I
      9 f                    708 Soutl                                                                                                                        i


                                                                                                                                                                                                        Exhibit              2
                                                                                                                                                                                                    REN EE HOWELL
                                                                                                                                                                                                                02-24-21
                                                                                                                                                                                                        Leach v. Mac's
                         /
                     '
                                                                                                                                                                                               Allison L Gossctt. LCR


                                                                                               EXHIBIT
                                                                                                                                                          EXHIBIT
                                                                                     s
                                                                                                                                            *
                                                                                     i
                                                                                     I                                                      a
                                                                                                                                                                  2

https://www.google.corn/maps/@35.5894944, -84 .4704812, 3a,75y.318.96h, 85. 18t/data=!3m6!1e1!3m4!1sDyRPFSIgtHJWdpRKZDLstQ!2e0!7i13312!8i...                                                                                     1/1

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 120 of 178 PageID #:
                                     124
                                                                                                                                                          Exhibit                   3                                         Pi
                                                                                                                                                          RENEE HOWELL
                              m
                                                                                                                                                               02-24-21
                                                                                                                                                          Leach v. Mac's
                                                                                                                                                     /\llison L. Gossctt. LCR



                                                                                                                                                                           Si
                                                                                                                                                                                        i
                                                                                      Ej^on                                                                            V

                                                                                                                                                                       1

                  5 easy steps to pay atthe pump
                                                                                                                                                                                                          i              1
                                                                                                                                                                                                          1ST
                                                                                         I
                                                                                             5.C0I
                                                                                                                                                                                                          -E    I

                                                                                         r                                                                             'A
                                                                                        5.8 IB                                                 1                                                          I
                                                                       -                          —MM




                                                                               m




                                                       E   ;



                                                                                                                                               Contains ethanol                                       L


                                                                                                                                                                       m
1                                                               ©

                                                                                              )

                                                                           -             3D
                                                                                                                fk
                                                                                                                I
                                                                                                                                                                                                                    7'-7
                                                                                                                                                                                                                                             •a
                                                                                       P3 —             m
                                                                                                                                                                                                                                              =5
                                                                                                                                                                                                                                              1
                                                                                      dB                P811                                                                            i

                                                               5Ssl                                                                                                                         !
                                                                                      Extra        Supreme*
                                                                                                    jf§» I                                           ffiFJlii3                                                      mm
                  G
                                                                                                                                                                                                                                         ii
                                                                87                    89                A1
                      1                                                                            I!                   I Hi                              m                                                          i
                          '                                                                                                                                        &                                                                     m

                                                                                                                                                                                                                                    £.


                                                                                                                                                                                i t -.-; ® <1
          ::
                                                                                                                         p)L.;o'
                                                                                                                                                                            llfK
                                                                                                                                                                                                . w                          -£ .            i
                                                                                                                                                                                                                                             .•
         As
     s*                                                                                                                                                                                                             H v. *
    2*                                                                                                                                                                                                                       7 '•        :

                                                                                                                                                 ,



                                                                                                                                         ftp                           I.,..VP-
                                                                                                                                                          SI                        ::>V
                                                                                                                                                                                                •\Vr

                                                   o
                                                                                                                                  -•j
                                                                                                                    r               *.
                                                                                                                                                           I                    \       *
          r                                                                                                                              • .


                  /       V_
              ;       •        :5f'   '   >-.•
                                                                                                                                                                           #.                                       • -                  >
                                                                  \»       ?   ( If                            »A7"     • .-.'T

                          Case 3:21-cv-00159-JRG-HBG Document
                                                       nam    1-1 Filed 04/28/21 Page 121 of 178 PageID
                                                                                                   • . '"•* #:                                                 -
                                                                           -
                                                               125                                                                                    .            .
        CHERYL ANN LEACH



                                             \


                                                 \

                                     i

   THREE CASES SETTING
         FORTH METHOD OF
       OPERATION THEORY




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 122 of 178 PageID #:
                                     126
    Questioned
As of: March 12, 2021 1:51 PM Z


                                      Hale v. Blue Boar Cafeteria Co.

                              Court of Appeals of Tennessee, Western Section, At Jackson

                                                    February 21,1 980, Filed

                                                      No Number in Original


Reporter
1980 Tenn. App. LEXIS 321 *


                                                                     Overview
MRS. BERNICE HALE, PLAINTIFF-APPELLANT, VS.
                                                                     While exiting the dining area of a restaurant to pay her
BLUE BOAR CAFETERIA CO., INC., DEFENDANT-                            bill, the victim slipped and fell, causing injury. The jury
APPELLEE.
                                                                     returned a verdict in her favor. The trial court granted
                                                                     the owner's motion for a new trial and directed a verdict.
                                                                     On appeal, the victim claimed, inter alia, that she was
                                                                     entitled to go to the jury on the issue of whether the
Prior    History: [*1]     Law     Court.    Shelby       County.    owner by its chosen method of operating its business
Honorable William W. O'Hearn, Judge                                  created a hazardous condition, foreseeably dangerous
                                                                     to others. The court reversed the judgment, holding that
                                                                     where an invitee in a retail establishment, in a part open
                                                                     to customers and the public, slipped on some substance
                                                                     on the floor and fell, the invitee had to show how it came
Disposition: REVERSED, REMANDED                                      to be there, and if the substance was not placed there
                                                                     by the proprietor, then she had to show how long the
                                                                     substance was on the floor. Although the victim did not
                                                                     prove who spilled the water on the floor; she did not
                                                                     prove notice to the owner that water was on the floor;
Core Terms                                                           and she did not prove how long the water was on the
                                                                     floor, she was still entitled to go to the jury on the issue
floor, customers, proprietor, notice, ordinance, dining              of v/hether the owner by its chosen method of operating
area, food, defective condition, service area,                       its business created a hazardous condition, foreseeably
circumstances, hazardous, dropped, tile floor, new trial             dangerous to others.

cafeteria, invitee, meal




Case Summary
                                                                     Outcome
                                                                     The court reversed the judgment that granted a new trial
                                                                     and directed a verdict in favor of the owner.
Procedural Posture
Appellant slip-and-fall victim challenged the decision of
the Law Court, Shelby County (Tennessee), which in an
action   to   recover    damages    due     to   bodily   injuries
received when she slipped and fell, granted a new trial
and directed a verdict in favor of appellee owner.                   LexisNexis® Headnotes




  Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 123 of 178 PageID #:
                                 Tamara 127
                                        Vanderwerf
                                                                                                                       Page 2 of 5
                                             1980 Tenn. App. LEXIS 321, *1


     Torts > Premises & Property Liability > General             MATHERNE, J.

     Premises Liability > General Overview
                                                                 The plaintiff sues for damages due to bodily injuries

HN1\*L]     Premises & Property Liability, General               received when she slipped and fell in the defendant's

Premises Liability                                               cafeteria. The jury returned a verdict in favor of the
                                                                 plaintiff,   upon which judgment was entered. On the
Where the plaintiff is an invitee in a retail establishment,     defendant's motion for judgment n.o.v. or for a directed
in that part open to customers and the public, and the           verdict or new trial, the trial judge granted a new trial
plaintiff slips on some substance on the floor and falls,        and directed a verdict in favor of the defendant.
the plaintiff must show directly or by circumstances how
                                                                 In directing a verdict in favor of the defendant, the trial
it came to be there, and if the substance was not placed
                                                                 judge stated:
there by the defendant, then plaintiff must show directly
or by circumstances how long the substance was on the
                                                                 I charged the jury if the alleged liquid was dropped on
floor.
                                                                 the   floor   by      anyone    other   than   an    agent   of   the
                                                                 defendant,     before     rendering     a   verdict    against    the
                                                                 defendant it would         be     necessary to      know that the
     Torts > ... > General Premises                              defendant had or should have had notice of it.
     Liability > Defenses > General Overview
                                                                 It would not be necessary to present such proof if it was

     Torts > Premises & Property Liability > General             dropped by an agent of the defendant, and the thing that

     Premises Liability > General Overview                       is concerning to the Court primarily about this, I think
                                                                 it [*2] was error to charge the ordinance. As a general
HN2\±\ General Premises Liability, Defenses                      rule if an ordinance is--some law is charged which is not
                                                                 applicable,    it's    harmless    because     it   does   not have
If the proprietor has taken all precautions reasonably           application, but in this case I believe I did lead the jury
necessary to protect his invitees from injury, he is not         to believe that that was-- that that constituted a tortious
liable   merely   because   someone    is   injured   on   his   act or an act of safety rather than help. It may not have
property.                                                        been harmless, but back to the liquid and the water, if
                                                                 the liquid was dropped by anyone other than an agent of
                                                                 the defendant, it would have been necessary to show
                                                                 that they should have had notice of it, how long it had
                                                                 been there and had an opportunity to clean it up.

Counsel: Apperson, Crump, Duzane & Maxwell of
                                                                 As I said and repeat what I said in my charge, it wouldn't
Memphis for the appellant.
                                                                 be necessary to do if one of their own agents dropped it.
                                                                 That would be similar to the case regarding the lotion
Douglas A. McTyier, Wilson, McRae, Ivy, Sevier,                  that Mr. Duzane mentioned.
McTyier & Strain of Memphis for the appellee.
                                                                 I am of the opinion there is no way for the jury to know
                                                                 under the proof who dropped that, whether it was an
                                                                 agent or a customer or someone else, and I believe that

Judges: MATHERNE, NEARN, EWELL                                   I let the jury speculate on that, and I should not have
                                                                 submitted it to them for speculation; and I believe that I
                                                                 must grant the motion for a directed verdict, and I grant
                                                                 the motion for a         new trial and grant a         motion for a

Opinion by: MATHERNE                                             directed [*3] verdict for the defendant in this case.


                                                                 Thank you very much.


                                                                 On appeal the plaintiff presents the following issues for
Opinion                                                          review:


                                                                 Statement of the Issues



  Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 124 of 178 PageID #:
                                 Tamara 128
                                        Vanderwerf
                                                                                                                                  Page 3 of 5

                                                       1980 Tenn. App. LEXIS 321, *3


I. Whether a business invitee is required to show that                  their plates with food, this party went to the small dining
the proprietor of a business had actual or constructive                 area and ate their meal, whereupon they started toward
notice of a specific hazard causing an injury when such                 the cash register to pay their bills. The daughter and son
proprietor knew or should have known that its chosen                    were in front of the plaintiff as they left the dining area.
mode of operation posed precisely such a hazard to the                  The plaintiff testified that after she stepped off the carpet

injured invitee?                                                        in the dining area onto the tile floor of the service area
                                                                        she made a turn toward the cash register whereupon
                                                                        she experienced a sudden, hard fall to the floor. She
II. Whether the trial court's charge with respect to the
                                                                        said that she had looked down at the floor when she
contents of a municipal health ordinance which proved
                                                                        stepped from the carpet to the tile floor, but that she was
inapplicable to the factual situation as presented so
                                                                        not looking down at the floor when she fell. Both the
misled the jury as to constitute fatal error?
                                                                        plaintiff and      her daughter testified              that prior to      the
                                                                        plaintiffs fall they had not observed water or any other
III. Whether justice dictates that the verdict of the jury in           substance on the tile floor.

this case be reinstated because, even though it granted
                                                                        The plaintiff testified that she fell flat on her back and
judgment notwithstanding the verdict, the trial court
                                                                        realized    immediately that one arm was broken. She
erred in ruling on a controlling question of law?
                                                                        stated that while on the floor she observed a small spot

The defendant operates a self-service cafeteria where                   of water on the tile floor and that one of her hands,

customers walk in single file along a common cafeteria                  which     had    contacted      the    floor during        the fall,     was

line     selecting    food   from       an   assortment    of   foods   wet [*6]    with water. She further stated that her slacks

available. After the customer takes his food to a table in              were     water     smudged      on      one      leg   from   her   hip    to

one of two dining areas, a waitress, employee of the                    approximately her knee. The daughter testified that she
defendant, comes to the table with a [*4] glass of water                also saw a small spot of water on the floor after the fall

and takes the customer's order for tea or coffee to go                  and      observed     the     plaintiffs      wet      hand   and      water

with the meal. After eating, the customer goes to the                   smudges on the plaintiffs slacks.

cash register and pays for the meal.
                                                                        It should be noted that the plaintiff wears an artificial
The smaller dining area, nearer the end of the food line,               limb which replaces her right foot and a portion of her

is     partitioned    off from    the    rest of the     room   which   right    leg.   This situation is the            result of injuries she

constitutes the large dining area. Adjacent to the small                received in an automobile accident many years ago.
dining area is a service stand at which is kept ice, water,             Material evidence in the record reveals, however, that
tea, coffee, glasses and cups, and also a depository for                the effects of this impediment have been considerably
dirty dishes. The floor of this service area is covered                 overcome by the plaintiff except for the plaintiffs walking

with a hard plastic tile surface, whereas the floors in all             a bit slower than most people and exhibiting a slight
dining areas are carpeted. Any person in the small                      limp. Two witnesses testified that they had known the
dining area must cross the service area in order to go to               plaintiff and had been rather closely associated with her

the cash register, exit the building or go to the rest                  for many months before learning that she wore the
rooms.                                                                  artificial limb. The plaintiff, mother of six children, did her
                                                                        housework,         painted    the     interior    and    exterior   of    her
It is customary for customers to visit the service area                 house and carried on rather normal activities despite the
and serve themselves with water, tea or coffee. It is also              artificial limb.
a common occurrence during rush hours for spillage of
water, tea, coffee, ice or bits of food from dirty dishes to            Material evidence further reveals that as results of this

accumulate       in    varying    amounts on the floor of the           fall    both of the    plaintively arms were placed in [*7]

service area. The defendant's employees clean the floor                 casts, her coccyx was surgically removed and she must
of the service area before all meals and are instructed to              carry a special cushion with her upon which to sit, she
pick up, when observed, any debris on the floor of the                  does not now have full use of her right arm and she
entire cafeteria.                                                       suffers almost constant pain.


 [*5]    On the day of the accident, the plaintiff, along with          The manager of the defendant testified that he went to
her      adult   daughter        and    minor   son,    entered   the   the     scene of the        accident,    assisted the         plaintiff and

defendant's      premises for a         noon meal. After serving        drove her to the hospital. This witness stated that he


     Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 125 of 178 PageID #:
                                           Vanderwerf
                                    Tamara 129
                                                                                                                            Page 4 of 5

                                                   1980 Tenn. App. LEXIS 321, *7


looked for but did not see any water on the floor of the              could be implied by circumstances tending to show an
service stand area. Upon learning that someone had                    unreasonable           length of time     the   defective condition
fallen and before going to the scene, he instructed a bus             existed prior to injury, is an essential element of the
boy to bring a mop to the scene. The bus boy, however,                plaintiffs case. Of course, if the proof should show it
testified that he found no water or other substance in the            was the defendant who placed the substance on the
area. The then assistant manager of defendant was not                 floor      or    caused       the     defective      condition,     no
present at the time, but testified that it was a common               circumstances which would constitute notice need be
practice for customers to obtain ice and drinks from the              shown for a defendant need not be otherwise notified of
service stand and that it was not unusual for water to                what he himself had done.
accumulate on the tile floor in that area.
                                                                      However, the present lawsuit is not predicated upon a
The plaintiffs theory for recovery is that the defendant,             transitory, temporary or unusual circumstance which
by the mode in which it chose to operate its business,                allegedly caused the injury. If a proprietor of a place
created a hazardous condition in the service stand area               of [*10]    business need not have notice of a defective
from which it was reasonably foreseeable that harm to                 condition caused           by it or any of its employees, it
others might occur. The plaintiff further insists that the            appears logical not to require notice of a hazardous
issue is not [*8]     whether the defendant had notice or             situation created by the method in which the proprietor
knowledge of the dangerous condition,                  but whether    chose to operate its business. We, therefore, hold that
under these circumstances the            defendant exercised          in situations of this nature it is not a matter of knowledge
reasonable precautions for the safety of its customers.               in or actual or constructive notice to the proprietor. In
We fail to find a reported Tennessee case on this exact               these situations the          questions are:      (1) whether the
question.                                                             condition created by the chosen method of operation
                                                                      constitutes a hazardous situation foreseeably harmful to
From our review of reported             Tennessee        cases we     others, (2) whether the proprietor used reasonable and
understand that in slip and fall cases where the alleged              ordinary        care     toward     its   invitees    under       those
cause of injury was a transitory, temporary or unusual                circumstances and (3) whether the condition created
defect, condition or accumulation of foreign substances               was the direct and proximate cause of the plaintiffs
on floors, the rule is, as summarized by this Court in                injury. Of course, the customer is also required to use
Stringer v. Cooper (Tenn. Add. 1972) 486 S.W. 2d 751.                 reasonable care for his or her own safety. All these
757, as follows:                                                      questions are issues for the jury, assuming there is
                                                                      material evidence presented from which the jury could
[7-10] We understand the rule to be that HN1\?] where                 so find.
the plaintiff is an invitee in a retail establishment, in that
part open to customers and the public, and the plaintiff              For cases from other jurisdictions which are in accord
slips on some substance on the floor and falls, the                   with this holding see: Ciminski v. Finn Corporation, Inc.
plaintiff must show directly or by circumstances how it               (Wash. App. 1975) 537 P. 2d 850, 85 A.L.R. 3d 991\
came to be there, and if the substance was not placed                 Jasko v. F. W. Woolworth Co. (Colo. 1972) 494 P. 2d
there by the defendant, then plaintiff must show directly             839: [*11]      Bozza v. Vornado, Inc. (N. J. 1964) 200 A.
or by circumstances how long the substance was on the                 2d 777; Thomason v. Great Atlantic & Pacific Tea Co.
floor. This is a reasonable rule. Any member of the                   (4th dr., Va.) 413 F. 2d 51 (1969): Rhodes v. El Rancho
general public entering the establishment could cause a               Markets (Ariz. App.          1966) 418 P. 2d 613: Forcier v.
substance to be upon the floor which might [*9]              create   Grand Union Stores. Inc. (Vt 1970) 264 A. 2d 796: and
a dangerous condition. The proprietor is not an insurer               Strack v. Great Atlantic & Pacific Tea Co. (Wis. 1967)
of    the   safety   of   those   who   enter     the     premises.   150 N. W 2d 361.
Patterson v. Kroger Company (1964) 54 Tenn. App.
243, 389 S.W. 2d 283. But if the proprietor was aware of              In Kinser v. Rich's Inc. (6th dr., Tenn.) 300 F. 2d 902
the    defective     condition    or    had      the     reasonable   (1962). the defendant placed a bottle of oily hand lotion
opportunity     to   be    acquainted     with     the    defective   on a counter so that prospective customers of all ages
condition, shown by the length of time the condition                  could sample its contents. There was proof that both
existed, and failed to ascertain its presence and correct             customers and employees of the defendant sampled the
it, liability could ensue.   Allison v. Blount National Bank          lotion causing some to drop on the floor. The plaintiff
(1965) 54 Tenn. Add. 359, 390 S.W. 2d 716. Therefore,                 there contended that she slipped on this oily substance
the matter of notice of the defective condition, which                and fell. The Court, while recognizing the requirements

     Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 126 of 178 PageID #:
                                    Tamara Vanderwerf
                                           130
                                                                                                                                 Page 5 of 5
                                                                1980 Tenn.App. LEXIS 321 ,*11


of knowledge and notice on the Part of the proprietor as                              which execution may issue, if necessary. All costs in the
called for in certain Tennessee opinions, held that a jury                            trial court shall abide the decision of that court on the
issue was made out on the question of the defendant's                                 new trial.
proximate negligence.
                                                                                      MATHENE, J.

Our holding herein does not render the proprietor an
                                                                                      NEAHN, J. (Concurs)
insurer of the safety of the customer. In these situations,
HN2\Jt]        if the     proprietor         has   taken all       precautions
                                                                                      EWELL, J. (Concurs)
reasonably necessary to protect his invitees from [*12]
injury,   he    is not liable           merely because            someone       is
injured on his property. We also note that the customer                                 End of Document
chooses to shop in a self-service establishment for his
own convenience, and it is reasonable that he has the
duty to look out for his own welfare. Compare: Millers of
Jackson.       Meadov&rook Road.                   Inc.    v. Newell (Miss.
1976 ) 341 So. 2d 101.


Under this record the plaintiff did not prove who spilled
the v/ater on the floor; she did not prove notice, actual or
constructive, to the defendant that water was on the
floor; and she did not prove how long the water was on
the floor. We           hold,      however,        that the       plaintiff was
entitled to go to the jury on the issue of whether the
defendant        by     its   chosen          method       of    operating      its
business       created        a    hazardous        condition,         forseeably
dangerous         to     others.        Of     course,      the        issues   of
reasonable        care        as       exercised      by    the        proprietor,
causation and contributory negligence were also to be
properly submitted to the jury. We, therefore, hold that
the trial judge erred in directing a verdict in favor of the
defendant.


Finally, an ordinance of the City of Memphis was pled
by the plaintiff and apparently read to the jury. This
ordinance relates to the upkeep [*13]                       of premises for
the purpose of preventing contamination of food. The
judge charged the jury that if it found that the ordinance
was violated it would constitute negligence on the part
of the defendant. We hold that this ordinance has no
application to the present lawsuit-it being a safe food
ordinance        and      not      a    safety-of-premises             ordinance.
Because the jury might have based its verdict on this
ordinance and due to the absence of a correct charge
on the question of the defendant's negligence in the
operation        of     its   cafeteria,       we     can        not    consider
reinstating the verdict as might otherwise be permissible
under Holmes v. Wilson (Tenn. 1977) 551 S. W. 2d 682.
687.


The judgment of the trial court is reversed and this
lawsuit is remanded to the Circuit Court sitting in Shelby
County, Tennessee, for a new trial. The cost in this
Court is adjudged against the defendant-appellee for


  Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 127 of 178 PageID #:
                                 Tamara Vanderwerf
                                        131
    Caution
As of: March 12, 2021 1:54 PMZ


                                     Barrett v. Red Food Stores, Inc.

                             Court of Appeals of Tennessee, Middle Section, At Nashville

                                                 February 26, 1992, Filed

                                           APP. NO. 01 -A-01 -91 08-CV-00302

Reporter
1992 Tenn. App. LEXIS 196 *; 1992 WL 33891
                                                              review of the trial court's award of a judgment in favor of
                                                              the food store on the theory of contribution for one-half
JANICE BARRETT Plaintiff-Appellee VS RED FOOD
                                                              of the jury verdict.
STORES, INC. Defendant and Third-Party Plaintiff-
Appellant/Cross-Appellee VS JOHNSON'S DAIRY, INC.
Third-Party Defendant-Appellant/Cross-Appellee




                                                              Overview
Prior History: [*1] APPEALED FROM THE CIRCUIT
                                                              The injured party filed an action against the food store
COURT FOR WARREN COUNTY, TENNESSEE. THE
                                                              for injuries sustained when she slipped and fell on a wet
HONORABLE CHARLES D. HASTON, SR., JUDGE.
                                                              floor near the food store's ice cream freezer. The food
Docket No. 4990
                                                              store denied liability and filed a third-party claim against
                                                              the dairy, seeking indemnity plus costs and attorney's
                                                              fees. The trial court entered judgment on a jury verdict
                                                              in favor of the injured party. The trial court found that the
                                                              dairy's negligence was joint and several and awarded
Disposition: AFFIRMED AND REMANDED
                                                              the food store a contribution for half of the verdict and
                                                              costs. On appeal, the court affirmed the trial court's
                                                              judgment. The court held that: (1) there was sufficient
                                                              evidence for the jury to conclude that the spilling of
                                                              water on the floor was a common occurrence whenever
Core Terms                                                    ice cream was stocked in the freezer; (2) the food store
                                                              failed    to   take       reasonable         precautions         to      protect
Food, floor, ice cream, trial court, indemnity, proprietor,   customers from            injury;   and      (3)   there was           sufficient
freezer, delivery, spill, vendors, cleanup, third-party,      evidence       in   the     record     to     show      that     the      active
plastic, cart, customers, sleeve, boxes, common               negligence of both the food store and dairy was the
occurrence, condensation, injuries, constructive notice,      proximate cause of the injured party's slip and fall, and
precautions, cleaned, towel, spot                             therefore, the food store v/as not entitled to indemnity
                                                              and the trial court properly awarded it a judgment over
                                                              against the dairy for contribution.



Case Summary


Procedural Posture
Appellant food store sought review of the decision of the     Outcome

Circuit Court for Warren County (Tennessee), which            The      court affirmed       the    trial    court's   decision,         which

entered judgment for appellee injured party in a slip and     entered judgment on a verdict in favor of the injured

fall case and which denied the food store's request for       party and against the food                   store   in a      slip and fall

indemnity from cross-appellee dairy. The dairy sought         accident.       The       court      affirmed        the       trial     court's


  Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 128 of 178 PageID #:
                                 Tamara 132
                                        Vanderwerf
                                                                                                                              Page 2 of 8
                                                     1992 Tenn. App. LEXIS 196, *1


determination of joint and several liability as between                      know     that   his   customers      are   regularly   dropping
the food store and the dairy and its award of contribution                   hazardous debris on his floor or steps, the proprietor
in favor of the food store. The court remanded the case                      must take reasonable precautions to protect customers
for the enforcement of its judgment and assessed costs                       from injuring themselves. This rule applies, not only to
to the food store.                                                           self-service    stores   where      customers   are    regularly
                                                                             dropping hazardous debris on the floor but likewise
                                                                             applies when the proprietor knows or has reason to
                                                                             know that a vendor regularly drops hazardous debris on
                                                                             the proprietor's floor. Then the proprietor must take
                                                                             reasonable      precautions    to   protect   customers    from
LexisNexis® Headnotes
                                                                             injuring themselves.




                                                                                   Business & Corporate Law > ... > Duties &
                                                                                   Liabilities > Negligent Acts of Agents > Liability of
      Torts > Negligence > General Overview                                        Principals


      Torts > ... > Activities & Conditions > Slip & Fall                          Torts > ... > Multiple
      Injuries > General Overview                                                  Defendants > Contribution > General Overview


      Torts > ... > General Premises Liability > Types of                          Business & Corporate Law > ... > Duties &
      Premises > Stores                                                            Liabilities > Negligent Acts of Agents > General
                                                                                   Overview
HN1\JL\ Torts, Negligence
                                                                                   Torts > ... > Multiple
Under Tennessee law in slip and fall cases the plaintiff                           Defendants > Indemnity > General Overview
must show 1) that a store employee spills the water, or
2) that the store proprietor has knowledge of the spill                            Torts > ... > Multiple
before    the    accident,      or 3)    that the   proprietor has                 Defendants > Indemnity > Noncontractual Indemnity
constructive notice, i.e., by passage of time, or 4) that
the spill is a common occurrence.                                            HN3\i]       Negligent Acts of Agents, Liability of
                                                                             Principals


                                                                             The right to indemnity rests upon the principle that
      Torts > ... > Standards of Care > Reasonable
                                                                             everyone is responsible for the consequences of his
      Care > General Overview
                                                                             own wrong, and, if another person has been compelled
                                                                             to pay the damages which the wrongdoer should have
      Torts > Negligence > General Overview
                                                                             paid, the latter becomes liable to the former. Indemnity
                                                                             shifts the entire burden from one tortfeasor, who has
HN2[i] Standards of Care, Reasonable Care
                                                                             been compelled to pay it, to the shoulders of another

If liability is to be predicated on constructive knowledge,                  who should ultimately bear the loss instead. Indemnity

the    proof    must    show      the    dangerous    or        defective    generally arises from an express or implied contract.

condition      exists   for    such     length   of time        that   the   The    right to indemnity may,        however, arise in the

defendant knows, or in the exercise of ordinary care                         absence of an agreement and by operation of law to

should have known, of its existence. The requirements                        prevent an unjust result. This may be due to the relation

of constructive notice may be met where a dangerous                          of the parties to one another and consequent duty

condition      inside   a     self-service   business      is    not   an    owed, e.g., master and servant, or it may be because of

isolated one but is reasonably foreseeable to the owner                      a significant difference in the kind or quality of their

because the condition is established by a pattern of                         conduct, "active negligence" and "passive negligence"

conduct, a recurring incident, or a general or continuing                    or mere failure to remedy or discover the negligence.

condition and an invitee suffers injuries as a result of the
condition. Where a proprietor knows or has reason to


  Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 129 of 178 PageID #:
                                 Tamara Vanderwerf
                                        133
                                                                                                                                  Page 3 of 8

                                                  1992 Tenn. App. LEXIS 196, *1


     Civil Procedure > Appeals > Standards of                        Johnson's Dairy appeals from the trial court's award of
     Review > General Overview                                       judgment over in favor of Red Food on the theory of
                                                                     contribution for one-half           [*2]      of the jury verdict or $
HN4\&\ Appeals, Standards of Review                                  92,500.00.


A   reviewing      court is   not empowered to       weigh the
evidence on an appeal from a jury verdict approved by                THE CASE
the trial court.
                                                                     Janice Barrett filed suit against Red Food for injuries
                                                                     she sustained to her right knee when she slipped and
                                                                     fell on a wet floor near the Red Food ice cream freezer
                                                                     on 6 July 1987. Red Food answered, admitting that the

Counsel: J. RICHARD McGREGOR, 102 N. Chancery                        plaintiff had fallen, but denied any liability for her injury.

Street, P. O. Box 746, McMinnville, TN 371 10-0746,                  Red       Food    also     filed    a     third-party      claim     against

ATTORNEY FOR PLAINTIFF-APPELLEE.                                     Johnson's Dairy and sought indemnity plus costs and
                                                                     reasonable expenses, including attorney's fees or in the
                                                                     alternative, sought contribution on the theory that a
ROBERT ORR, JR., LEVINE, MATTSON, ORR &                              Johnson's Dairy employee was responsible for the water
YOUNG, 21 0 Third Avenue, North, P. O. Box 2708,                     being on the floor. Johnson's Dairy answered, denying
Nashville, Tennessee 37219-0708, ATTORNEY FOR                        any liability for plaintiffs injury.
DEFENDANT AND THIRD-PARTY
PLAINTIFF/APPELU\NT, RED FOOD STORES, INC.                           On    31      March     1989,      Red     Food    filed    a    motion for
                                                                     summary judgment in its favor on plaintiffs claim. In the
                                                                     alternative, Red Food moved for summary judgment on
JOHN E. BRANDON, DAVID J. PFLAUM, WATKINS,
                                                                     its   claim      against       Johnson's        Dairy      for    indemnity.
McGUGIN, McNEILLY & ROWAN, 21 4 Second Avenue
                                                                     Following argument of counsel, the trial court concluded
North, Suite 300, Nashville, Tennessee 37201,
                                                                     that a     question of fact existed               which precluded        the
ATTORNEYS FOR THIRD-PARTY DEFENDANT-
                                                                     granting of summary judgment in Red Food's favor on
APPELLANT/CROSS-APPELLEE, JOHNSON'S DAIRY,
                                                                     either the       plaintiffs claim against Red Food or Red
INC.
                                                                     Food's third-party claim             against Johnson's             Dairy for
                                                                     indemnity.


                                                                     Subsequently, Red Food and                      [*3]    Johnson's Dairy,
Judges: LEWIS, TODD, CANTRELL                                        with the approval of the trial court and                         pursuant to
                                                                     Tennessee Code Annotated, Section 29-11-104, agreed
                                                                     to    submit      Red      Food's        third-party       claim     against
                                                                     Johnson's Dairy to the trial court to be decided without
Opinion by: SAMUEL L. LEWIS                                          the intervention of a jury upon the proof submitted at the
                                                                     trial of the plaintiffs claim against Red Food.


                                                                     Plaintiffs suit against Red Food came to trial on                          15
                                                                     October 1990. At the conclusion of plaintiffs proof, Red
Opinion
                                                                     Food moved for a directed verdict. Following argument,
                                                                     the   trial   court overruled           Red     Food's     motion.   At the
                                                                     conclusion of all the proof Red Food renewed its motion
                                                                     for   a    directed      verdict,       which    the     trial   court   also
OPINION
                                                                     overruled.       The trial court then charged the jury and,
Defendant,      Red    Food Stores,     Inc. (Red    Food),   has    after deliberation, the jury returned a verdict in favor of
appealed from the trial court's entry of judgment on the             plaintiff and      against Red           Food in the         amount of $
jury's verdict of $ 185,000.00 for plaintiff in this slip and        185,000.00.        On     30    October         1990,      judgment      was

fall case. Red Food also appeals from the trial court's              entered on the jury's verdict for plaintiff for $ 1 85,000.00.
denial   of its     request   for   indemnity from    third-party
                                                                     Subsequently, Red Food filed a motion for a judgment
defendant,      Johnson's     Dairy,   Inc.   (Johnson's   Dairy).
                                                                     not withstanding the verdict or, in the alternative, for a

    Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 130 of 178 PageID #:
                                   Tamara Vanderwerf
                                          134
                                                                                                                                   Page 4 of 8

                                                        1992 Tenn. App. LEXIS 196, *3


new trial and/or for a remittitur. Red Food also filed a                      door so she attempted to get close enough to remove a
motion for judgment over against Johnson's Dairy for                          box of ice cream from his cart. She slipped and fell on
indemnity, or in the alternative, for contribution. [*4]                      some water on the floor, causing injuries to her knee.
The trial court thereafter entered an order overruling                        Plaintiff had been standing near the cart for five to ten
Red Food's post-trial motions except for "the question of                     seconds before she fell.
contribution" between Red Food and Johnson's Dairy.
                                                                              Mr. Scruggs was a regular [*6] vendor at Red Food but
On 8 July 1991 , the trial court entered an order finding                     he was not employed by Red Food. As a part of his
as follows:                                                                   delivery duties, Mr. Scruggs put the prices on the ice
                                                                              cream boxes after he removed the boxes from a plastic
[1]   That      Johnson's   Dairy     was       negligent,            which   sleeve. Units of six half-gallon boxes were wrapped in a
negligence      was an active        proximate          cause     of the      plastic sleeve and condensation would form on the
injuries to the plaintiff Janice Barrett.                                     outside of the plastic sleeve while the boxes were on the
                                                                              delivery cart. The amount of condensation depended on
[2] That the negligence of Red Foods as previously
                                                                              the amount of time the ice cream had been outside the
found by the jury, was also an active proximate cause of                                                                            sleeve     was
                                                                              truck    and   freezer.   When       the   plastic
the injuries to the plaintiff Janice Barrett and, therefore,
                                                                              removed, moisture would drip from it. Mr. Scruggs
Red Food's third-party claim against Johnson's Dairy for
                                                                              would put the empty plastic sleeves in a pile at the end
common        law   indemnity    plus       attorney's         fees    and
                                                                              of the cart. Condensation would usually fall to the floor
expenses should be denied.
                                                                              around his feet and, when he was finished loading the
                                                                              freezer, he would get a towel from the store's back room
[3] That the negligence of Johnson's Dairy was joint and
                                                                              and wipe up the water. This was the same procedure he
several with the negligence of Red Foods so that Red
                                                                              always followed at Red Food.
Foods and Johnson's Dairy are jointly and severally
liable in tort for the injuries to the plaintiff Janice Barrett                                                                                 his
                                                                              Mr.     Scruggs   testified   that    he    knew      it   was
within    the    meaning      and     intent       of    the     Uniform
                                                                              responsibility to clean up any water he spilled while
Contribution Among Joint Tort-Feasors Act, T.C.A. § 29
                                                                              stocking the ice cream. He does not remember whether
11-101, etseq. . .
                                                                              anyone had ever seen water on the floor and does not
                                                                              remember whether anyone had ever asked him to clean
The trial court then dismissed Red Food's third-party
                                                                              water up. It was just something he knew he would have
claim    against    Johnson's       Dairy    for    indemnity          plus
                                                                              to do and he was never told [*7] by anyone from Red
attorney's fees and expenses, granted Red Food's third-
                                                                              Food to load the ice cream in any other manner.
party   claim    against [*5]  Johnson's   Dairy    for
contribution, and entered judgment in favor of Red Food
                                                                              Ed Bailey, Red Food's store manager at the time of
and     against Johnson's       Dairy in the            amount of $
                                                                              plaintiffs accident, was aware there was a possibility
92,500.00 plus one-half of the costs. Red Food filed its
                                                                              that ice cream vendors would get water on the floor
notice of appeal and, thereafter, Johnson's Dairy also
                                                                              during their deliveries. However, he testified that there
filed its notice of appeal.
                                                                              was not usually very much water and the water would
                                                                              be restricted to a one to two foot area immediately in
                                                                              front of the freezer. Mr. Bailey testified that in his
THE FACTS
                                                                              experience as long as the vendors kept the plastic
                                                                              sleeves between themselves and the freezer, there was
On 6 July 1987, plaintiff visited the McMinnville Red
                                                                              no danger.
Food store to purchase can lids and plastic wrap. While
in the store, plaintiff went to the frozen food section
                                                                              Red Food's store policy was for the vendors to clean up
looking for "Tri-Taters" which had been advertised as on
                                                                              any spillage before leaving the area. This policy was
sale. When plaintiff saw the store was out of this
                                                                              posted at the back door to the store. A hand towel was
product, she decided to purchase ice cream. At the time
                                                                              usually sufficient to clean up any spillage the vendors
Pat Scruggs, an employee of Johnson's Dairy, was
                                                                              left. Red Food also had a policy of having its employees
putting prices on boxes of ice cream and loading them
                                                                              sweep the floor a minimum of every two hours. Red
from a delivery cart into the ice cream freezer. The
                                                                              Food     had   never   had    a   problem with Mr.         Scruggs
delivery cart was between the plaintiff and Mr. Scruggs
                                                                              creating a mess during his delivery. At the time of
and Mr. Scruggs was between the cart and the freezer.
                                                                              plaintiffs accident, Mr. Bailey was not aware that Mr.
Plaintiff saw that Mr. Scruggs was blocking the freezer

  Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 131 of 178 PageID #:
                                        Vanderwerf
                                 Tamara135
                                                                                                                                        Page 5 of 8
                                                        1992 Tenn. App. LEXIS 196, *7


Scruggs was in the store delivering ice cream. No one
advised Mr. Bailey that there was any water on the floor                      THE ISSUES
before the plaintiff fell.
                                                                              We discuss Red Food's first three issues together. They
Red Food has a policy [*8] of sweeping the entire store                       are as follows:
every two hours. A sweeping log is kept showing when
the store is swept. The log shows that the store was                          1) Whether the trial judge was in error to deny the

swept at 10:00 a. m. on 6 July 1987, the day of the                           motion of RED FOODS for summary judgment.

accident. According to store policy, if there had been
                                                                              2) Whether the trial court was in error to deny the
any water on the floor at the 10:00 a.m. sweeping it
                                                                              motion of RED FOODS for directed verdict during the
would have been cleaned up or reported to the store
                                                                              trial of this case.
manager, Ed Roy Bailey. It is also the policy of Red
Food that all employees at all times, whether going on                        3) Whether the trial court was in error to deny the post-
break, doing price checks, etc. are to take care of any                       trial   motion      of     RED    FOODS            for      a     judgment
spill or other hazards they may see or report the spill to                    notwithstanding the verdict.
the front office. It is further a policy of Red Food that a
failure to follow that clean up policy will result in severe                  Red Food correctly argues that a business proprietor is
disciplinary   action     and,      if    repeated,     will    result   in   not the insurer of the safety of visitors to its premises.
termination.                                                                  McCormick v. Waters. 594 S.W.2d 385. 387 (Tenn.
                                                                              1980).    Red     Food      further    argues      that     a      business
Mr. Scruggs testified that at the time of plaintiffs fall
                                                                              proprietor is liable for damages caused by a dangerous
water had dropped off the ice cream boxes in a small
                                                                              or defective condition that exists on its premises only if
area around his feet. Mr. Bailey testified that there was
                                                                              1) that condition was created by the proprietor or its
"a little condensation that had dripped off of the package
                                                                              agent, or 2) if created by someone else, the proprietor
onto the floor" and that the water was around the
                                                                              had actual or constructive notice of the condition prior to
delivery cart. Mr. Bailey testified that "there wasn't that
                                                                              the injury.      Chambliss v. Shoney's. Inc., 742 S.W.2d
much water on the floor at the time of the plaintiffs fall."
                                                                              271 273 (Tenn. Add. 1987).

Plaintiff testified that prior to falling [*9] she did not see
                                                                              In Self v. Wal-Mart. 885 F.2d 336 16th Cir. 1989). the
any water, know how much water was on the floor, or
know how long the water had been on the floor. Plaintiff
                                                                              Sixth Circuit [*11] found that HNlf¥] under Tennessee
                                                                              law in slip and fall cases the plaintiff must show 1) that a
also testified that there was a low spot that looked like
                                                                              store employee spilled the water, or 2) that the store
crack in the floor which was shown by a black mark in
                                                                              proprietor    had        knowledge      of   the    spill       before   the
the area where she fell, photographs were introduced
                                                                              accident,     or 3) that the          proprietor had            constructive
showing     the   black      mark        on   the   floor.     Mr.   Bailey
                                                                              notice, i.e., by passage of time, or 4) that the spill was a
identified the black mark as a high spot on the floor that
                                                                              common occurrence. 885 F. 2d at 338-39.
was burned with a buffer. Mr. Bailey also testified that
he had never had a problem with this area of the floor.
                                                                              In the instant case, the spilling of water on the floor was
                                                                              a common occurrence where plaintiff fell because each
There is no allegation in plaintiffs complaint nor is there
                                                                              time Mr. Scruggs delivered ice cream and stocked the
any proof in the record that any employee of Red Food
                                                                              freezer, water would spill on the floor and                         he was
put or spilled water on the floor. Likewise, there is no
                                                                              required to use a towel or mop to clean up the water.
allegation or proof that any employee of Red Food was
                                                                              Mr. Scruggs followed this procedure each time he made
actually aware of the existence of water on the floor at
                                                                              deliveries to the store.
or near the time plaintiff fell.

                                                                              Mr. Ed Bailey, Red Food's store manager, was aware of
It is disputed in the record as to where the water was
                                                                              the procedure and that there was a possibility that ice
that caused plaintiffs fall. Mr. Bailey testified that there
                                                                              cream vendors would get water on the floor during their
was not enough water dripping from the ice cream to
                                                                              deliveries, that he in fact expected water to be on the
have run out away from the ice cream cases and toward
                                                                              floor on July 7. Red Food required the vendor to clean
the high black spot in the tile floor shown in the picture.
                                                                              up the water before leaving the store and furnished a
Plaintiff testified that the water was in the area of the
                                                                              towel with which to clean up the water.
black spot which she described as [*10] a low spot and,
also, that there was a crack in the floor.

  Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 132 of 178 PageID #:
                                 Tamara 136
                                        Vanderwerf
                                                                                                                             Page 6 of 8
                                                  1992 Tenn.App. LEXIS 196, *11


On the date of the accident, water was on the floor in               any, were taken to protect the customers from injuring
front   of    the    freezer   and   was      there   because   of   themselves.
condensation [*12] from the ice cream packages. The
plaintiff came upon the scene while Mr. Scruggs was                  In Self v. Wal-Mart Stores. Inc.. 885 F.2d 336 (1989)
placing ice cream in the freezer and before he cleaned               the Sixth Circuit in applying Tennessee law                      stated:

up the spillage where plaintiff fell.                                "Where a proprietor [*14] knows or has reason to know
                                                                     that his customers are regularly dropping                     hazardous
We think that there is sufficient evidence in the record             debris on his floor or steps, the Tennessee cases teach
from which the jury could find that the spilling of water            that the proprietor must take reasonable precautions to
on the floor during ice cream deliveries was a recurring             protect customers from injuring themselves. . . ." 885
incident or common occurrence. It happened or was                    F.2d at 339.
expected      to    happen each      time   Mr. Scruggs    made
deliveries.                                                          We are of the opinion that this rule applies, not only to
                                                                     self-service    stores   where          customers       are    regularly
Whether the plaintiff has met her burden of showing                  dropping      hazardous debris          on   the    floor but would,
constructive notice is a question of foreseeability to be            likewise, apply when the proprietor knows or has reason
answered by the trier of fact. In Jones v. Zavre. 600                to know that a vendor regularly drops hazardous debris
S. W. 2d 730 (Tenn. Add. 1980), the Court stated: HN2[               on the proprietor's floor, then the proprietor must take
7] "If liability is to be predicated on constructive                 reasonable      precautions       to     protect    customers        from
knowledge by the Defendant, the proof must show the                  injuring themselves.
dangerous or defective condition existed for such length
                                                                     Here the plaintiff established a common occurrence in
of time that the Defendant knew, or in the exercise of
                                                                     that it was expected each time that ice cream vendors
ordinary care should have known, of its existence." 600
                                                                     delivered ice cream, some water would accumulate on
S.W.2dat732.
                                                                     the floor. We are of the opinion that when a common

In Worsham v. Pilot Oil Corp.. 728 S.W.2d 19 (Tenn.                  occurrence is shown, a jury question is raised: Whether

App. 1987), the court stated:                                        or not the proprietor took reasonable precautions to
                                                                     protect customers from injury. We are of the opinion that
                                                                     the jury could find that simply furnishing a towel to clean
We      believe,     however,    that   the     requirements    of   up   the      water   that   is        usually     spilled    from    the
constructive        notice may be met where a dangerous              condensation from ice cream is not an adequate [*15]
condition [*13]       inside a self-service business is not an       precaution to prevent injury to customers. Red Food's
isolated one but is reasonably foreseeable to the owner              first three issues are without merit.
because the condition is established by a pattern of
conduct, a recurring incident, or a general or continuing            Red Food's fourth issue is: "Whether the trial court was

condition and an invitee suffers injuries as a result of the         in error to dismiss RED FOODS' action over against

condition.
                                                                     third-party     defendant,        JOHNSON'S              DAIRY,       for
                                                                     indemnity."


                                                                     HN3["t] "The right to indenmity rests upon the principle
728 S.W.2d at 20.
                                                                     that everyone is responsible for the consequences of his
In the instant case Red Food knew of the crack or high               own wrong, and, if another person has been compelled
place in the floor because when the floor was being                  to pay the damages which the wrongdoer should have
buffed, the buffer hit the high side. While it is true that          paid, the latter becomes liable to the former" Southern
no one had fallen before at this location, and that the              Coal and Coke Co. v. Beech Grove Min. Co., 53 Tenn.
deliveryman had always cleaned up the water before he                App. 108, 116, 381 S.W.2d 299. 302(1963). Red Food
left the store, the instant case presents a somewhat                 insists that it has wrongfully been compelled to                      pay
different fact situation from Worsham v. Pilot Oil in that           damages       for which Johnson's Dairy should                  be   held
the plaintiff here fell before Mr. Scruggs cleaned up the            responsible since Johnson's Dairy's negligence was the
water presenting an issue for the jury of whether it was             proximate cause of the plaintiffs injuries.
foreseeable that someone would come along before the
water was mopped up. We are of the opinion that the                  Indemnity shifts the entire burden from one tortfeasor,
burden shifted to defendant to show what precautions, if             who has been compelled to pay it, to the shoulders of


  Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 133 of 178 PageID #:
                                 Tamara 137
                                        Vanderwerf
                                                                                                                                         Page 7 of 8
                                                    1992 Tenn. App. LEXIS 196, *15


another who should ultimately bear the loss instead.                    trial?"


Indemnity generally arises from an express or implied                   In overruling Red Food's motion for a new trial, the trial
contract. The right to indemnity may, however, arise in                 court stated in its order:
the absence of an agreement and by operation of law to
prevent an [*16] unjust result. This may be due to the                  This Court has painstakingly and thoroughly reviewed

relation of the parties to one another and consequent                   the transcript, the Court file, the briefs of the attorneys

duty owed, e.g., master and servant, or it may be                       and concluded that all of the defendants'                          [*18]      post-

because of a significant difference in the kind or quality              trial motions are without merit.

of their conduct, e.g., "active negligence" and "passive
                                                                        A cursory review of the transcript clearly reveals that the
negligence" or mere failure to remedy or discover the
                                                                        Court had difficulty in passing upon defendants' motion
negligence.
                                                                        to dismiss at the close of plaintiffs proof. It was a close
                                                                        call and this Court obviously wrestled with the question
                                                                        of whether or not a jury issue had been raised by
Velsicol Chemical Corp. v. Rowe. 543 S.W.2d 337. 399
                                                                        plaintiff. However, having looked again at the plaintiffs
(Tenn.     1976).    It is Red Food's insistence that Pat
                                                                        testimony, the Court has concluded that there was a
Scruggs, the employee of Johnson's Dairy, removed
                                                                        justiciable issue of fact to be passed upon by the jury at
plastic    sleeves    from   packages        of ice    cream      and
                                                                        the     close     of   plaintiffs   case      in    chief.        Furthermore,
spattered or dripped water on the floor in the process
                                                                        thereafter the defendants chose to bring forward their
and that no employee of Red Food                    had actual or
                                                                        proof. Thereupon at the close of the evidence this Court
constructive notice of the existence of the water prior to
                                                                        feels     there    was     indeed        an   issue        for    the   jury     to
the time of plaintiffs fall. Red Food insists that its
                                                                        determine.
negligence, if any, was "mere failure to remedy or
discover the negligence" of Johnson's Dairy.
                                                                        There      is   no     question     that      plaintiffs         injuries     were
                                                                        substantial and the jury's verdict was within the limits of
There is evidence        in the   record to      show that        Mr.
                                                                        the proof. The Court thus having made an independent
Scruggs was negligent in allowing water to collect on
                                                                        examination of the evidence presented concludes that
the floor where store patrons would or could be walking
                                                                        the proof preponderates in favor of the jury verdict and
in order to purchase goods from the store. We are also
                                                                        therefore, it is,
of the opinion that it is clear that there is evidence in the
record from which the jury could find that Red Food
                                                                        ORDERED that all of the defendants' post-trial motions
was [*17]       negligent because it was aware that as a
                                                                        are overruled.
common occurrence water was allowed to collect on the
floor when ice cream vendors were removing ice cream                    HN41+] This Court is not empowered to weigh the
from packages, pricing it and stocking the ice cream                    evidence on an appeal from a jury verdict approved by
freezer.                                                                the trial court.         Given v. Low. 661 S.W.2d 687. 688
                                                                        (Tenn. Add. 1983). [*19] Red Food has in effect asked
We are of the opinion that there is evidence in the
                                                                        this Court to weigh the evidence and reach a conclusion
record from which it could be found that the active
                                                                        contrary to the jury and trial judge. This cannot be done
negligence of both Red Food and Johnson's Dairy was
                                                                        by this Court. This issue is without merit.
the   proximate      cause   of the    plaintiffs     injuries,   and
therefore Red Food was not entitled to indemnity. The                   We have carefully considered each of the issues raised
trial court properly awarded Red Food a judgment over                   by Red Food and find them to be without merit. The
against Johnson's Dairy on the theory of contribution.                  judgment of the trial court is in all things affirmed and
This issue is without merit.                                            the     cause        remanded       to     the     trial    court       for    the
                                                                        enforcement of its judgment, for the collection of costs
We pretermit Red Food's fifth issue of whether it is
                                                                        which are assessed to Red Food Stores, Inc., and for
entitled   to    reimbursement    of   its    costs    of   defense
                                                                        any further necessary proceedings.
because of our holding under issue four that it is not
entitled to indemnity.                                                  SAMUEL L. LEWIS, Judge

Red Food's sixth issue is: "If all of the foregoing issues              CONCUR:
are decided in the negative, whether the trial judge was
in error to deny the motion of RED FOOdS for a new                      HENRY F. TODD, Presiding Judge

  Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 134 of 178 PageID #:
                                        138
                                 Tamara Vanderwerf
                                                                       Page 8 of 8
                            1992 Tenn. App. LEXIS 196, *19


BEN H. CANTRELL, Judge



 End of Document




 Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 135 of 178 PageID #:
                                       Vanderwerf
                                Tamara 139
O Cited
As of: March 12, 2021 1 :53 PM Z


                                       BLEDSOE v. DELTA REF. CO.

                              Court of Appeals of Tennessee, Western Section, At Jackson

                                                   November 4, 1983, Filed

                                                    No Number in Original


Reporter
1983 Tenn. App. LEXIS 694 "
                                                                loading dock, which was a self-service type of operation.

DOSSIE L. BLEDSOE and wife, LAURA JANE
BLEDSOE, Plaintiffs-Appellants, v. DELTA REFINING
COMPANY, Defendant-Appellee.



                                                               Overview
                                                                The injured customer operated one of 100 tanker trucks
Prior History: [*1] LAW COURT. SHELBY COUNTY.
                                                               that used the dock daily. The dock was operated on a
HON. WILLIAM W. O'HEARN, Judge
                                                               self-serve basis, and no employee was involved in the
                                                               fuel loading. The injured customer slipped and fell on a
                                                                mixture of spilled diesel fuel and rain water. It was a
                                                               common practice for drivers to dump the residue from
                                                               their empty trucks onto the concrete pad at the dock
Disposition: REVERSED AND REMANDED
                                                                before        loading.        The     loading        dock   relied    on    the
                                                                customers to clean the area. At trial, the customer did
                                                                not prove the dock had actual or constructive notice of
                                                                any fuel spillage. The jury was specially charged that
                                                                before the customer could recover, in the absence of
Core Terms                                                      actual        knowledge,         he    had      to     prove     constructive
                                                                knowledge         of     the     hazardous           conditions.     The    jury
self-service, drivers, fuel, loading dock, customers,           returned a verdict for the dock. On appeal, the court
loading, floor, island, truck, proprietor, tanker, spills,      reversed the trial court and remanded the case for a
food, constructive notice, compartment, employees,              new trial. The court determined the test that applied to
dumped, notice, hose, service area, diesel fuel,                the operation of a self-service operation. The questions
circumstances, foreseeable, premises, hazard, cases,            were      whether         the        chosen     method         of    operation
requirement of notice, hazardous condition, petroleum           constituted a hazardous situation foreseeably harmful to
product, concrete                                               others, whether the dock used reasonable and ordinary
                                                                care toward its invitees, and whether the lack of care
                                                                caused the injury.


Case Summary


Procedural Posture
Plaintiff injured customer appealed from the judgment of        Outcome

the Lav/ Court of Shelby County (Tennessee), which              The court reversed the judgment of the trial court, v/hich

confirmed a jury verdict in favor of defendant petroleum        was      in   favor      of    the    petroleum        loading      dock,   and

loading dock in the injured customer's tort action against      remanded the injured customer's tort case for a new

the loading dock for the injuries received by him in a fall     trial.

on some slippery fuel-covered concrete at the petroleum

  Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 136 of 178 PageID #:
                                 Tamara 140
                                        Vanderwerf
                                                                                                                                  Page 2 of 7

                                                    1983 Tenn. App. LEXIS 694, *1


                                                                              Care > General Overview


                                                                         HA/2|Al Relevance, Relevant Evidence
LexisNexis® Headnotes
                                                                         In   determining whether a defendant's conduct was
                                                                         characterized by ordinary care, the customary way of
                                                                         doing such acts may be shown, but such evidence is not
                                                                         controlling.



     Torts > ... > Elements > Causation > General
     Overview


     Torts > ... > Standards of Care > Reasonable
                                                                         Counsel: THOMAS R. PREWITT, SR. and FREDRICK
                                                                         ZIMMERMAN, Armstrong, Allen, Braden, Goodman,
     Care > General Overview
                                                                         McBride & Prewitt, of Memphis, Attorneys for Plaintiffs-

     Torts > Premises & Property Liability > General                     Appellants.

     Premises Liability > General Overview

                                                                         ROBERT L. GREEN, Neely, Green & Fargarson, of
     Torts > ... > Activities & Conditions > Slip & Fall
                                                                         Memphis, Attorney for Defendant-Appellee.
      Injuries > General Overview


HN1\JL] Elements, Causation
                                                                         Judges: TOMLIN, J., CRAWFORD, J. (Concurs)
In slip-and-fall cases where the alleged cause of injury
                                                                         SUMMERS, Sp.J. (Concurs)
was due to a transitory, temporary, or unusual condition
or accumulation of foreign substances on floors, the
matter of notice of the defective condition, which could
be    implied    by     circumstances     tending    to    show    an
                                                                         Opinion by: TOMLIN
unreasonable       length of time        the defective     condition
existed prior to injury, is an essential element of a
plaintiffs   case.      However,    a    lawsuit    need     not   be
predicated       upon    a   transitory, temporary or        unusual
circumstance which allegedly caused the injury. If a                     Opinion
proprietor of a place of business need not have notice of
a    defective    condition     caused    by   it   or    any of   its
employees, it appears logical not to require notice of a                 TOMLIN, J.
hazardous situation created by the method in which the
proprietor chose to operate its business. In situations of               This is a slip-and-fall case with a slightly different twist.
that nature it is not a matter of knowledge in or actual or              The plaintiff brought suit in the Circuit Court of Shelby
constructive notice to the proprietor. In these situations               County for injuries received by him in a fall on some
the questions are: (1) whether the condition created by                  slippery   fuel-covered           concrete    at       the    defendant's
the chosen method of operation constitutes a hazardous                   petroleum loading dock in Memphis, which is a self-
situation foreseeably harmful to others, (2) whether the                 service type of operation. At the trial below, the plaintiff
proprietor used reasonable and ordinary care toward its                  did not prove actual or constructive notice of any fuel
invitees under those circumstances and (3) whether the                   spillage on the part of the defendant. At the request of
condition created was the direct and proximate cause of                  the defendant, the jury was specially charged by the trial
the plaintiffs injury.                                                   judge that before the             plaintiff could       recover,     in the
                                                                         absence        of    actual     knowledge,        he    had    to     prove
                                                                         constructive        knowledge      of the    hazardous         conditions
                                                                         complained          of.   The   jury   returned    a    verdict     for   the
      Evidence > Relevance > Relevant Evidence
                                                                         defendant. On appeal, the plaintiff raises two issues.

      Torts > ... > Standards of Care > Reasonable
                                                                         STATEMENT [*2]                OF THE ISSUES

    Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 137 of 178 PageID #:
                                   Tamara 141
                                          Vanderwerf
                                                                                                                                    Page 3 of 7
                                                       1983 Tenn. App. LEXIS 694, *2


I. Whether a business invitee is required to show actual                  top. On the day of the accident, the plaintiff had followed
or constructive notice of a specific hazard causing an                    the above-described procedure and had completed the
injury when defendant knew or should have known that                      filling of two of the three compartments in his tanker with
its chosen method of operation posed precisely such a                     particular grades of gasoline. Lane 1 in which he was
hazard to the injured invitee.                                            loading was an outside lane. This fact is important since
                                                                          the proof showed that it was raining at the time and that
                                                                          it had been raining for some time. The plaintiff was
II. Whether the trial court erred in excluding evidence
                                                                          supposed to fill the third compartment of his tanker with
comparing defendant's facility and operation unfavorably
                                                                          a different grade of gasoline from that placed into the
with another Memphis fuel supplier. We hold that neither
                                                                          first two compartments. He unhooked the hose from the
actual nor constructive notice need be proven in this
                                                                          second       compartment        and       started    to     secure       the
case by the plaintiff, and that under the circumstances,
                                                                          necessary hose to fill the third compartment. That hose,
the excluded testimony should have been allowed to go
                                                                          located on the end of a swivel boom, was swung back
to the jury. We reverse the trial court and remand for a
                                                                          almost flush with the roof-support beams. It also was
new trial.
                                                                          caught       on   another    hose     similarly     situated.     It was
                                                                          necessary for the           plaintiff to step up on the            raised
The plaintiff at the time of his injury was a part-time
                                                                          concrete island on which the pumping equipment was
employee       of   a   gasoline        distributor     in     Jackson,
                                                                          located in order to untangle the hose. At this time the
Tennessee. One of his principal duties was to drive his
                                                                          plaintiff slipped on a mixture of what was testified to be
employer's tractor-trailer tanker truck periodically from
                                                                          spilled diesel fuel and rain water, causing him to fall.
Jackson to Memphis to the defendant's facilities to pick
                                                                          In [*5] falling, his head struck a cast iron fitting on the
up a load of various types of petroleum products.
                                                                          end of one of the hoses, and his back struck the edge of
The defendant is in the business of refining gasoline                     the concrete island.
and other petroleum products from oil. It also stores and
                                                                          There was testimony at trial to the effect that perhaps as
sells these products to petroleum distributors throughout
                                                                          many as 100 tanker trucks a day used the defendant's
the mid-South by means of a self-service [*3]                   loading
                                                                          fuel-loading facility. There was also testimony that it was
dock. The self-service loading facility of the defendant
                                                                          not desirable to mix one kind of fuel with another;
was shown at trial to have four lanes for loading--that is,
                                                                          hence, when a tanker truck pulled up to the loading
the facility could accommodate four tanker trucks at one
                                                                          dock, the driver would check the fuel compartment to
time. The loading lanes were separated by concrete
                                                                          determine if there was any residue of the previous load
islands on which were located meters, valves, pumps,
                                                                          in the tank compartment. If so, it was testified to be a
and other equipment for the purpose of loading the tank
                                                                          "common practice" for most drivers to dump this residue
trucks.
                                                                          onto the concrete pad at the loading dock where it could
The   record     reveals     that the    only   employee         of the   flow away from         the     dock through         a     drain   into    an
defendant      present on the          premises       of the    loading   underground storage tank. While defendant provided a
facilities during business ours was located in a small                    special facility for the dumping of fuel some distance
house, called a "doghouse,"              at the entrance to         the   away from the loading dock, it was not used by many of
facility, which every truck had to pass coming in and                     the drivers.

going out of the loading dock area. It was testified that
                                                                          The     safety director       for   the   defendant        testified     that
the normal procedure for a driver coming to the facility
                                                                          following complaints about slippery conditions around
to take on a load of petroleum products was first to stop
                                                                          the islands, a water hose was provided on each island
at this doghouse and pick up a card to be used for the
                                                                          to be used by the drivers, or any other persons, for the
purpose of activating the computer-operated pumping
                                                                          purpose of washing down the islands and the loading
equipment. Then the driver would pull his tanker into
                                                                          area. The proof was [*6]             also to the effect that the
one of the four lanes of the facility for loading. The proof
                                                                          defendant did not regularly keep an employee on duty at
showed that gasoline, diesel fuel, and jet fuel were
                                                                          the loading dock for the purpose of keeping them clean.
available at the four lanes.
                                                                          Rather, it relied upon the truck drivers to wash down any
The defendant's facility is what is known in the trade as                 spills from loading or any fuel dumped out at the loading
a   "bottom-loading"       facility,   which   simply    means that       dock.    A    fuel inspector who          was   at the       defendant's
the [*4]     petroleum products were pumped into a valve                  loading      dock daily for some two weeks prior to the
in the bottom of the tanker trucks, rather than into the                  accident testified that, while most of the drivers did wash

    Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 138 of 178 PageID #:
                                   Tamara 142
                                          Vanderwerf
                                                                                                                                            Page 4 of 7
                                                   1983 Tenn. App. LEXIS 694, *6


down their dumped fuel, some did not.                                      choosing to         operate         its    loading dock facility in the
                                                                           manner in which it did, created a hazardous condition in
Officials of the defendant testified that oral instruction                 that area     as        a    result       of which      it was      reasonably
were given to its drivers as to the steps to take when                     foreseeable that harm to a                      person using that facility
fuel was dumped, but that no instructions, written or                      might occur. The plaintiff also takes the position that
oral, were given to drivers who were not employed by it                    under these circumstances the requirement of notice or
regarding the dumping of the fuel or the washing down                      of knowledge of the dangerous condition is inapplicable,
of the fuel after it was dumped. The safety director of                    the only issue being whether under these conditions and
the defendant testified that it was the duty of the driver                 circumstances             the      defendant        exercised       reasonable
who caused the spill to clean it up, and as for those                      caution for the safety of the drivers using the loading
drivers not employed by the defendant, it simply relied                    dock.
upon their experience as to what should be done.
                                                                           The general rule in this state and also in the majority, if
The    record    revealed    that     the    defendant       had      no
                                                                           not all, of the jurisdictions in this country regarding
maintenance personnel regularly assigned to the docks,
                                                                           liability in slip-and-fall cases is that before an owner [*9]
that it had     no regular wash-down           program        utilizing
                                                                           of a premises can be held liable to an invitee, it must be
detergents, and that it knew that drivers [*7] from time
                                                                           shown that either the owner or his employees created
to time did not wash down spills. As one employee
                                                                           the hazardous condition which caused the fall, or failing
described it, if the driver didn't wash down his spill, the
                                                                           that, that the owner knew or should have known that the
next driver would have to work in it.
                                                                           hazardous condition existed before the accident. Jones
                                                                           v. Zavre. Inc.. 600 S.W.2d 730. 732 (Tenn.App. 1980):
As for inspection of the premises by the defendant, the
                                                                           Gargaro v. Kroner Grocery & Baking Co., 118 S.W.2d
chief maintenance supervisor testified that he checked
                                                                           561 (Tenn.App. 1938).
the fuel dock "several times a week" to see if fuel had
accumulated      on the     island,   or when        he    had time.
                                                                           However, with the advent of self-service merchandising,
Another    maintenance        employee        testified      that     he
                                                                           first evidenced in the retail food industry, the courts
checked the loading dock islands two or three times
                                                                           began to recognize that certain hazards were created by
during an eight-hour shift, if time permitted.
                                                                           this method of doing business that were not normally
                                                                           associated with food stores that were non-self-service.
There was proof in the record that the plaintiff, when he
                                                                           Therefore, the courts have backed away from a strict
stepped up on the island, slipped on a mixture of diesel
                                                                           application        of       the     actual       or     constructive      notice
fuel and water. It is not questioned that the plaintiff failed
                                                                           requirement. This trend of cases, which has become
to prove that the defendant, or its employees, had actual
                                                                           well established             during       the   past decade,         has been
knowledge of the existence of diesel fuel on the island
                                                                           described as either expanding the notice requirement or
at lane 1 at the time he fell, nor did the plaintiff prove
                                                                           representing an exception to the notice requirement.
how long the diesel fuel had been present on the island.

                                                                           Our state has aligned itself with this "trend" that has
Inasmuch as there was no proof of actual knowledge of
                                                                           developed in the area of self-service operations. In Hale
the presence      of the    diesel    fuel on the         part of the
                                                                           v.   Blue Boar Cafeteria Company, Inc., 5 Tennessee
defendant, at the request of its counsel, the trial judge,
                                                                           Attorney's    Memo              13-6      (1980),     [*10]   an    unreported
at the conclusion of his general charge to the jury, gave
                                                                           decision of this Court authored by then Presiding Judge
the following special request, here quoted in part:
                                                                           Matherne,         filed      February        21,      1980,   the    defendant

Before [*8]     you can predicate or establish negligence                  operated      a     self-service            cafeteria     where     customers

on the part of a defendant in a case such as this based                    selected food from an available assortment, then took it

on    constructive   knowledge,        you    must    find     that    a   to their tables in one of two dining areas. Waitresses

defective and dangerous condition did exist at the time                    employed by the defendant would bring the customers

this occurrence took place and that it existed for such a                  water and take their beverage orders. After eating, the

length of time that the defendant, in the exercise of                      customers would walk to the cash register to pay. The

ordinary care, should have known of its existence.                         smaller dining area, selected as the site for eating by
                                                                           the plaintiff, was adjacent to a service stand at which
I. THE NEED FOR ACTUAL OR CONSTRUCTIVE
                                                                           was kept water, beverages, glasses, and cups. The floor
NOTICE BY DEFENDANT
                                                                           of the   service            area    was      covered      with    hard   tile,   in
                                                                           contrast to the carpeting in the dining areas. It was
The theory of the      plaintiff is that the defendant,               by

  Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 139 of 178 PageID #:
                                 Tamara 143
                                        Vanderwerf
                                                                                                                                      Page 5 of 7
                                                       1983 Tenn. App. LEXIS 694, *10


necessary for any person occupying the small dining                         Under this record the plaintiff did not prove who spilled
area to cross this service area in order to reach the cash                  the water on the floor; she did not prove notice, actual or
register and to exit the building.                                          constructive, to the defendant that water was on the
                                                                            floor; and she did not prove how long the water was on
The proof also showed that it was customary for patrons                     the floor.      We   hold,    however,        that the     plaintiff was
to go to the service area to help themselves to refills of                  entitled to go to the jury on the issue of whether the
beverages. It was also a common occurrence during                           defendant       by   its    chosen        method     of   operating        its
rush hours for spillage of water, other beverages, and                      business created a           hazardous condition, foreseeably
bits of food from the dirty dishes to accumulate in                         dangerous to others.
varying amounts on the floor of the service area. The
defendant's [*11]        employees were instructed to clean                 In   so [*13]    holding,     this    Court       reversed      a   directed
the service area floor prior to all meals and to pick up                    verdict granted by the trial court and remanded the case
any debris on the floor when it was observed to                       be    for a new trial.
present. The plaintiff in Boar slipped and fell to the floor
of the service area as she was approaching the cash                         One of the landmark cases in this area of the law is

register. Both she and her daughter testified that there                    Ciminski v. Finn Corporation, Inc., 13 Wash. App. 815,

was water on the floor at the time of the fall.                             537 P. 2d 850 (1975). The facts in Ciminski were similar
                                                                            to the facts in Blue Boar. The plaintiff was a customer in
Writing    for   this    Court,    Judge       Matherne       cited   the   the defendant's self-service cafeteria-styled restaurant,
previous case of Stringer v. Cooper. 486 S.W.2d 751                         which had counters upon which various foods were
(Tenn.Add. 1972), for the proposition that HN1\+] in                        "displayed for purchase. At the end of the food line were
slip-and-fall cases where the alleged cause of injury was                   pieces of meat on carving tables from which the carvers
due to a transitory, temporary, or unusual condition or                     served the customers. The plaintiff fell a few feet from
accumulation of foreign substances on floors:                               the meat carvers, near the kitchen door, while going to
                                                                            the restroom. There was testimony that in the area near
The matter of notice of the defective condition, which                      the meat and the kitchen door there tended to be spills,
could be implied by circumstances tending to show an                        the area was greasy at times, and pieces of lettuce,
unreasonable        length of time       the    defective     condition     butter, and other foods were sometimes dropped by the
existed prior to injury, is an essential element of the                     customers.       The       restaurant       had     no    written     policy
plaintiffs case.                                                            concerning       maintenance         of     the   area,    and      no    one
                                                                            employee was responsible for policing the area.
Whereupon,         the     Court    then       noted    the     unusual
circumstances of this case:                                                 In   reversing       summary         judgment        in   favor      of   the
                                                                            defendant and remanding the case for trial, the Court
However, the present lawsuit is not predicated upon a                       sajd;
transitory, temporary or unusual circumstance which
allegedly caused the injury. If a proprietor of a place of                  It      is   common          knowledge            that    the       modern
business need not have notice of a defective [*1 2]                         merchandising [*14]           method of self-service poses a
condition caused by it or any of its employees, it                          considerably different situation than the older method of
appears logical not to require notice of a hazardous                        individual clerk assistance. It is much more likely that
situation created by the method in which the proprietor                     items for sale and other foreign substances will fall to
chose to operate its business. We, therefore, hold that                     the floor. Clerks replenish supplies by carrying them
in situations of this nature it is not a matter of knowledge                through the area the customer is required to traverse
in or actual or constructive notice to the proprietor. In                   when selecting items. Customers are naturally not as
these situations the questions are: (1) whether the                         careful in handling the merchandise as clerks would be .
condition created by the chosen method of operation                         . . . Such conditions are equally typical of self-service
constitutes a hazardous situation foreseeably harmful to                    restaurants        and      the      most     common         self-service
others, (2) whether the proprietor used reasonable and                      operation, the modern supermarket.
ordinary     care        toward    its   invitees       under     those
                                                                            An owner of a self-service operation has actual notice of
circumstances and (3) whether the condition created
                                                                            these problems. In choosing a self-service method of
was the direct and proximate cause of the plaintiffs
                                                                            providing items, he is charged with the knowledge of the
injury.
                                                                            foreseeable risks inherent in such a mode of operation .
The Court then concluded:                                                   . . . In a self-service operation, an owner has for his

  Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 140 of 178 PageID #:
                                 Tamara 144
                                        Vanderwerf
                                                                                                                                                  Page 6 of 7

                                                         1983 Tenn. App. LEXIS 694, *14


pecuniary benefit required customers to perform the                                by utilizing the self-service marketing method the store
tasks previously carried out by employees. Thus, the                               owner or business proprietor is himself creating the
risk of items being dangerously located on the floor,                              dangerous condition, and that therefore the owner or
which previously was created by the employees, is now                              proprietor      is   deemed     to    have          actual    notice     of the
created by other customers. But is the very same risk                              condition, so that no proof of notice by the plaintiff is
and the risk has been created by the owner by his                                  necessary.

choice of mode of operation. He is charged [*15] with
the creation of this condition just as                    he would          be
charged with the responsibility for negligent acts of his                          Id. at 1005.
employees. A pattern of conduct, such as self-service, is
as   permanent        and    the    risks    from     such       pattern    as     We are further of the opinion that, restating what this
                                                                                   Court said in Blue Boar, our holding in this case does
foreseeable,       as a     deceptive       condition.       An owner is
                                                                                   not make the proprietor or operator of a business an
required to take reasonable precautions against such
                                                                                   insuror of the safety of the customers. If the operator in
deceptive conditions on his premises to prevent injury to
                                                                                   self-service operations has taken all precautions that
patrons.
                                                                                   are reasonably necessary to protect his customers from
                                                                                   injury,    [*17] he is not liable merely because someone
537 P. 2d at 853.
                                                                                   is injured on his premises.


                                                                                   There can be no doubt from the proof in this record that
                                                                                   the defendant was operating a self-service petroleum-
Thus, it is not necessary to show actual or constructive
                                                                                   loading     facility.   There     was          no    program       of    regular
notice    of the    specific       hazard    causing      injury, and         it
                                                                                   maintenance, the defendant had no employee assigned
becomes the task of the jury to determine whether the
                                                                                   on a regular basis to clean up the area, and it relied
proprietor      has    taken        all     reasonable        precautions
                                                                                   solely upon its customers-the truck drivers-to clean up
necessary to protect his invitees from these foreseeable
                                                                                   the spills in the loading dock area. It is clear that the
risks.
                                                                                   defendant in the           case      at    bar chose          a   self-service
                                                                                   method of marketing. Having done so, he must accept

Id. at 854.                                                                        the     responsibilities attendant with that method.                           We
                                                                                   therefore hold that the trial judge was in error in giving
For cases from other jurisdictions also dealing with self-                         the special request concerning constructive knowledge.

service restaurants or grocery stores, see Lingerfelt v.                           II. THE EXCLUDED TESTIMONY.
Winn-Dixie Texas. Inc.. 645 S.W.2d 485. 487 (Okla.
1982J: Jasko v. F. W. Woolworth Co.. 494 P. 2d 839                                 As part of the plaintiffs proof an independent tanker
(Col.    1972): Safeway Stores v. Smith. 656 P. 2d 255                             truck     driver     was   offered        as    a    witness      to    show     a
(Col. 1983).                                                                       comparison between the defendant's loading facility and
                                                                                   that of a company called "Tasco," another petroleum
In the case of Pimentel v. Roundup Co., 649 P. 2d 135
                                                                                   products supplier in Shelby County. The witness was
(Wash. App.      1982), the Washington Court of Appeals
                                                                                   asked      to      describe   the         general      condition         of    the
extended the application of the exception to the notice
                                                                                   defendant's facility during a six-month period prior to the
requirement from          self-service [*16]          food    stores to      a
                                                                                   accident and to compare it with the condition found at
retail merchandise store that had chosen to utilize the
                                                                                   Tasco. The trial judge limited [*18]                   the period of proof
self-service method of marketing.
                                                                                   to sixty days rather than six months, and inasmuch as
                                                                                   the witness could not testify with certainty that he had
The Court in Pimentel quoted with approval an excerpt
                                                                                   been at the          defendant's facility during               the      sixty-day
on slip-and-fall cases from an annotation in 85 A.L.R.3d
                                                                                   period prior to the plaintiffs accident, obviously no proof
1000. entitled "Store or Business Premises Slip and
                                                                                   could be offered. There was a proffer of proof for the
Fall: Modern       Status     of Rules        Requiring Showing              of
                                                                                   record of this witness' experiences with both facilities
Notice     of   Proprietor     of   Transitory        Interior    Condition
                                                                                   during the six-month period prior to the accident. We are
Allegedly       Causing      Plaintiffs      Fall."    We     quote        with
                                                                                   of the opinion that the court was in error in refusing to
approval a portion of that annotation, which states:
                                                                                   allow     the   proffered     testimony to            be     admitted.        Such
                                                                                   weaknesses in his testimony, such as the difference in
Courts are recognizing, either explicitly or implicitly, that
                                                                                   age of the two facilities, would go to the weight of the

  Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 141 of 178 PageID #:
                                 Tamara 145
                                        Vanderwerf
                                                                            Page 7 of 7
                                           1983 Tenn. App. LEXIS 694, *18


evidence, not its admissibility. As stated in the case of
McGee v. Nashville White Trucks. Inc.. 633 S.W.2d 311.
316 (CtApp.M.S. 1981). cert, denied 1982: HN2\?1 "In
determining   whether    a   defendant's   conduct   was
characterized by ordinary care, the customary way of
doing such acts may be shown, but such evidence is not
controlling. Nashville C & Si L. Rv v. Wade. 127 Tenn.
154. 153 S.W. 1120 (1913)." See also Easterly v.
Advance Stores Co. Inc.. 432 F.Sudd. 7 (E.D.Tenn.
1976).

Accordingly, the judgment of the trial court is reversed.
This cause [*19]    is remanded to the Circuit Court of
Shelby County for a new trial in accordance with the
principles set forth in this opinion. Costs in this cause
are taxed to the defendant, for which execution may
issue, if necessary.

TOMLIN, J.


CRAWFORD, J. (Concurs)

SUMMERS, Sp.J. (Concurs)



  End of Document




  Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 142 of 178 PageID #:
                                 Tamara Vanderwerf
                                       146
        CHERYL ANN LEACH



                                             \




                                      1


PLAINTIFFS' RESPONSE TO
DEFENDANT'S STATEMENT
OF UNDISPUTED MATERIAL
                              FACTS




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 143 of 178 PageID #:
                                     147
       IN THE CIRCUIT COURT FOR MONROE COUNTY, TENNESSEE
                                AT MADISONVILLE



                                                                          I: £3

                                                                   s'.i
  CHERYL ANN LEACH and husband,
 JOHN LEACH, SR.
        Plaintiffs
                                                                              r<K

 v.                                                             No. V20-0187S
                                                                Jury Demanded


 MAC'S CONVENIENCE STORES, LLC
        Defendant




       PLAINTIFFS' RESPONSE TO DEFENDANT'S STATEMENT OF
   UNDISPUTED MATERIAL FACTS IN SUPPORT OF ITS MOTION FOR
                             SUMMARY JUDGMENT


        Come the Plaintiffs pursuant to Tenn.R.Civ.P. 56.03 and file this Response


 to Defendant, Mac's Convenience Stores, LLC's Statement of Material Facts in


  Support of Its Motion for Summary Judgment.


  1.    On August 8, 2019, the Plaintiff stopped at the Mac's located at 708 South


        Main Street in Sweetwater, Tennessee to get gasoline. (Compl. Tf 5; Exhibit


        1, p. 49:1-10, 55:14-19).


        RESPONSE:          This fact is undisputed for purposes of ruling on the


        Motion for Summary Judgment.




                                          1

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 144 of 178 PageID #:
                                     148
  2.    The Plaintiff parked in front of the pump closest to Main Street and furthest


        from the Mac's convenience store building. (Exhibit 1, p. 64:22-66:4;


        Exhibit 2).


        RESPONSE:           This fact is undisputed for purposes of ruling on the


        Motion for Summary Judgment.




  3.    The Plaintiff paid for the gasoline at the pump with her Exxon credit card.


        (Exhibit 1, p. 66:5-7).


        RESPONSE:           This fact is undisputed for purposes of ruling on the


       Motion for Summary Judgment.




  4.   The Plaintiff selected a grade of gasoline and inserted the pump into her


       vehicle's gasoline tank. (Exhibit 1, p. 73:16-24).


       RESPONSE:            This fact is undisputed for purposes of ruling on the


       Motion for Summary Judgment.




  5.   The Plaintiff pulled the handle to begin pumping the gasoline and engaged


       the automatic pumping mechanism. (Exhibit 1, p. 73:25-74:1 1).


       RESPONSE:            This fact is undisputed for purposes of ruling on the


       Motion for Summary Judgment.



                                          2

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 145 of 178 PageID #:
                                     149
  6.   After engaging the automatic pump mechanism on the handle, the Plaintiff


       walked toward the front of her vehicle to speak with Sweetwater Police


       Officer Daniel Johnson. (Exhibit 1, p. 75:2-76; 13; Exhibit 2).


       RESPONSE:           This fact is disputed. The Plaintiff, after having engaged


       the automatic pumping mechanism walked to the front passenger door which


       is just a very short distance to speak with Police Officer Daniel Johnson.


       The Plaintiff walked to the front driver's side door.




  7.   The Plaintiff was approximately four feet away from where the engaged


       gasoline pump was inserted into her vehicle. (Exhibit 1, p. 69:8-70:7, 75:17-


       23; Exhibit 2).


       RESPONSE:           Plaintiff disputes that this is exactly four feet as she


       stated in her deposition that she did not know how far it was but it was to the


       front driver's side door.


                    Q      All right. So did you stay right next to the pump?
                    A      No.     My gas tank is right beside the back
             passenger side door. I was right at the front driver's side door
             talking to Daniel.    So I wasn't right next to it, standing right
             there next to it.
                    Q      So you went from close to the back passenger door
             where your pump was.
                    A      Uh-huh.
                    Q      And then you walked to the front of your car.



                                           3

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 146 of 178 PageID #:
                                     150
                     A       No, it wasn't to the front of the car. It was next to
               the driver's side door, which is maybe from here - 1 don't know
               how wide doors are, so maybe from here to here (indicating).
                     Q      So are you signifying about four feet or so?
                     A      Yeah. I'm not very good with the feet, but — .



  8.    While talking with Officer Johnson, the Plaintiff heard gasoline spilling.


        (Exhibit 1, p. 76:14-77:1).


        RESPONSE:           For purposes of the Motion for Summary Judgment,


        Plaintiffs do not dispute that Plaintiff heard gasoline spilling.




  9.    The Plaintiff looked and saw gasoline running down the side of vehicle onto


        the pavement. (Exhibit 1, p. 60:5-24, 77:5-7, 13-16, 20-23).


        RESPONSE:           For purposes of the Motion for Summary Judgment,


        Plaintiff does not dispute that she saw gasoline running down the side of her


        vehicle onto the pavement.




  10.   The Plaintiff saw the gasoline on the ground. (Exhibit 1, p. 60:5-24, 78:6-


        10).


        RESPONSE:           For purposes of the Motion for Summary Judgment,


        Plaintiff does not dispute that she saw gasoline on the ground.




                                             4

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 147 of 178 PageID #:
                                     151
  11.   The Plaintiff had the most knowledge about the gasoline spilling. (Exhibit 1,


        p. 78:3-5).


        RESPONSE:           Plaintiff disputes that she has the most knowledge about


        the gasoline spilling.    Plaintiff had no knowledge as to how the actual


        mechanism of the automatic shutoff valve on the gasoline pump worked so


        the Defendants had superior knowledge of how the shutoff mechanism on


        the gasoline pump worked and that it could malfunction and allow a spill to


        occur. Plaintiffs description of exactly what happened is found on page 60


        of her deposition and is as follows:


                      So I had the nozzle set for it to fill up, and I was talking
              to Daniel Johnson that was getting gas on the other side.       We
              had National Night Out two nights before that on Tuesday
              Night, and we were talking about the National Night Out. Then
              I heard water or liquid, whatever you call it, and I looked, and
              the nozzle didn't stop, and gas was pouring out down the side
              of my car and on the ground.
                      So I went and got the nozzle and put it up and slipped on
              the gas, and when I slipped on the gas, my left foot slipped and
              went outward, and my left knee went inward and hit the ground.
              Daniel saw me fall, and he came over and helped me up, and he
              went and got the stuff that you sprinkle on it and sprinkled it
              down, and he told the guy that was with him to go inside and
              get somebody inside the store.      So that woman came out and
              wrote down on a piece of paper her name and phone number to
              call if there was ever any issues and asked if I was okay.
              (Deposition of C. Leach, p. 60)



 12.    Nobody else knew the gasoline was spilling. (Exhibit 1, p. 77:25-78:2).




                                            5

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 148 of 178 PageID #:
                                     152
        RESPONSE:          Officer Daniel Johnson knew the gasoline had spilled


        because he actually came over and saw the gasoline spilled and helped to


        clean it up. (Affidavit of Daniel Johnson)




  13.   The Plaintiff fell as she was putting the pump handle back in its holder on


        the pump. (Exhibit 1, p. 60:5-24, 81:4-16).


        RESPONSE:          As outlined above, and as stated in her deposition, Ms.


        Leach fell as she was putting the pump handle back into the holder on the


        pump.   For purposes of the Motion for Summary Judgment, the Plaintiff


        admits that she slipped on the gas and her left foot slipped and went outward


        as stated in her deposition at page 60. (See answer to number 9 above.




  THIS the!8th day of March, 2021 .




                                               L
                                        W. HOLT SMITH, BPR # 004557
                                        209 Tellico Street North
                                        Madisonville, Tennessee 37354
                                        Phone:        (423)442-4012
                                        Fax:          (423)442-1038




                                           6

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 149 of 178 PageID #:
                                     153
                                                L
                                       W. TYLER WEISS, BPR # 028801
                                       WORTHINGTON & WEISS
                                       409 N. College Street
                                       Madisonville, Tennessee 37354
                                       Phone:       (423) 442-5353
                                       Fax:         (423) 442-3866



                          CERTIFICATE OF SERVICE
        The undersigned hereby certifies that on the 18th day of March, 2021 a true
  and exact copy of this document was emailed to:


                                 Sean W. Martin - swmartin@carrallison.com
                                 Chancey R. Miller - cmiller@carralIison.com
                                 CARR ALLISON
                                 736 Market Street, Suite 1320
                                 Chattanooga, Tennessee 37402




                                              W. HOLT SMITH




                                         7

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 150 of 178 PageID #:
                                     154
              IN THE CIRCUIT COURT FOR MONROE COUNTY, TENNESSEE


   CHERYL ANN LEACH and Husband,
   JOHN LEACH, SR.                                                                                  O

          Plaintiffs,


   v.                                                           No. V20-0187S


   MAC'S CONVENIENCE STORES, LLC,                               JURY DEMANDED


          Defendant.


                    DEFENDANT'S REPLY IN FURTHER SUPPORT OF ITS
                            MOTION FOR SUMMARY JUDGMENT


          COMES NOW the Defendant, Mac's Convenience Stores, LLC ("Mac's"), by and through

   counsel, to submit its Reply in Further Support of its Motion for Summary Judgment filed pursuant

   to Rule 56 of the Tennessee Rules of Civil Procedure.


   I.     The Plaintiff saw the gasoline spill prior to her fall.


          In her Response, the Plaintiff glosses over the fact she knew about the gasoline spill prior


  to her fall. There is no dispute she saw the spill on the pavement before she fell. This is the key

   fact for summary judgment because "liability in premises liability cases stems from superior

  knowledge of the condition of the premises." Blair v. West Town Mall, 1 30 S. W.3d 761 , 764 (Tenn.

  2004); see also Green v. Roberts, 398 S.W.3d 172, 177 (Tenn. Ct. App. 2012) ("[D]uty is based

  upon the assumption that the owner has superior knowledge of any perilous condition that may

  exist on the property."). "Whether a defendant owed or assumed a duty of care to a particular

  plaintiff is a question of law for the court to decide." Green, 398 S.W.3d at 177.

          The Plaintiffs knowledge of the spill prior to her fall necessarily means Mac's did not have

  superior knowledge of the spill giving rise to a duty of care. Id. In fact, Mac's had no knowledge

  of the spill until being alerted to the fall by an unknown customer. (Exhibit 3, p.29: 19-22). When




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 151 of 178 PageID #:
                                     155
  asked, "Would you say you have the most knowledge about it spilling," the Plaintiff answered,


  "Yes." (Exhibit 1, p.78:3-5). This alone is enough for summary judgment under the duty of care


  standard set forth by the Tennessee Supreme Court in Blair, Blair, 130 S.W.3d at 764; Jones v.


  Exxon Corp., 940 S.W.2d 69, 73 (Tenn. Ct. App. 1996).


  II.     The Tennessee Supreme Court rejected the "Method of Operation" theory of
          premises liability propounded by the Plaintiff.


          The Plaintiff urges this Court to deny summary judgment due to Mac's purported


  constructive notice of the spill resulting from its "method of operation." In support of this


  argument, the Plaintiff cites cases that are no longer good law. See, e.g., Hale v. Blue Boar


  Cafeteria Co., 1980 Tenn. App. LEXIS 321 (Tenn. Ct. App. 1980) (overruled as stated in Blair v.

  West Town Mall, 130 S.W.3d at 764-66 (Tenn. 2004)).


          In Blair v. West Town Mall, the Tennessee Supreme Court rejected the "method of


  operation" theory of premises liability put forth by the Plaintiff. Blair, 130 S.W.3d at 764-66. The


  Supreme Court described Blue Boar, cited by the Plaintiff and attached to her brief, as follows:

          The first line of cases is based on the idea that the premises owner's method of
          operating the business indirectly resulted in creation of the dangerous condition,
          although the acts of third parties also contributed to its creation. Therefore, notice
          need not be shown. This approach to the method of operation theory is exemplified
          in Hale v. Blue Boar Cafeteria Co., 1980 Tenn. App. LEXIS 321, No. 22, 1980 WL
          150173 (Tenn. Ct. App. Feb. 21, 1980). The plaintiff in Blue Boar slipped and fell
          on water that had been spilled in the self-service beverage area of a cafeteria. The
          plaintiff claimed that the dangerous condition was created by the method in which
          the cafeteria chose to conduct its business - the self-service method of providing
          beverages.


  Id. at 764. "Having fully considered these differing approaches, we reject the analysis applied


  in Blue Boar and Trebing      Id. at 765 (emphasis added). "These elements of method of operation


  do not add anything to the analysis of premises liability cases." Id. "In fact, they muddy the inquiry




                                                    2

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 152 of 178 PageID #:
                                     156
  into the question at hand - whether the premises owner either created or had actual or constructive


  notice of the dangerous condition." Id.


          Since its rejection in Blair, the "method of operation" theory of premises liability has failed


  in other courts in Tennessee. See, e.g., Layne v. Walmart, Inc., 2020 U.S. Dist. LEXIS 156370, at


  *14-15 (E.D. Tenn. 2020); Benn v. Public Bldg. Auth., 2010 Tenn. App. LEXIS 408, at *13 n.2


  (Tenn. Ct. App. 201 0). In Layne, Judge Lee of the Eastern District of Tennessee granted summary


  judgment to Walmart under the plaintiffs method of operation theory. Layne, 2020 U.S. Dist.


  LEXIS 156370, at *14-17. Judge Lee held "[i]n Blair, the Tennessee Supreme Court rejected a


  line of cases that held the creation theory to apply when a business owner indirectly causes a


  dangerous condition." Id. at *14-15 (referring to Hale v. Blue Boar Cafeteria Co., 1980 Tenn. App.


  LEXIS 321). "Abrogating Hale and similar cases, the Tennessee Supreme Court explained


  in Blair that the concepts of 'creation' and 'notice' require something more than, and distinct from,


  mere foreseeability and declared that a plaintiff advancing a creation theory must show the


  dangerous condition was 'directly created' by the owner." Id. at *15. More directly, in Benn, Judge


  McClarty of the Tennessee Court of Appeals for the Eastern Grand Division held "[t]he Tennessee


  Supreme Court reached it decision after firmly rejecting the 'method of operation' theory of


  premises liability." Benn, 2010 Tenn. App. LEXIS 408, at *13 n.2.


         In rejecting the "method of operation" approach, the Tennessee Supreme Court held "in


  Tennessee, plaintiffs may prove that a premises owner had constructive notice of the presence of


  a dangerous condition by showing a pattern of conduct, a recurring incident, or a general or


  continuing condition indicating the dangerous condition's existence." Id. at 765-66. The Supreme


  Court determined "[mjethod of operation is not a useful title for this theory." Id. at 766. "The term


  method of operation suggests that the owner's method of operation, or way of doing business, is a




                                                    3

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 153 of 178 PageID #:
                                     157
  part of the inquiry." Id. "But under the theory we now adopt, the owner's way of doing business

  is not determinative." Id. "The question is whether the condition occurs so often that the premises

  owner is put on constructive notice of its existence." Id. This is often referred to as the "common


  occurrence theory." Benn, 2010 Tenn. App. LEXIS 408, at *13.


         Mac's did not have actual or constructive notice of the spill prior to the Plaintiff's fall.

  Mac's only learned about the spill when another customer reported the Plaintiffs fall; therefore,

  it did not have actual notice. (Exhibit 3, p. 29:19-22). According to the Plaintiff, the spill was

  present for a matter of seconds prior to her fall; thus, it did not exist for such a length of time to

  establish constructive notice. (Exhibit 1, p. 79:24-80:22). Finally, an incident like this had never


  occurred before at Mac's, and as such, Mac's did not have constructive notice under the common

  occurrence theory. (Exhibit 3, p.23 : 1 6-21 , 33:7-9). Without actual or constructive notice, judgment

  is appropriate as a matter of law. Blair, 130 S.W.3d at 764.


  III.   The Plaintiffs fall was not foreseeable.


         The Plaintiff argues her fall was somehow foreseeable to Mac's despite no prior similar

  incidents. This argument is without merit.


         First and foremost, the Plaintiff again cites bad law in her brief. She cites Brookins v. The

  Round Table, Inc. for the proposition that foreseeability is an issue for the jury. 624 S.W.2d 457

  (Tenn. 1981). However, Brookins is a dram shop case that is no longer good law in Tennessee. Id.

  "The rule of foreseeability stated in Brookins was replaced by Tenn. Code Ann. §§ 57-1 0-101 and

  -102." Biscan v. Brown, 2003 Tenn. App. LEXIS 875, at *22 (Tenn. Ct. App. 2003) (citing Worley

  v. Weigel's, Inc., 919 S.W.2d 589, 592 (Tenn. 1996).


         Foreseeability is actually part of the duty analysis under current Tennessee law on premises


  liability. Green, 398 S.W.3d at 177. "If the injury that occurred could not have been reasonably




                                                    4

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 154 of 178 PageID #:
                                     158
  foreseen, the duty of care does not arise." Id. "The plaintiff must show that the injury was a


  reasonably foreseeable probability, not just a remote possibility, and that some action within the

  defendant's power more probably than not would have prevented the injury." Id. Accordingly,

  duty is a question of law for the Court to decide. Id.


          The incident in this matter was clearly not a reasonably foreseeable probability. A similar

  incident had never occurred at Mac's prior to August 8, 2019. (Exhibit 3, p.23:16-21, 33:7-9);

  Blair, 130 S.W.3d at 766. In her deposition, Mac's employee Renee Howell testified as follows:


                 Q:      Have you had an occasion where a customer complained about
         Pump Number 4 not shutting off?


                 A:      No, sir.


                 Q:      Never?


                 A:      No.




                 Q:      What are you saying?


                 A:      I've never had an issue with that pump. Never.


  (Exhibit 3, p.23: 16-21, 33:7-9). Mac's had no reason to foresee the spill or the Plaintiff falling due

  to a spill she knew was there. See Jones v. Exxon Corp., 940 S.W.2d 69, 73 (Tenn. Ct. App. 1996)

  ("The record is clear that Mrs. Jones saw the gasoline which caused her fall. We do not believe

  that Exxon could or should have foreseen that Mrs. Jones would fall into the very gasoline spill of

  which she made Exxon aware. The fact that she did fall was a 'remote possibility,' not a


  'reasonably foreseeable probability.'").


  IV.    The Plaintiffs do not have proof the gasoline pump malfunctioned on August 8, 2019.

         In her Response, the Plaintiff presumes the spill resulted from a malfunction of the gasoline

  pump. However, Mac's inspects the gasoline pumps daily. (Exhibit 3, p.l 1:18-13:22, 19:10-20).


                                                    5

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 155 of 178 PageID #:
                                     159
  The Plaintiff has not presented any evidence the pump malfunctioned as opposed to a problem


  with her own vehicle or user error. Simply put, the cause of the spill is unknown. Mac's employee


  Renee Howell put it best in her deposition when she testified as follows:


                      Q:   If it was working properly, it would have shut off in time for it not
          to spill, wouldn't it?


                           Mr. Miller:     Object to the form. But you can answer.


                      Q:   Go ahead and answer.


                      A:   If it was working properly? You leave — well, I'm not going to say
          that. Was her car working right? Was the little flap in there working right? It's
          50/50.


                      Q:   What do you mean "50/50"?




                      A:   Well, there's, I'm sure, a device in her car just as well as in my
          pumps. Which one wasn't working? I have no idea. I'm not a mechanic. I'm not a
          gas . . .



                      Q:   Are you saying that half the time it doesn't work? Is that what you
          are saying?


                      A:   No.


                           Mr. Miller:    Object to the form.


                      Q:   What are you saying?


                      A:   I've never had an issue with that pump. Never.


  (Exhibit 3, p. 32: 10-33:9). Even if the Plaintiff could prove there was a problem with Mac's


  gasoline pump, she still could not recover because she had greater knowledge of the spill compared


  to Mac's. In this way, the purported gasoline pump malfunction is a distraction from Plaintiffs


  actions after the spill and effort to hold Mac's strictly liable for the Plaintiffs fall.




                                                      6

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 156 of 178 PageID #:
                                     160
                                            CONCLUSION


          In sum, the Plaintiff cannot establish the duty element of her negligence claim against


  Mac's because she had superior knowledge of the gasoline spill. Accordingly, Mac's respectfully

  requests the Court grant its Motion for Summary Judgment.


                                                Respectfully submitted,


                                                CARR ALLISON


                                                BY:    £6,
                                                        SEAN W. MARTIN, BPR #020870
                                                        CHANCEY R. MILLER, BPR #036124
                                                        Attorneys for Defendant
                                                        736 Market Street, Suite 1320
                                                        Chattanooga, TN 37402
                                                        (423) 648-9832 / (423) 648-9869 FAX
                                                        swmartin@carrallison.com
                                                        cmiller@carrallison. com




                                    CERTIFICATE OF SERVICE

          I, the undersigned attorney, do hereby certify that the foregoing document has been
  delivered to all counsel for parties in this cause by placing a true and correct copy of same in the
  United States mail, postage prepaid, in a properly addressed envelope, or by hand delivering same
  to each such attorney as follows:

         W. Holt Smith
         209 Tellico Street North
         Madisonville, TN 37354


         W. Tyler Weiss
         409 N. College Street, Suite 1
         Madisonville, TN 37354


         This            day of                               , 2021.


                                          BY:
                                                £4-
                                                SEAN wTmaRI IN, ESQ.
                                                CHANCEY R. MILLER, ESQ.




                                                   7

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 157 of 178 PageID #:
                                     161
                                                                                               Page 1




              IN    THE    CIRCUIT    COURT     FOR      MONROE    COUNTY,         TENNESSEE




        CHERYL       ANN    LEACH    and    Husband,               )
        JOHN       LEACH,    SR.,                                  )
                                                                   )
                                                                   )

                                Plaintiffs ,
                                                                   )
        v .                                                        )    No.   V20-0187S
                                                                   )
                                                                   )
        MAC'S       CONVENIENCE       STORES,       INC.,          )
                                                                   )
                                                                   )
                                                                   )
                                Defendant .                        )




                             ********                    -k-k-k-k^kJc-fc-k




                           DEPOSITION      OF   DELORES         RENEE   HOWELL




                                       February          24,    2021




                                      Allison       L.    Gossett
                                    Licensed       Court       Reporter
                                        P.O.       Box    50182
                               Knoxville,          Tennessee       37950
                                           (865)    696-6323
                                    tennreporter@gmail . com                         EXHIBIT
                                                                              'a
                                                                              3
                                                                              o
                                                                              S        5


Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 158 of 178 PageID #:
                                     162
                                 DELORES RENEE HOWELL - February 24, 2021
       CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES

                                                                            Page 2
         1       APPEARANCES :


         2


         3       FOR    THE    PLAINTIFF:


         4       W.    Holt    Smith,       Esq.
                 209    Tellico       Street       North
         5       Madisonville,             Tennessee       37354


         6
                 W.    Tyler    Weiss,       Esq.
         7      Worthington           &    Weiss
                 409    North       College    Street,       Suite   1
         8      Madisonville,              Tennessee       37354


         9


        10       FOR    THE    DEFENDANT:


        11
                 Chancey       R.   Miller,        Esq.
        12       Carr    Allison
                 736    Market       Street,       Suite    1320
        13      Chattanooga,              Tennessee       37402


        14


        15


        16


        17


        18


        19


        20


        21


        22


        23


        24


        25




                                              Allison L. Gossett, LCR       Page 2
                                             tennreporter@gmail. com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 159 of 178 PageID #:
                                     163
                                 DELORES RENEE HOWELL - February 24, 2021
       CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES

                                                                                          Page 3
          1                                INDEX      TO    EXAMINATION


         2       Examination :                                                           Page


         3       By     Mr.   Smith                                                       5


         4


         5                                     INDEX       TO   EXHIBITS


         6
                 No .                 Description                                        Page
         7
                 Exhibit       1      Incident   report                                   36
         8
                 Exhibit       1A     Incident   report,         enlarged   on   .   .    36
         9                            posterboard


        10       Exhibit      2       Google   Maps    image                              42


        11       Exhibit      3       Photograph                                          44


        12


        13


        14


        15


        16


        17


        18


        19


        20


        21


        22


        23


        24


        25




                                           Allison L. Gossett, LCR                        Page 3
                                          tennreporter@gmail. com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 160 of 178 PageID #:
                                     164
                                 DELORES RENEE HOWELL - February 24, 2021
       CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES
                                                                                                    Page 4

          1                                    DEPOSITION


         2                  The deposition of DELORES                    RENEE HOWELL,       taken

         3       at the    request      of the       Plaintiffs,         for purposes of

         4       Discovery,       pursuant to the Tennessee Rules                    of Civil

         5       Procedure,       on   the    24th day of February,             2021,   at    the

          6      offices of W.         Holt     Smith,     209 Tellico        Street,

         7       Madisonville,         Tennessee,        before Allison L.           Gossett,

         8       Licensed Court         Reporter.

         9                  It    is   agreed that the deposition may be taken

        10       in machine       shorthand by Allison L.                 Gossett,    Licensed

        11       Court Reporter,         and that she may swear the witness and

        12       thereafter transcribe her notes to                       typewriting and sign

        13       the name     of the witness            thereto,        and that all

        14       formalities       touching caption,             certificate,        filing,

        15       transmission,         etc.,     are expressly waived.

        16                  It    is   further agreed that              all   objections except

        17      as   to the      form of the questions are                 reserved to on or

        18      before     the   hearing.

        19

        20

        21

        22

        23

        24

        25



                                              Allison L. Gossett, LCR                               Page 4
                                             tennreporter@gmail. com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 161 of 178 PageID #:
                                     165
                                 DELORES RENEE HOWELL - February 24, 2021
       CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES

                                                                                              Page 5

          1                                DELORES       RENEE      HOWELL,


          2      called as       a witness      at the     instance      of the       Plaintiffs,

          3      having been       first    duly sworn,          was   examined and deposed

          4      as    follows:

          5                      (Deposition       commenced at         9:57    a.m.)

          6                                        EXAMINATION


          7      BY MR.    SMITH:


         8                   Q             Will you give us your               full   name,

         9       please,     ma'am.

        10                   A             Delores       Renee Howell.

        11                   Q             Now,    Ms.   Howell,       I'm Holt Smith and

        12       this is Tyler Weiss and we represent Ms.                       Leach,     Cheryl

        13       Leach .     I'm going to ask you some questions.                       I have a

        14       mask on;       you have    a mask on.           If you don't understand

        15       my question,       please ask me          to repeat it,        okay —

        16                  A              Okay.

        17                  Q              --   before you answer?

        18                                And also it's better if you speak out

        19       loud and say yes and no and not huh-uh or uh-huh.                            You


        20       understand that,          don't you?

        21                  A              Yes .


        22                  Q              If there's      any question you don't

        23       understand,      please have me repeat it before you answer

        24       it.

        25                  A             Okay .



                                          Allison L. Gossett, LCR                             Page 5
                                         tennreporter@gmail. com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 162 of 178 PageID #:
                                     166
                                 DELORES RENEE HOWELL - February 24, 2021
       CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES

                                                                                                   Page 11
         1                   Q            Okay.       Well,    you can delete           that,

         2       okay?     Can you delete         that?

          3                  A            I   can probably mark it out.                  I    can ' t

         4       delete    it.

         5                  Q            Mark it out with a pen or pencil,

         6       okay,    if you print it.

         7                               All     right,    let's     talk about your

         8       training .      You went to work as a manager two years                           ago.

         9       What training did you receive?

        10                  A             It's    usually      all   on   the    computer.          Or

        11       when we worked with the              other manager when           I    was

        12       assistant manager.

        13                  Q            What did you find out on the computer?

        14      What training did you receive on the computer?

        15                  A            How     to   handle     situations.           How    to   do

        16       paperwork.       There's      all    kinds    of stuff.         It's    just all

        17       kinds    of stuff.

        18                  Q            Is part of your duties                 to inspect the

        19       store every day?

        20                  A            Yes .


        21                  Q            Tell us      about that.         Do you have a

        22      form you fill out?

        23                  A            A    form to     fill    out?

        24                  Q            Yeah.


        25                  A            Usually not.            You just — we have a



                                          Allison L. Gossett, LCR                                  Page 1 1
                                         tennreporter@gmail. com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 163 of 178 PageID #:
                                     167
                                 DELORES RENEE HOWELL - February 24, 2021
       CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES

                                                                                                        Page 12
          1      it's    called a     five-minute walk.

         2                    Q           Okay.


         3                    A           We walk           through the         store.          Make    sure

         4       all    the    lights work.        Make       sure      all          there's      no


         5       debris       anywhere or anything outside.

         6                    Q           Five-minute walk,                   it's called?             Can

         7       you print that too ,           ma ' am?

         8                    A           Yeah.         I    have      one.


         9                    Q           You have one?

        10                    A           Uh-huh .


        11                                 (Nods    head          up   and down.)

        12                    Q           Where     do you have               it?

        13                    A           It's     at       work.

        14                    Q           On the        computer?

        15                    A           No.      It's       a    daily      routine      that   we     do.

        16                    Q           The    five-minute walk is?

        17                    A           Uh-huh .


        18                    Q           You have           to do      it every day?

        19                    A           Uh-huh .

        20                                THE    COURT        REPORTER:             Can   you   answer


        21      yes    or   no.


        22                                THE    WITNESS:              Oh.


        23                    A           Yes.


        24      BY    MR.   SMITH:


       25                     Q           When you do             the five-minute walk,                  do



                                          Allison L. Gossett, LCR                                       Page 12
                                         tennreporter@gmail. com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 164 of 178 PageID #:
                                     168
                                 DELORES RENEE HOWELL - February 24, 2021
       CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES
                                                                                                        Page 13
         1       you inspect outside,                too?

         2                   A              Yes .


         3                   Q              What all do you                inspect outside?

         4                   A              Make      sure   there's            not    anything on       the

         5       ground to        trip you,      no spills,           no    nothing.

         6                   Q              How often do you                check to make       sure

         7       there's no        spills?

         8                   A              Yes .


         9                   Q              How often?           Every day?

        10                   A              We're usually             in    and out all day

        11       checking        trash,    taking trash          out       to    the    dumpster.

        12                   Q             How often do you                 inspect the pumps?

        13                   A             We    inspect those              daily.

        14                   Q             Yeah ,     but when you ' re in and out that

        15       five minute        —     is that part of your five-minute walk?

        16                   A             Yes .


        17                   Q             How often do you do                    the    five-minute

        18      walk,    how often every day?

        19                  A              Every morning              I    get   there.

        20                  Q              More than once a day or just once a

        21      day?

        22                  A               I   do   it   once    a       day,   yes.

        23                  Q              What time?            6:00?

        24                  A              Sometimes         6:00.          Sometimes when          I

        25      it's actually when it's daylight out,                                 I'm not going to


                                            Allison L. Gossett, LCR                                     Page 13
                                           tennreporter@gmail.com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 165 of 178 PageID #:
                                     169
                                 DELORES RENEE HOWELL - February 24, 2021
       CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES

                                                                                                    Page 19
          1                  A                 Call     him.

         2                   Q                 Do you have a phone               number    for him?


          3                  A                 Yeah.       It's    at work.

         4                   Q                 Okay.       Can you get that phone number

         5       and give        it to Mr.         Miller?

          6                  A                 Yes .

         7                   Q                 This is a phone number               for Richard.

         8       He ' s   the head of maintenance ,                 right?

          9                  A                 Yeah .


        10                   Q                Okay.        Tell us what you do to check

        11       the pumps         every day.           Do you check           the pumps    out every

        12       day?

        13                   A                Yes.        You   lift     the   handle.      Make    sure

        14       it's     connected.          There's not — make                 sure the tape is

        15       on there.          And that's          about     it.

        16                   Q                All      right.      Lift    the handle,       make

        17       sures    it ' s    connected to where?                  What do you mean

        18       "connected"?

        19                  A                 To    the    little          make    sure    it's

        20       connected         at   the   top.

        21                  Q                 Okay.        Now,    it has      like a     thing that

        22       if a person drives                away,    then it comes         apart,     right,

        23      automatically?

        24                  A                 Yes .


        25                  Q                 What ' s     that called?



                                               Allison L. Gossett, LCR                              Page 19
                                              tennreporter@gmail.com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 166 of 178 PageID #:
                                     170
                                 DELORES RENEE HOWELL - February 24, 2021
       CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES

                                                                                                      Page 23

          1                 A              No.


         2                  Q              You    stand there?

          3                 A              I    will hold it,         yes.

         4                  Q              But it's for the convenience of the

         5       customer;      you can do it if you want to,                       can't you?

          6                 A              You    can,   yeah.

         7                  Q              And explain how that works ,                     the lock-y

         8       thing,    you called it.

          9                 A              You pull      up the gas pump                 lever and you

        10       lock the       little    lock on      it.

        11                  Q              And then you can put it in there and

        12       it will automatically fill your —

        13                  A              Let    it   fill your car.

        14                  Q              Does    it shut off by itself?

        15                  A              It    should,     yes.

        16                  Q              Okay.       Have you had an occasion where

        17       a customer complained about Pump Number 4 not shutting

        18       off?

        19                  A              No,    sir.

        20                  Q              Never?


        21                  A              No.


        22                  Q              How about any other pumps?

        23                  A              I'm sure      there      is,       but   there's     no

        24       guarantee it's          going to stop.          And      I    don ' t      I   don ' t


        25       know.     I don't       know what you're trying to get at,                          is



                                            Allison L. Gossett, LCR                                   Page 23
                                           tennreporter@gmail.com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 167 of 178 PageID #:
                                     171
                                 DELORES RENEE HOWELL - February 24, 2021
       CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES

                                                                                                 Page 29
          1      yes.     If not,       I       clean    it up and we go on.

         2                    Q                 The spill from Mrs.            Leach's   case,   did

         3       you clean it up yourself or did somebody else do it?

         4                    A                  I   cleaned       it up.

         5                    Q                 Tell us about that.             What did you do

         6       to clean it up?

         7                    A                 Sprinkled the product that's               in the

         8       white    tin.

         9                    Q                 Do you sweep that up once you do that?

        10                    A                 Yeah .

        11                    Q                 And where do you —

        12                    A                 It like       soaks    it up like a --     like a

        13       big    sponge.

        14                    Q                 All right,         now let me ask you about

        15      Mrs .    Leach ' s case ,            okay?

        16                                      When were you first aware that

        17      Mrs.     Leach had fallen at the Circle K store?

        18                    A                 Excuse       me?


        19                    Q                 When were you first aware that she had

        20       fallen?

        21                    A                 Someone       come    in,   said someone   had fell

        22       on    Pump   4.   So       I   go    out.

        23                    Q                 Do you know who told you that she had

        24      fallen at Pump 4?

        25                    A                 I    don't    remember.      My store was    full.



                                                 Allison L. Gossett, LCR                         Page 29
                                                tennreporter@gmail.com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 168 of 178 PageID #:
                                     172
                                 DELORES RENEE HOWELL - February 24, 2021
       CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES

                                                                                                      Page 32
         1      wouldn't it?

         2                                     MR.    MILLER:       Object      to the    form.

         3      BY    MR.       SMITH:


         4                       Q             Is    that true?

         5                                     MR.    MILLER:       Object to the         form.

         6                                     You    can    answer.


         7      BY    MR.       SMITH:


         8                       Q             You can       answer.


         9                       A             Okay.        What was      the   question?

        10                       Q             If it was working properly,                 it would

        11      have       shut off in time for it not to spill,                         wouldn't it?

        12                                     MR.    MILLER:       Object to the         form.

        13                                     But    you    can   answer.


        14      BY    MR.       SMITH:


        15                      Q              Go ahead and answer.

        16                      A              If it was working properly?                     You

        17      leave                well,   I'm not       going to    say that.         Was    her   car

        18      working right?                Was the little          flap in there working

        19      right?           It's      50/50.

        20                      Q              What do you mean "50/50"?

        21                                     MR.   MILLER:       Object       to the    form.

        22                      A              Well,       there's,    I'm sure,     a device         in

        23      her    car      just as well          as    in my pumps.        Which one        wasn't

        24      working?              I   have no    idea.     I'm not a mechanic.               I'm not

        25      a    gas    .    .




                                                Allison L. Gossett, LCR                               Page 32
                                               tennreporter@gmail. com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 169 of 178 PageID #:
                                     173
                                 DELORES RENEE HOWELL - February 24, 2021
       CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES

                                                                                                          Page 33

          1      BY   MR.    SMITH:


         2                     Q              Are you saying that half the time it

         3       doesn't work?           Is     that what you're                saying?

         4                     A               No.


         5                                     MR.    MILLER:           Object       to    the   form.

          6      BY   MR.    SMITH:


         7                     Q              What are you              saying?

         8                     A               I've never had an                issue with that

          9      pump.       Never.


        10                     Q              Did you talk with Daniel Johnson that

        11       day about what happened?

        12                     A              Yes,     I    did.

        13                     Q              What did he              say?

        14                     A              As well as           I    did her.

        15                     Q              What did he              say?

        16                     A              He     said she was             over    there talking to

        17       him,    left her       gas pump unattended.                     Which you         should

        18       never      do.      Number one,           it    could    fall       out,    gas   go

        19       everywhere.           Number two,              she was       over there talking to

        20      him,     gas       overflows,        she    runs       back,    she       falls.

        21                     Q              Is     there a camera located at your

        22      store in           Sweetwater Circle K on Main                       Street?

        23                     A              Yes,     there is.              But at that time,

        24      eight       days     later,     they had moved                   removed the            DVR.

        25      She didn't           call me until              two weeks       later.



                                               Allison L. Gossett, LCR                                    Page 33
                                              tennreporter@gmail. com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 170 of 178 PageID #:
                                     174
                                 DELORES RENEE HOWELL - February 24, 2021
       CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES

                                                                                          Page 53
          1      review your deposition and you can change it,                        okay?

         2                   A             Okay .

         3                   Q            Because      I know sometimes         I'm hard to

         4       understand.        And with this mask,             it makes    it worse.

          5                  A            Okay.

          6                  Q            Do you have any questions of me right

         7       now?


         8                   A             (Shakes    head from side          to side.)

         9                   Q            Thank you.


        10                       (Deposition     concluded at        10:43    a.m.)

        11                        FURTHER    THIS    DEPONENT       SAITH    NOT.


        12

        13

        14

        15

        16

        17


        18

        19

        20

        21

        22

        23

        24

        25



                                          Allison L. Gossett, LCR                         Page 53
                                         tennreporter@gmail.com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 171 of 178 PageID #:
                                     175
                                 DELORES RENEE HOWELL - February 24, 2021
       CHERYL ANN LEACH and Husband vs MAC'S CONVENIENCE STORES

                                                                                                              Page 54
          1                                   CERTIFICATE


          2      STATE    OF    TENNESSEE


          3      COUNTY    OF    KNOX


          4


          5                        I,   Allison           L.    Gossett,       Licensed         Court


          6      Reporter,       do hereby certify that                   I    reported         in machine

          7      shorthand the          foregoing proceedings;                      that    the      foregoing

          8      pages,    numbered       1    to    54,       inclusive,          were    typed by me

          9      using    computer-aided transcription                         and       constitute       a

        10       true    and    accurate       record of          said proceedings .

        11                         I    further       certify          that    I    am    not   an     attorney


        12       or   counsel    of any        attorney or             counsel       connected with

        13       the action,      nor     financially interested in                         the      action.

        14                        Witness           my hand this          date,       March       8,    2021.

        15


        16


        17
                                                    Allison       L.   Gossett,           LCR
        18                                          LCR    028,    Exp.       06/30/2022

        19


        20


        21


        22


        23


        24


        25




                                               Allison L. Gossett, LCR                                        Page 54
                                              tennreporter@gmail.com

Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 172 of 178 PageID #:
                                     176
         IN THE CIRCUIT COURT OF MONROE COUNTY, TENNESSEE


 CHERYL ANN LEACH and husband
 JOHN LEACH, SR.,


        Plaintiffs,


 vs.                                                Docket No. V-20$I87S


 MAC'S CONVENIENCE STORES, LLC,

        Defendant.




                          ORDER REGARDING DEFENDANT'S
                          MOTION FOR SUMMARY JUDGMENT



        This matter came on to be heard in the Circuit Court of Monroe County, Tennessee on

 the 5ih day of April, 2021. This matter is before the court based upon the defendant's, Mac's

 Convenience Stores, LLC's Motion for Summary Judgment. The court has considered the

 defendant's motion, memorandum of law in support of the motion, the statement of

 undisputed material facts, the arguments of counsel, and the applicable case law. The court


 has also considered the plaintiffs' memorandum in response to the motion for summary


 judgment, the plaintiffs' attorneys argument, as well as the case law provided to the court by


 the plaintiffs. The court finds as follows:


                                 BRIEF STATEMENT OF FACTS

        Based upon the pleadings before the court, the court finds that there is no dispute that


 the plaintiff was at the defendant's convenience store getting gas for her automobile on


 August 8, 2019. The plaintiff placed the nozzle from the gas pump in her car to put gas in




                                               Page 1 of 6




Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 173 of 178 PageID #:
                                     177
 her car. The plaintiff activated the device on the gas pump nozzle so as to allow the car to be

 automatically filled and to automatically stop once the gas reached a certain level in the tank.

 All parties agree that the gas nozzle failed to automatically shut off, and gas ran down the

 side of the car and onto the ground surrounding the area around where the plaintiff's vehicle

 was. The parties agree that the plaintiff immediately ran over to remove the nozzle from her

 vehicle and shut off the gas flow, and proceeded to put the hose and nozzle back into the

 gas pump. All parties agree that it was at about that point that the plaintiff attempted to take

 another step but slipped and fell due to the gas spill. The plaintiff alleges injuries to her knee

 and body, as well as damages as a result of the alleged injuries.

        The plaintiff alleges that the defendant was negligent in failing to exercise due care to

  inspect the pump so as to know that the pump was broken or had a defective nozzle, thus

  creating a dangerous or hazardous condition. The plaintiff also alleges that the defendant

  was negligent by failing to maintain and inspect the gas pumps. The plaintiff also alleges

  that the defendant was negligent by failing to warn the public of what the plaintiff claims to be

  a dangerous condition, and by failing to take the necessary steps to protect the general

  public. The plaintiff also makes other allegations concerning her slip and fall, and ultimately

  the cause of her alleged injuries.


         The defendant answered by making the argument that the plaintiff had superior

  knowledge of any alleged dangerous or defective condition. The defendant also alleges that

  the plaintiff was also negligent, as well as making other general denials.


         The court finds, and there is no dispute, at this point, that the plaintiff was injured


  when she slipped on gasoline that spilled when the gas pump that she was using at the


  defendant's convenience store did not automatically stop as it is designed to do under

  normal conditions. The plaintiff argues that the cause of her injury was the malfunction of the


                                              Page 2 of 6



Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 174 of 178 PageID #:
                                     178
 gasoline pump's automatic shutoff device. The plaintiff argues that due to the pump's failure

 to automatically stop that gas spilled on the ground, causing a slick condition that resulted in

 her injury after she took action to stop the gas from continuing to flow out of her car and onto

 the ground. The court finds that the case of Bledsoe v. Delta Refining Co., 1983 Tenn. App.

 LEXIS 694, is of significance. In that case, the court held that with the advent of self-service

 merchandising, courts have begun to recognize that certain hazards are created by the

 method of doing business which were not normally associated with the operation of the

 business before self-serving merchandise became prevalent. For that reason, courts have

 backed away from the strict application of actual or constructive notice requirements:

                However, with the advent of self-service merchandising, first
                evidenced in the retail food industry, the courts began to recognize
                that certain hazards were created by this method of doing business
                that were not normally associated with food stores that were non-
                self-service. Therefore, the courts have backed away from a strict
                application of the actual or constructive notice requirement. This
                trend of cases, which has been described as either expanding the
                notice requirement or representing an exception to the notice
                requirement.


                Bledsoe v. Delta Refining Co. . p. 4.



         The notice requirement is met if the plaintiff can prove that the defendant's method of

  operation created a hazardous condition foreseeably harmful to others. Martin v.


  Washmaster Auto Center. USA. 946 S.W.2d 314 (Tenn. App. 1996). The requirements of the

  method of operation theory are as follows: (1) Whether the condition created by the chosen


  method of operation constitutes a hazardous situation foreseeably harmful to others;


  (2) Whether the proprietor used reasonable and ordinary care towards its invitees under


  these circumstances, and (3) Whether the condition created was a direct and proximate

  cause of the plaintiff's injury. Martin, id at 320.



                                               Page 3 of 6



Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 175 of 178 PageID #:
                                     179
i           The court holds that the defendant's employees are responsible for inspecting the

     pumps as part of their normal job duties. The defendant's employees acknowledged that at

     times the automatic shutoff valves will from time to time malfunction. (See deposition of

     Dolores Renee Howell, p. 22-29).

            The court finds that Circle K made the decision to allow the automatic pumping

     system to be used at their pumps, and thus are responsible for the conditions caused by the

     use of said pumps. Whether or not the defendant, Mac's Convenience Stores, were properly

     maintained and in proper working order or were in a defective or dangerous conditions is, in

     the opinion of the court, a question for the trier of fact. The court finds that the plaintiff, at this

     stage in the litigation, need only present proof which if believed by a jury, makes her theory of

     the case more probable than not. (See Browderv. Pettiarew. 541 S.W.2d 402 (Tenn. 1976)).

            Whether or not Mrs. Leach was 50% or more at fault is also, in the opinion of the

     court, in dispute. There is no question that Mrs. Leach was standing a few feet away from her

     pump talking to another individual while the gas was pumping into her car. There is also no

     question that when Mrs. Leach saw the gas running down the side of her car and pouring

     onto the ground, that she quickly responded by taking the necessary steps to remove the

      nozzle and attempt to replace it into the pump. There is no question that during this action,

     that Mrs. Leach slipped and allegedly suffered injury. Whether or not her actions constitute

      more than 50% fault is a question of fact for the jury, and should be submitted to the jury.

      Furthermore, the court finds that whether or not the defendant's chosen mode of operation

      posed a hazard to the plaintiff is also a question that needs to be determined by the trier of


      fact. Whether or not the defendant, through its employees, was aware of any defective


      condition in the pump and/or the nozzle apparatus, and/or whether or not the defendant


      failed to ascertain the presence of any defective condition and to correct it, are also


                                                   Page 4 of 6



    Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 176 of 178 PageID #:
                                         180
     questions of fact for the jury to determine. This court is particularly moved by the Tennessee

     Court of Appeals ruling in Barrett v. Red Food Stores. Inc. . 1992 Tenn. App. LEXIS 1 96*;

     1 992 WL 33891 . In that case, the Court of Appeals held as follows:

                     We believe, however, that the requirements of constructive notice

                     may be met where a dangerous condition inside a self service

                     business is not an isolated one but is reasonably foreseeable to

                     the owner because the condition is established by a pattern of

                     conduct, a recurring incident, or a general or continuing condition

                     and an invitee suffers injuries as a result of the condition. Citing

                     Worshum v. Pilot Oil Corp. . 728 S.W.2d 19 (Tenn. App. 1987)).




     The court finds that it is reasonably expected that the plaintiff could and would normally
i



     assume that the defendant's gas pumps would operate and/or be of such a condition to

     operate normally by shutting off when the pump's automatic shutoff device was activated.

              Ultimately, the court finds that the plaintiff has offered sufficient argument and made


     sufficient pleadings to establish that there are several questions of fact that must be

     determined by a jury. The motion for summary judgment is respectfully denied. This is a final

     order.


              IT IS SO ORDERED.

              THIS           of April, 2021.

                                                                               %
                                                                Vm      .EBgtJMp, JUDGED, j




                                                  Page 5 of 6



    Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 177 of 178 PageID #:
                                         181
                                       CERTIFICATE OF SERVICE


        The undersigned hereby certifies that a true and exact copy of the foregoing has been
  served upon the following by delivering the same via U. S. Mail and/or via facsimile to the
  parties listed below:


                          Holt Smith, Esq.
                          209 Tellico Street N.
                          Madisonviile, TN 37354-1188
                          Ph: 1-423-442-4012
                          Fx: 1-423-442-1038
                          Email: whs4849@bellsouth.net
                          Attorney for Plaintiffs



                          Tyler W. Weiss, Esq.
                          Worthington & Weiss, P.C.
                          409 N. College Street, Suite 1
                          Madisonviile, TN 37354
                          Ph: 1-423-442-5353
                          Fx: 1-423-442-3866
                          Email: tweiss@worthingtonweiss.com
                          Attorney for Plaintiffs



                          Sean W. Martin, Esq.
                          Chancey R. Miller, Esq.
                          CARR ALLISON
                          736 Market Street, Suite 1320
                          Chattanooga, TN 37402
                          Ph: 1-423-
                          Fx: 1-423-648-9869
                          Email: swmartin@carrallison.com
                          Email: cmiller@carrallison.com
                          Attorneys for Defendant




         This til) day of April, 2021 .
                                                                               5
                                                                .CLERK




                                               Page 6 of 6



Case 3:21-cv-00159-JRG-HBG Document 1-1 Filed 04/28/21 Page 178 of 178 PageID #:
                                     182
